Exhibit 10.5

EXECUTION VERSION

Published CUSIP Number: 51326UAA1

CREDIT AGREEMENT

Dated as of November 9, 2016

among

LAMB WESTON HOLDINGS, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

GOLDMAN SACHS BANK USA

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

NORTHWEST FARM CREDIT SERVICES, PCA

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH

MIZUHO BANK, LTD.

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1      1.01     

Defined Terms.

     1      1.02     

Other Interpretive Provisions.

     39      1.03     

Accounting Terms.

     40      1.04     

Rounding.

     40      1.05     

Times of Day.

     40      1.06     

Letter of Credit Amounts.

     41      1.07     

Exchange Rates; Currency Equivalents.

     41      1.08     

Additional Alternative Currencies.

     41      1.09     

Change of Currency.

     42      1.10     

Limited Condition Acquisitions.

     43    ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS      44      2.01
    

Revolving Loans and Term Loans.

     44      2.02     

Borrowings, Conversions and Continuations of Loans.

     47      2.03     

Letters of Credit.

     49      2.04     

Swing Line Loans.

     58      2.05     

Prepayments.

     60      2.06     

Termination or Reduction of Revolving Commitments.

     63      2.07     

Repayment of Loans.

     63      2.08     

Interest.

     64      2.09     

Fees.

     64      2.10     

Computation of Interest and Fees.

     65      2.11     

Evidence of Debt.

     66      2.12     

Payments Generally; Administrative Agent’s Clawback.

     66      2.13     

Sharing of Payments by Lenders.

     68      2.14     

Cash Collateral.

     69      2.15     

Defaulting Lenders.

     70    ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      72      3.01
    

Taxes.

     72      3.02     

Illegality.

     77      3.03     

Inability to Determine Rates.

     77      3.04     

Increased Costs; Reserves on Eurocurrency Rate Loans.

     78      3.05     

Compensation for Losses.

     80      3.06     

Mitigation Obligations; Replacement of Lenders.

     80      3.07     

Survival.

     81    ARTICLE IV GUARANTY      81      4.01     

The Guaranty.

     81      4.02     

Obligations Unconditional.

     81      4.03     

Reinstatement.

     82      4.04     

Certain Additional Waivers.

     83      4.05     

Remedies.

     83      4.06     

Rights of Contribution.

     83      4.07     

Guarantee of Payment; Continuing Guarantee.

     84      4.08     

Keepwell.

     84   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     84      5.01     

Conditions of Initial Credit Extension.

     84      5.02     

Conditions to all Credit Extensions.

     87    ARTICLE VI REPRESENTATIONS AND WARRANTIES      88      6.01     

Organization; Powers.

     88      6.02     

Authorization; Enforceability.

     88      6.03     

Governmental Approvals; No Conflicts.

     88      6.04     

Financial Condition; No Material Adverse Change.

     88      6.05     

Properties.

     89      6.06     

Litigation and Environmental Matters.

     89      6.07     

Compliance with Laws.

     89      6.08     

Investment Company Status.

     89      6.09     

Taxes.

     90      6.10     

ERISA.

     90      6.11     

Disclosure.

     90      6.12     

Solvency.

     90      6.13     

Security Interests in Collateral.

     90      6.14     

Labor Disputes.

     91      6.15     

No Default.

     91      6.16     

Federal Reserve Regulations.

     91      6.17     

OFAC; Anti-Corruption Laws.

     91      6.18     

Insurance.

     91      6.19     

EEA Financial Institutions.

     92    ARTICLE VII AFFIRMATIVE COVENANTS      92      7.01     

Financial Statements and Other Information.

     92      7.02     

Notices of Material Events.

     94      7.03     

Existence; Conduct of Business.

     94      7.04     

Payment of Obligations.

     95      7.05     

Maintenance of Properties.

     95      7.06     

Books and Records; Inspection Rights.

     95      7.07     

Compliance with Laws.

     95      7.08     

Use of Proceeds.

     95      7.09     

Insurance.

     96      7.10     

Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

     96      7.11     

Farm Credit Equities and Security.

     97      7.12     

Post-Closing.

     98    ARTICLE VIII NEGATIVE COVENANTS      98      8.01     

Indebtedness.

     98      8.02     

Liens.

     101      8.03     

Fundamental Changes.

     104      8.04     

Investments, Loans, Advances and Acquisitions.

     105      8.05     

Asset Sales.

     107      8.06     

Sale and Leaseback Transactions.

     108      8.07     

Restricted Payments.

     108      8.08     

Transactions with Affiliates.

     110      8.09     

Restrictive Agreements.

     110   

 

ii



--------------------------------------------------------------------------------

  8.10     

Prepayments of Specified Indebtedness and Amendments to Specified Indebtedness
and Organizational Documents.

     112      8.11     

Financial Covenants.

     113      8.12     

Sanctions; Anti-Corruption Laws.

     114    ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      114      9.01     

Events of Default.

     114      9.02     

Remedies Upon Event of Default.

     116      9.03     

Application of Funds.

     117    ARTICLE X ADMINISTRATIVE AGENT      118      10.01     

Appointment and Authority.

     118      10.02     

Rights as a Lender.

     118      10.03     

Exculpatory Provisions.

     118      10.04     

Reliance by Administrative Agent.

     119      10.05     

Delegation of Duties.

     120      10.06     

Resignation of Administrative Agent.

     120      10.07     

Non-Reliance on Administrative Agent and Other Lenders.

     122      10.08     

No Other Duties; Etc.

     122      10.09     

Administrative Agent May File Proofs of Claim; Credit Bidding.

     122      10.10     

Collateral and Guaranty Matters.

     123      10.11     

Secured Cash Management Agreements and Secured Hedge Agreements.

     124    ARTICLE XI MISCELLANEOUS      125      11.01     

Amendments, Etc.

     125      11.02     

Notices; Effectiveness; Electronic Communications.

     126      11.03     

No Waiver; Cumulative Remedies; Enforcement.

     129      11.04     

Expenses; Indemnity; Damage Waiver.

     129      11.05     

Payments Set Aside.

     131      11.06     

Successors and Assigns.

     132      11.07     

Treatment of Certain Information; Confidentiality.

     137      11.08     

Rights of Setoff.

     138      11.09     

Interest Rate Limitation.

     139      11.10     

Counterparts; Integration; Effectiveness.

     139      11.11     

Survival of Representations and Warranties.

     139      11.12     

Severability.

     139      11.13     

Replacement of Lenders.

     140      11.14     

Governing Law; Jurisdiction; Etc.

     141      11.15     

Waiver of Jury Trial.

     142      11.16     

No Advisory or Fiduciary Responsibility.

     142      11.17     

Electronic Execution of Assignments and Certain Other Documents.

     142      11.18     

USA PATRIOT Act Notice.

     143      11.19     

Judgment Currency.

     143      11.20     

Release of Collateral and Guaranty Obligations.

     143      11.21     

Entire Agreement.

     144      11.22     

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     144      11.23     

Waiver of Borrower Rights.

     145   

 

iii



--------------------------------------------------------------------------------

SCHEDULES    2.01    Commitments and Applicable Percentages 6.01    Subsidiaries
6.18    Insurance 7.12    Post-Closing 8.01    Indebtedness Existing on the
Closing Date 8.02    Liens Existing on the Closing Date 8.04    Investments
Existing on the Closing Date 8.09    Restrictive Agreements Existing on the
Closing Date 11.02    Certain Addresses for Notices 11.06(e)    Voting
Participants EXHIBITS    A-1    Form of Loan Notice A-2    Form of Swing Line
Loan Notice A-3    Form of Letter of Credit Report A-4    Form of Additional L/C
Issuer Notice B    Form of Note C    Forms of U.S. Tax Compliance Certificates D
   Form of Compliance Certificate E    Form of Joinder Agreement F    Form of
Assignment and Assumption G-1    Form of Permitted Pari Passu Intercreditor
Agreement G-2    Form of Junior Priority Intercreditor Agreement H    Form of
Voting Participant Notification

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 9, 2016 among LAMB WESTON
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders and L/C Issuers (each as defined herein) and BANK OF
AMERICA, N.A., as Administrative Agent and Swing Line Lender.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Additional Credit Extension Amendment” means any amendment to this Agreement
and, if applicable, the other Loan Documents establishing any Incremental Term
Loan Commitment, Extended Term Loan, Extended Revolving Commitment or additional
Revolving Commitment of any Class entered into by the Loan Parties and the
Administrative Agent pursuant to Section 2.1 (which shall not require the
consent of any Lender other than each Lender providing a Commitment or Loan
thereunder and, in the case of a Revolving Commitment, each L/C Issuer and the
Swing Line Lender).

“Additional L/C Issuer Notice” means a notice in substantially the form of
Exhibit A-4.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the fee letter agreement, dated
September 23, 2016 among the Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved (such approval not to be unreasonably withheld, conditioned or delayed)
by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents.



--------------------------------------------------------------------------------

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Revolving A Lenders. The initial amount of the Aggregate Revolving A Commitments
in effect on the Closing Date is $319,148,936.00.

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Revolving B Lenders. The initial amount of the Aggregate Revolving B Commitments
in effect on the Closing Date is $180,851,064.00.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined in good faith by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Lender’s Revolving A Commitment at such time;
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving A Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, (b) with respect to such Lender’s
Revolving B Commitment at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving B Commitments represented by such
Lender’s Revolving B Commitment at such time; provided that if the commitment of
each Lender to make Revolving B Loans has been terminated pursuant to Section
9.02 or if the Aggregate Revolving B Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; and (c) with respect to such Lender’s Term Loans of any
Class at any time, the percentage (carried out to the ninth decimal place) of
the outstanding principal amount of Term Loan of such Class held by such Lender
at such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(c):

 

Pricing Tier

   Consolidated
Net
Leverage
Ratio    Commitment
Fees     Eurocurrency
Rate Loans and
Letter of Credit
Fees     Base Rate
Loans  

1

   ³ 4.75:1.00      0.40 %      2.25 %      1.25 % 

2

   < 4.75:1.00
and
³ 4.00:1.00      0.35 %      2.00 %      1.00 % 

3

   < 4.00:1.00
and
³ 3.25:1.00      0.30 %      1.75 %      0.75 % 

4

   ³ 3.25:1.00      0.25 %      1.50 %      0.50 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.01(c) for the Fiscal Quarter
ending in February 2017 shall be determined based upon Pricing Tier 2.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date), Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, in each case, in
their capacities as joint lead arrangers and joint bookrunners.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, pursuant to Section 8.05(h).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means with respect to any lease arising from a sale
and leaseback transaction pursuant to Section 8.06 (i) with respect to any such
lease that creates a Capital Lease Obligation, the Capitalized Lease Obligation
thereunder and (ii) with respect to any lease that does not result in a Capital
Lease, the principal amount of the Capitalized Lease Obligation that would
result if such lease was treated as a Capital Lease (assuming an interest rate
for such lease equal to the interest rate applicable to Eurocurrency Rate Loans
denominated in Dollars with a three month Interest Period commencing on the date
such lease is entered into).

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by the Borrower or any Restricted Subsidiary,
the aggregate amount (with respect to any such transaction, the “Invested
Amount”) paid to, or borrowed by, such Person as of such date under such
Permitted Receivables Financing, minus the aggregate amount received by the
applicable Receivables Financier and applied to the reduction of the Invested
Amount under such Permitted Receivables Financing.

“Audited Financial Statements” means the audited consolidated balance sheet of
the “Lamb Weston” business of ConAgra for the Fiscal Year ended May 29, 2016,
and the related consolidated statements of income or operations and cash flows
of the “Lamb Weston” business of ConAgra for such Fiscal Year, including the
notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means (a) with respect to the Revolving A Commitments, the
period from and including the Closing Date to the earliest of (i) the Revolving
A Credit Maturity Date, (ii) the date of termination of the Aggregate Revolving
A Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving A Loans and of the obligation of the
L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02, and (b) with
respect to the Revolving B Commitments, the period from and including the
Closing Date to the earliest of (i) the Revolving B Credit Maturity Date, (ii)
the date of termination of the Aggregate Revolving B Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each Lender
to make Revolving B Loans pursuant to Section 9.02.

“Available Amount” means, at any time, an amount equal to the sum, without
duplication, of:

(a) 50% of Consolidated Net Income of the Borrower for the period (taken as a
single accounting period but excluding any Fiscal Quarter occurring solely
during a Collateral Suspension Period) commencing on the first day of the
Borrower’s first full Fiscal Quarter commencing after the Closing Date and
ending on the last day of the most recent Fiscal Quarter for which financial
statements of the Borrower have been delivered pursuant to Section 7.01(a) or
(b); plus

(b) 100% of the net cash proceeds received by the Borrower (other than from a
Subsidiary of the Borrower) from the sale of Qualified Equity Interests
following the Closing Date and prior to such time to the extent such proceeds
have not been utilized as the basis for any other transaction pursuant to
Article VIII hereof; plus

(c) 100% of the net cash proceeds received by the Borrower or a Restricted
Subsidiary (other than from the Borrower or a Subsidiary of the Borrower) from
the issuance or

 

4



--------------------------------------------------------------------------------

sale of Indebtedness of the Borrower or a Restricted Subsidiary following the
Closing Date and prior to such time to the extent such Indebtedness has been
converted into Qualified Equity Interests prior to such time; plus

(d) the aggregate amount of cash returns received by the Borrower or any
Restricted Subsidiary from any investments made pursuant to Section 8.04(q)
prior to such time (including upon the disposition of any such interest); plus

(e) the fair market value of the Borrower’s and its Restricted Subsidiaries’
investments in any Unrestricted Subsidiary at the time it is designated as a
Restricted Subsidiary to the extent the investment in such Unrestricted
Subsidiary was made pursuant to Section 8.04(q); minus

(f) the aggregate amount of (i) investments made pursuant to Section 8.04(q),
(ii) Restricted Payments made pursuant to Section 8.07(i) and (iii) payments
made in respect of Specified Indebtedness pursuant to Section 8.10(a)(ii), in
each case, prior to such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Board of Directors” means, with respect to any Person, the board of directors
of such Person (or equivalent governing body) or any committee thereof duly
authorized to act on behalf of such board of directors (or equivalent governing
body).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrower Rights” means all statutory or regulatory rights of a borrower to
disclosure of effective interest rates, differential interest rates, review of
credit decisions, distressed loan restructuring, rights of first refusal, and
such other rights and privileges as may be provided by the Agricultural Credit
Act of 1987, 12 U.S.C. §§ 2199-2202e, and the implementing regulations of the
Farm Credit Administration, 12 C.F.R. § 617.7000, et seq.

 

5



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class, Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day that is also a London Banking Day; (b) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurocurrency Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
a TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

6



--------------------------------------------------------------------------------

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or from Moody’s is at least P-1 (any such
bank described in this clause (b) being an “Approved Bank”) (or by the parent
company thereof) or (2) any commercial paper or variable rate notes issued by,
or guaranteed by any domestic corporation rated A-1 or better by S&P or P-1 or
better by Moody’s, and in each case maturing within 270 days from the date of
acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and

(f) other investments made for cash management purposes in any jurisdiction
outside the United States where the Borrower or its Restricted Subsidiaries
conduct business that are classified as “cash equivalents” in accordance with
GAAP.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services and any
Designated Chinese Guarantee Obligations.

“Cash Management Bank” means the Administrative Agent or any Lender (or
Affiliate of the Administrative Agent or a Lender) that is a party to a Cash
Management Agreement with a Loan Party or any Restricted Subsidiary on the
Closing Date or at the time such Cash Management Agreement is entered into
(whether such Person thereafter ceases to be the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender).

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Internal Revenue Code.

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the capital stock of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for

 

7



--------------------------------------------------------------------------------

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following after the
Spin-Off: (1) any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
directly or indirectly, of more than 35% of the voting power of the capital
stock of the Borrower, entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis; or (2) a
“change of control” or similar event occurs with respect to the Borrower under
the documentation evidencing any Material Indebtedness. Notwithstanding the
foregoing, a Person shall not be deemed to have beneficial ownership of capital
stock subject to a stock purchase agreement, merger agreement or similar
agreement until the consummation of the transactions contemplated by such
agreement unless such Person has the right to vote or direct the voting of such
capital stock.

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving A Loans, Revolving B Loans, Term A Loans or any Class of Loans
established after the Closing Date, (b) refers to whether such Commitment is a
Revolving A Commitment, Revolving B Commitment, Term A Loan Commitment or any
Class of Commitments established after the Closing Date, and (c) refers to
whether such Lender is a Revolving A Lender, Revolving B Lender, Term A Lender
or any Lender established under any Class of Commitments or Loans established
after the Closing Date, as applicable.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, is or is purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents. In no event shall
“Collateral” include any Excluded Property.

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Borrower or
any Guarantor pursuant to the terms of Section 5.01, Section 7.10 or any of the
Loan Documents.

“Collateral Reinstatement Date” has the meaning specified in Section 7.10(d).

“Collateral Suspension Period” means any period (a) starting on the date on
which (i) no Default has occurred and is continuing, (ii) the Borrower has an
Investment Grade Rating from each of the Rating Agencies and (iii) a Responsible
Officer of the Borrower has delivered a certificate to the Administrative Agent
stating that the forgoing conditions are satisfied and requesting that a
Collateral Suspension Period commence and (b) ending on the date the Borrower
ceased to have an Investment Grade Rating from either of the Rating Agencies.

“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender, the Term A Loan Commitment of
such Lender and/or any Commitment of an additional Class established following
the Closing Date of such Lender.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

8



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“ConAgra” means Conagra Brands, Inc., a Delaware corporation, f/k/a ConAgra
Foods, Inc.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

(a) Consolidated Net Income for such period plus

(b) other than with respect to clause (iv) below, an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication: (i) Consolidated Interest Expense, (ii) provision for taxes
based on income, profits or capital of the Borrower and its Restricted
Subsidiaries, including, without limitation, federal, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period including penalties and interest related to such taxes or arising from
any tax examinations, (iii) depreciation and amortization expense and all other
non-cash charges (including impairment charges), expenses or losses (except for
any such expense that (x) requires accrual of a reserve for anticipated future
cash payments for any period or (y) represents a write-down of current assets),
(iv) (1) pro forma costs savings permitted to be reflected in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Exchange Act of 1934 and (2) the amount of pro forma cost savings,
operating expense reductions and synergies (collectively, “Cost Savings”) that
are reasonably expected by the Borrower to result over the next succeeding four
Fiscal Quarter period (calculated as though such Cost Savings had been realized
on the first day of such period) as a result of, or in connection with, actions
(including Permitted Acquisitions or Dispositions outside the ordinary course of
business) consummated during such period or expected to be taken within twelve
months, provided that (A) such Cost Savings are reasonably identifiable,
quantifiable and factually supportable, (B) the aggregate amount of such Cost
Savings added pursuant to this clause (iv)(2) during such period shall not
exceed an amount equal to 10% of Consolidated EBITDA for such period (calculated
without giving effect to any amounts added back pursuant to this clause (iv)(2))
and (C) such pro forma Cost Savings shall only be added back for quarters ending
on or prior to the last day of the fourth full Fiscal Quarter following the
applicable action, and in each case described in this clause (iv), no Cost
Savings shall be added pursuant to this clause (iv) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period, (v) (1) non-recurring,
extraordinary or unusual cash charges, expenses or losses not exceeding
$25,000,000 in any four Fiscal Quarter period and (2) all charges, expenses or
losses in connection with the Transactions that are incurred or accrued prior to
the second anniversary of the Closing Date, (vi) any contingent or deferred
payments (including earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) made in connection with any
Permitted Acquisition, (vii) the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including any
write-offs or amortization of fees and expenses related to Permitted Receivables
Financings), (viii) losses from foreign exchange translation adjustments or Swap
Contracts during such period, (ix) losses associated with discontinued
operations (but only after such operations are no longer owned or operated by
the Borrower or a Restricted Subsidiary); (x) acquisition integration costs and
fees, including cash severance payments made in connection with acquisitions;
(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock

 

9



--------------------------------------------------------------------------------

subscription or stockholders agreement to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of issuance of Equity Interests of the Borrower; (provided that
such net cash proceeds shall not increase the Available Amount) and (xii) the
fees and expenses paid to third parties during such period that directly arise
out of and are incurred in connection with any Permitted Acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith) or early
extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently, minus

(c) the following to the extent included in the determination of Consolidated
Net Income for such period, without duplication: (i) non-cash credits, income or
gains, including non-cash gains from foreign exchange translation adjustments or
Swap Contracts during such period (but excluding any non-cash credits, income or
gains that represent an accrual in the ordinary course), (ii) any extraordinary
or unusual income or gains (including amounts received on early terminations of
Swap Contracts), (iii) any federal, state, local and foreign income tax credits
and (iv) income associated with discontinued operations (but only after such
operations are no longer owned or operated by the Borrower or a Restricted
Subsidiary);

provided, that, notwithstanding anything to the contrary contained herein (but
subject to adjustments on a Pro Forma Basis for events occurring after the
Closing Date), (x) Consolidated EBITDA for the portion of the Fiscal Quarter in
which the Closing Date occurs for the period prior to the Closing Date shall be
calculated in a manner consistent with the methodology used to calculate the
deemed Consolidated EBITDA amounts provided below for each of the Fiscal
Quarters ending on the date set forth below, and (y) Consolidated EBITDA shall
be deemed to be the amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Consolidated EBITDA  

Ended February 28, 2016

   $ 170,800,000   

Ended May 29, 2016

   $ 157,600,000   

Ended August 28, 2016

   $ 171,900,000   

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Loans) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial), but only to the extent consisting of unpaid
reimbursement obligations in respect of drawn amounts under letters of credit;
(c) all Capitalized Lease Obligations; (d) all obligations issued or assumed as
the deferred purchase price of assets or services purchased (other than
contingent earn-out payments and other contingent deferred payments, and trade
debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet in accordance with GAAP; (e) all Disqualified
Equity Interests of such Persons; (f) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation, limited liability company or similar limited liability
entity) in which the Borrower or any of its Restricted Subsidiaries is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each Fiscal Quarter of the Borrower for the most-recently ended four
Fiscal Quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash (and, to the extent not otherwise included in
Consolidated Interest Expense, the loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing), all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Consolidated Funded Indebtedness (including the interest component
of synthetic leases, account receivables securitization programs, off-balance
sheet loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) determined after giving
effect to any net payments made or received under interest rate Swap Contracts
minus (b) the sum of (i) all interest income during such period and (ii) to the
extent included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
and amounts paid (or plus any amounts received) on early terminations of Swap
Contracts plus (c) the loss or discount on the sale of Transferred Assets to any
Receivables Financier in connection with a Permitted Receivables Financing.

“Consolidated Net Income” for any period means the consolidated net income (or
loss) attributable to the Borrower for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(1) the net income (or loss) of any Person that is not a Restricted Subsidiary,
except (i) to the extent such income has actually been distributed in cash to
the Borrower or any Restricted Subsidiary during such period and (ii) in the
case of the Existing Joint Ventures, for other equity of the Borrower and its
Restricted Subsidiaries in the earnings of the Existing Joint Ventures in excess
of the amount included pursuant to clause (1)(i) so long as the amount included
in this clause (1)(ii) for any period does not exceed 6.0% of Consolidated
EBITDA for such period;

(2) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(3) the cumulative effect of any change in accounting principles; and

(4) gains and losses from dispositions of assets outside the ordinary course of
business or upon early retirement of Indebtedness.

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus (i) unrestricted cash
and Cash Equivalents of Loan Parties (it being agreed that cash or Cash
Equivalents (x) placed on deposit with a trustee to discharge or defease
Indebtedness or (y) to the extent proceeds of Indebtedness incurred to finance
an acquisition and held in escrow pending the consummation of such acquisition
to consummate such acquisition or prepay such Indebtedness shall be considered
unrestricted to the extent the related Indebtedness is included in Consolidated
Funded Indebtedness) and (ii) to the extent not prohibited from being
distributed to a Loan Party pursuant to any Law, Contractual Obligation or
Organization Document, 75% of the amount of unrestricted cash and Cash
Equivalents of Restricted Subsidiaries that are not Loan Parties (it being
agreed that cash or Cash Equivalents segregated or held in escrow to prepay
Indebtedness or to

 

11



--------------------------------------------------------------------------------

consummate an acquisition shall be considered unrestricted) to (b) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ended on such date
(or, if such date is not the last day of a Fiscal Quarter, ended on the last day
of the Fiscal Quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 7.01(a) or (b)).

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a

 

12



--------------------------------------------------------------------------------

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(d)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Designated Chinese Guarantee Obligations” means any agreement providing for a
Guarantee by the Borrower of the obligations of one or more Restricted
Subsidiaries of the Borrower organized under the laws of China that is
designated in writing by a Responsible Officer of the Borrower to the
Administrative Agent as a “Designated Chinese Guarantee Obligation”; provided
that the Borrower shall not permit the aggregate principal amount of Guarantees
of Indebtedness constituting Designated Chinese Guarantee Obligations to exceed
RMB450,000,000 at any time.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, setting forth such valuation, less the amount of cash or
Cash Equivalents received by the Borrower or a Restricted Subsidiary (other than
from the Borrower or a Restricted Subsidiary) in connection with a subsequent
Disposition of such Designated Non-Cash Consideration.

“Disposition” has the meaning specified in Section 8.05.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are

 

13



--------------------------------------------------------------------------------

accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized), or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time of issuance of such Equity Interests, but only with respect to that
portion of the Equity Interests that would satisfy clauses (a) through (c) prior
to the date that is ninety-one (91) days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that (x) if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations and (y) if such Equity Interest
is held by any future, present or former employee, director, officer, manager,
member of management or consultant (or their respective Affiliates or immediate
family members) of the Borrower or any of its Subsidiaries, such Equity
Interests shall not constitute Disqualified Equity Interests because such stock
is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

“Dollar” and “$” mean lawful currency of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws (including the common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, to human health
and safety, or the management, Release or threatened Release of any Hazardous
Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure of any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

15



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

 

  (a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) two Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) with a term equivalent to such Interest
Period;

(iii) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency (other than Canadian Dollars), the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Lenders pursuant to Section 1.06
(a); and

 

  (b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Foreign
Subsidiary, (iii) any Subsidiary of a Foreign Subsidiary that is a CFC, (iv) any
CFC Holdco, (v) any Subsidiary that is not a Wholly-Owned Restricted Subsidiary,
(vi) any Subsidiary that is subject to regulation as an insurance company,
(vii) any Receivables Financing SPC, (viii) any Subsidiary acquired after the
Closing Date that is prohibited by applicable Law or by any contractual
obligation existing at the time of such acquisition

 

16



--------------------------------------------------------------------------------

thereof (so long as such prohibition is not created in contemplation of such
acquisition) from guaranteeing the Obligations, or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guaranty and such consent, approval, license or authorization not
has been received after such Subsidiary’s commercially reasonable efforts to
obtain such consent, approval, license or authorization and (ix) not-for-profit
Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell, support or other agreement for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Joint Ventures” means Lamb-Weston/Meijer v.o.f., Lamb-Weston/RDO
Frozen, CAG Hydro, LLC and Lamb Weston BSW, LLC.

“Extended Revolving Commitment” means any Revolving Commitments established
pursuant to Section 2.01(d) in the form of Extended Revolving Commitments.

“Extended Revolving Lender” means a Lender with an Extended Revolving
Commitment.

“Extended Revolving Maturity Date” means, with respect to any Extended Revolving
Commitment, the final maturity date thereof as specified in the applicable
Additional Credit Extension Amendment.

“Extended Term Lender” has the meaning set forth in Section 2.01(e)(1).

“Extended Term Loan” means any Term Loans established pursuant to
Section 2.01(e)(1).

 

17



--------------------------------------------------------------------------------

“Extended Term Maturity Date” means, with respect to any Extended Term Loan, the
final maturity date thereof as specified in the applicable Additional Credit
Extension Amendment.

“Extension” has the meaning set forth in Section 2.01(e)(1).

“Extension Offer” has the meaning set forth in Section 2.01(e)(1).

“Farm Credit Equities” has the meaning specified in Section 7.11(a).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Internal
Revenue Code, and any intergovernmental agreements entered into in connection
with the implementation of such current Sections of the Code (or any such
amended or successor version described above).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means each of the Administrative Agent Fee Letter and each fee
letter dated as of September 23, 2016 by and between the Borrower and any
Arranger.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower (or any
other officer reasonably acceptable to the Administrative Agent).

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the annual period ending on the last Sunday in May of each year,
as may be changed in accordance with Section 8.03(b).

“Foreign Asset Sale” has the meaning specified in Section 2.05(b)(iv).

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Recovery Event” has the meaning specified in Section 2.05(b)(iv).

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any State of the United States or the District of Columbia.

“Form 10” means the registration statement on Form 10 of the Borrower, filed
with the SEC on July 13, 2016.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations other than L/C Obligations in respect
of Letters of Credit issued by such L/C Issuer as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

“Guarantor Name Change” means ConAgra Foods Lamb Weston, Inc.’s name change to
Lamb Weston, Inc.

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.10 or otherwise, and (c) with respect
to (i) obligations under any Secured Hedge Agreement, (ii) obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower (to the extent not the direct obligor with respect
thereto).

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without

 

19



--------------------------------------------------------------------------------

limitation keep well agreements, maintenance agreements or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase assets, securities or services primarily for
the purpose of assuring the holder of such Indebtedness, or (d) to otherwise
assure or hold harmless the holder of such Indebtedness against loss in respect
thereof. The amount of any Guarantee hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

“Hazardous Materials” means all substances, materials or wastes of any nature,
which can give rise to liability under or that is regulated pursuant to any
Environmental Law.

“Hedge Bank” means a party to a Swap Contract with a Loan Party or any
Restricted Subsidiary that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender on the Closing Date or at the
time such Swap Contract is entered into (whether such Person thereafter ceases
to be the Administrative Agent or a Lender or any Affiliate of the
Administrative Agent or a Lender).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Incremental Term Loan” means any loans made pursuant to any Incremental Term
Loan Commitment.

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(d) in the principal amount set forth in the applicable Additional
Credit Extension Amendment.

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Additional Credit Extension
Amendment.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount available to be drawn under letters of credit (including standby
and commercial) and bankers’ acceptances, including unpaid reimbursement
obligations in respect of drawn amounts under letters of credit or bankers’
acceptance facilities; (c) all Attributable Indebtedness and Capitalized Lease
Obligations and attributable indebtedness under synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business); (e) all obligations issued or assumed as the deferred purchase price
of assets or services purchased (other than contingent earn-out payments and
other contingent deferred payments, and trade

 

20



--------------------------------------------------------------------------------

debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet; (f) all Disqualified Equity Interests issued by
such Person; (g) all net obligations of such Person under Swap Contracts;
(h) all Guarantees with respect to outstanding Indebtedness of the type
specified in clauses (a) through (g above of another person; (i) all
Indebtedness of the type specified in clauses (a) through (h) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that,
if such Person has not assumed such obligations, then the amount of Indebtedness
of such Person for purposes of this clause (i) shall be equal to the lesser of
the amount of the obligations of the holder of such obligations and the fair
market value of the assets of such Person which secure such obligations; and
(j) all Indebtedness of the types referred to in clauses (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or similar limited liability entity) in
which such Person is a general partner or joint venturer, except to the extent
that Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” means the Copyrights, Trademarks and Patents (each with
the meaning specified in the Security Agreement).

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the applicable
Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, in the case of a Eurocurrency Rate Loan
denominated in Dollars, one week, and subject to availability to all affected
Lenders, one week (in the case of a Eurocurrency Rate Loan denominated in any
Alternative Currency) or twelve months), as selected by the Borrower in its Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

 

21



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment Grade Rating” shall exist at any time that the Borrower’s long-term
non-credit enhanced debt is rated at least Baa3 by Moody’s and at least BBB- by
S&P (or, if either such Rating Agency shall cease to provide such a rating, an
equivalent rating from a replacement Rating Agency).

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

“Judgment Currency” has the meaning specified in Section 11.19.

“Latest Maturity Date” means, at any time, the then latest Maturity Date of any
Loan or Commitment hereunder.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” means, with respect to each Revolving A Lender, such Revolving A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension (other than an automatic or “evergreen” extension) of the
expiry date thereof, or the increase of the amount thereof.

“L/C Issuer” means Bank of America, Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association and each other Lender selected by
the Borrower as an L/C Issuer, with such selection to be agreed to by such
Lender in its sole discretion and approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed) and subject to
receipt by the Administrative Agent of a fully executed Additional L/C Issuer
Notice, in each case, in its capacity as issuer of Letters of Credit hereunder,
with each of their respective successors in such capacity.

 

22



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LCA Election” has the meaning specified in Section 1.10.

“LCA Test Date” has the meaning specified in Section 1.10.

“Lenders” means the Revolving A Lenders, the Revolving B Lenders, the Term A
Lenders, the Extended Revolving Lenders, the Extended Term Lenders and/or the
Incremental Term Loan Lenders, as the context may require.

“Lending Office” means, as to the Administrative Agent, the Swing Line Lender,
the L/C Issuer or any Lender, the office or offices, branch or Affiliate of such
Person described as such in such Person’s Administrative Questionnaire, or such
other office or offices as such Person may from time to time notify the Borrower
and the Administrative Agent, which office may include any Affiliate of such
Person or any domestic or foreign branch of such Person or such
Affiliate. Unless the context otherwise requires each reference to any such
Person shall include its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable L/C Issuer and
has confirmed availability under the Aggregate Revolving A Commitments and the
Letter of Credit Sublimit with the applicable L/C Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving A Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a report in substantially the form of
Exhibit A-3.

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
however, that with respect to (i) Bank of America, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000, (ii) Goldman Sachs
Bank USA, in its capacity as an L/C Issuer, the Letter of Credit Sublimit shall
be $25,000,000, (iii) JPMorgan Chase Bank, N.A., in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000 and (iv) Wells Fargo
Bank, National Association, in its capacity as an L/C Issuer, the Letter of
Credit Sublimit shall be $25,000,000 (with the foregoing limits in clauses (i)
through (iv) relating only to Letters of Credit issued by the applicable L/C
Issuer) or, in each case, such greater amount as such L/C Issuer may agree
(subject to the aggregate $100,000,000 cap specified above). The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

23



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen, and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target if financing to consummate the acquisition
is not obtained as contemplated by the definitive acquisition agreement in
respect thereof.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan, Swing Line Loan, the Term A
Loan, Extended Term Loan or an Incremental Term Loan.

“Loan Documents” means this Agreement, the Perfection Certificate, each Joinder
Agreement, each Note, each Issuer Document, the Collateral Documents, each
Additional Credit Extension Amendment and each Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loan Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents taken as a whole; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

24



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “obligations” of the Borrower or any Restricted Subsidiary in
respect of any Swap Contract at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Contract were terminated at
such time.

“Material Restricted Subsidiary” means any Restricted Subsidiary (other than a
Receivables Financing SPC) with assets of $10,000,000 or more; provided that if
the aggregate amount of assets of all Restricted Subsidiaries (other than a
Receivables Financing SPC) that would not be Material Restricted Subsidiaries as
a result of the foregoing threshold would exceed $50,000,000, the Borrower will
designated such of such Restricted Subsidiaries as selected by the Borrower to
be Material Restricted Subsidiaries so that such aggregate threshold for all
Restricted Subsidiaries (other than a Receivables Financing SPC) is not
exceeded.

“Maturity Date” means the Revolving A Credit Maturity Date, the Revolving B
Credit Maturity Date, the Term A Maturity Date, the Extended Revolving Maturity
Date, the Extended Term Maturity Date and/or the Incremental Term Loan Maturity
Date, as the context may require; provided, however, that, in each case, if such
date is not a Business Day, the applicable Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable L/C Issuer in
their reasonable good faith discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid or payable to third parties (other than Affiliates)
in connection with such Asset Sale, (ii) the amount of all payments required to
be made as a result of such Asset Sale to repay Indebtedness (other than Loans
and Indebtedness secured on a pari passu or junior basis to the Loans) secured
by such asset and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such Asset Sale occurred or the next succeeding year and that are directly
attributable to such Asset Sale (as determined reasonably and in good faith by a
Financial Officer).

 

25



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, (a) any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) any Loan Party
or any Restricted Subsidiary under any Secured Cash Management Agreement or
Secured Hedge Agreement, in all cases, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

26



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, delivered to the Administrative Agent by the Loan Parties in
connection with this Agreement.

“Permitted Acquisition” means (i) any acquisition of all or substantially all
the assets or a business unit of any Person by the Borrower or a Restricted
Subsidiary and (ii) any acquisition of Equity Interests of any Person (including
any Existing Joint Venture) that, following such acquisition, will be a
Restricted Subsidiary so long as (x) no Event of Default shall have occurred and
be continuing immediately after giving effect thereto or would result therefrom;
(y) the Borrower shall be in compliance on a Pro Forma Basis with Section 8.11
immediately after giving effect to such acquisition or investment and any
related transactions and (z) the aggregate consideration in respect of all such
acquisitions and investments by Loan Parties in assets that are not owned by
Loan Parties or in Equity Interests in persons that are not Guarantors or will
not become Guarantors in compliance with Section 7.10 (excluding any such
investments in connection with acquisitions of Equity Interests of Existing
Joint Ventures), shall not exceed the greater of $100,000,000 and 4.5% of
Consolidated Total Assets as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 7.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 7.04;

 

27



--------------------------------------------------------------------------------

(c) pledges and deposits under workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments (or appeal or surety bond relating to
such judgments) that do not constitute an Event of Default under
Section 9.01(k);

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Borrower or any Subsidiary; and

(h) with respect to any Foreign Subsidiary, other Liens arising mandatorily by
Law under the laws of the jurisdiction under which such Foreign Subsidiary is
organized;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Intercreditor Agreement” means with respect to any Refinancing Debt
Securities (or Permitted Refinancing Indebtedness in respect thereof) that (i)
is intended to be secured on a pari passu basis with the Obligations, an
intercreditor agreement substantially in the form of Exhibit G-1, or otherwise
in form and substance reasonably acceptable to the Administrative Agent, between
the Administrative Agent and the holders of such Refinancing Debt Securities (or
Permitted Refinancing Indebtedness in respect thereof) or collateral agent
therefor and (ii) is intended to be secured on a junior priority basis to the
Obligations, an intercreditor agreement substantially in the form of
Exhibit G-2, or otherwise in form and substance reasonably acceptable to the
Administrative Agent, between the Administrative Agent and the holders of such
Refinancing Debt Securities (or Permitted Refinancing Indebtedness in respect
thereof) or collateral agent therefor, in each case, with such changes thereto
as may be reasonably agreed between the Borrower and the Administrative Agent.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) conveys or sells
any accounts (as defined in the Uniform Commercial Code as in effect in the
State of New York), payment intangibles (as defined in the Uniform Commercial
Code as in effect in the State of New York), notes receivable or residuals
(collectively, together with certain property relating thereto and the right to
collections thereon and any proceeds thereof, being the “Transferred Assets”) to
any Person that is not a Subsidiary or Affiliate of the Borrower (with respect
to any such transaction, the “Receivables Financier”), (ii) borrows from such
Receivables Financier and secures such borrowings by a pledge of such
Transferred Assets and/or (iii) otherwise finances its acquisition of such
Transferred Assets and, in connection therewith, conveys an interest in such
Transferred Assets to the Receivables Financier or (b) any Loan Party or any
Restricted Subsidiary

 

28



--------------------------------------------------------------------------------

sells, transfers, conveys or otherwise contributes any Transferred Assets to a
Receivables Financing SPC, which Receivables Financing SPC then (i) conveys or
sells any such Transferred Assets (or an interest therein) to another
Receivables Financier, (ii) borrows from such Receivables Financier and secures
such borrowings by a pledge of such Transferred Assets or (iii) otherwise
finances its acquisition of such Transferred Assets and, in connection
therewith, conveys an interest in such Transferred Assets to such Receivables
Financier; provided that, as to either clause (a) or (b), (A) the aggregate
Attributed Principal Amount for all such financings shall not at any one time
exceed $100,000,000 and (B) such financings shall not involve any recourse to
any Loan Party or any Restricted Subsidiary (other than a Receivables Financing
SPC) for any reason other than (v) repurchases of non-eligible assets, (w)
indemnifications for losses or dilution other than credit losses related to the
Transferred Assets, (x) any obligations not constituting Indebtedness under
servicing arrangements for the receivables, (y) any interest rate swaps or
currency swaps permitted hereunder and entered into in connection with a
Permitted Receivables Financing on a “back to back” basis with swaps entered
into by a Receivables Financing SPC or (z) representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Restricted Subsidiary which the Borrower has determined in good
faith to be customary in a “non-recourse” receivables financing.

“Permitted Refinancing Indebtedness” means (x) Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness of the Borrower or
any Restricted Subsidiary, including any previously issued Permitted Refinancing
Indebtedness, so long as:

(1) the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any reasonable tender or redemption premium paid thereof or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any reasonable costs, fees and expenses
incurred in connection with the issuance of such new Indebtedness and the
Refinancing of such Refinanced Debt;

(2) such Permitted Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Permitted Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity of the applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the then Latest Maturity Date);

(3) to the extent such Permitted Refinancing Indebtedness Refinances
(a) Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations at least to the same extent as the applicable
Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations at least to the same extent as the applicable Refinanced
Debt or (c) secured by Liens that are pari passu with the Liens securing the
Obligations, such Permitted Refinancing Indebtedness is (i) unsecured or (ii)
secured by Liens that are pari passu or subordinated to the Liens that secure
the Obligations on no less favorable terms (taken as a whole) to the Lenders
than the terms applicable to the Liens securing the Refinanced Indebtedness
(taken as a whole);

 

29



--------------------------------------------------------------------------------

(4) such Permitted Refinancing Indebtedness shall not be secured by any assets
or property of the Borrower or any Restricted Subsidiary that does not secure
the Refinanced Debt being Refinanced (plus improvements and accessions thereon
and proceeds in respect thereof); and

(5) in the case of Permitted Refinancing Indebtedness in respect of Indebtedness
originally incurred pursuant to clause (f) or (s) of Section 8.01, the covenants
and events of default contained in the agreements governing such Permitted
Refinancing Indebtedness are not, taken as a whole, materially more restrictive
on the Borrower and its Restricted Subsidiaries (as determined in good faith by
a Responsible Officer of the Borrower) than the terms of this Agreement unless
the Borrower enters into an amendment to this Agreement with the Administrative
Agent (which amendment shall not require the consent of any other Lender) to add
such more restrictive terms for the benefit of the Lenders;

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Guarantor
that refinances Indebtedness of the Borrower or a Guarantor, and (b) clause (2)
of this definition will not apply to any Refinancing of any Indebtedness under
Section 8.01(d).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“Platform” has the meaning specified in Section 7.01.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions occurring prior to the end of the
applicable measurement period (and, except for purposes of determining whether
an Event of Default has occurred and is continuing under Section 8.11, following
the last day of such measurement period and on or prior to the applicable date
of determination) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant and: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower owned by the Borrower or
any of its Subsidiaries or any division or line of business, shall be excluded,
and (ii) in the case of a Permitted Acquisition or investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, any cost savings adjustments in
connection therewith shall be subject to the limitations set forth in clause
(b)(iv) of the definition of “Consolidated EBITDA.”

“Public Lender” has the meaning specified in Section 7.01.

 

30



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rating Agency” means each of Moody’s and S&P; provided that if either such
agency shall cease to provide ratings of the Borrower’s long-term non-credit
enhanced debt, then such term shall also include any replacement credit ratings
agency that is reasonably satisfactory to the Borrower and the Administrative
Agent.

“Receivables Financier” has the meaning set forth in the definition of
“Permitted Receivables Financing.”

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset (other than the Transferred Assets) of the Borrower or any other
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to customary securitization
undertakings, (b) with which neither the Borrower nor any of its other
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Financing documentation (including
with respect to the servicing of the accounts receivable and related assets and
the administration of the Receivables Financing SPC)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower (as determined by the
Borrower in good faith), and (c) to which neither the Borrower nor any other
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (2) each general partner of any such Subsidiary described
in clause (1) that meets all of the criteria set forth in clause (1).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Refinancing Debt Securities” means any debt securities of the Borrower (which
may be guaranteed by the Guarantors) issued for cash consideration to the extent
that the net cash proceeds therefrom (after payment of fees and expenses in
connection with the offering) are applied to prepay Term Loans within three
Business Days of receipt thereof; provided that (i) no such portion of such debt
securities shall have a scheduled maturity date that is prior to the 91st day
following the Latest Maturity Date at such time, (ii) the covenants and events
of default contained in the agreements governing such debt securities are not,
taken as a whole, materially more restrictive on the Borrower and its Restricted
Subsidiaries (as determined in good faith by a Responsible Officer of the
Borrower) than the terms of this Agreement unless the Borrower enters into an
amendment to this Agreement with the Administrative

 

31



--------------------------------------------------------------------------------

Agent (which amendment shall not require the consent of any other Lender) to add
such more restrictive terms for the benefit of the Lenders, (iii) such debt
securities shall not be guaranteed by any Subsidiary of the Borrower that is not
a Loan Party and (iv) such debt securities shall either be unsecured or,
pursuant to a Permitted Intercreditor Agreement, shall be secured on a pari
passu basis with the Obligations or a junior priority basis to the Obligations.

“Refinancing Term Loans” means Incremental Term Loans that are designated as
“Refinancing Term Loans” in the applicable Additional Credit Extension
Amendment; provided that the Borrower applies an amount equal to the net cash
proceeds therefrom within three Business Days of receipt to prepay Term Loans.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building structure, facility
or fixture.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination. With respect to any matter requiring the approval of the
Required Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(e) as to such matter.

“Required Revolving A Lenders” means, at any time, Revolving A Lenders holding
more than 50% of the Outstanding Amount of all outstanding Revolving A Loans,
unutilized Revolving A Commitments and participations in L/C Obligations and
Swing Line Loans. The Revolving A Loans, unutilized Revolving A Commitment and
participations in L/C Obligations and Swing Line Loans of any Defaulting Lender
shall be disregarded in determining Required Revolving A Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving A Lender shall be deemed
to be held by the Revolving A Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or any other officer reasonably acceptable to

 

32



--------------------------------------------------------------------------------

the Administrative Agent), and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of a Loan
Party (or any other officer reasonably acceptable to the Administrative Agent)
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any Restricted
Subsidiary.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall in good faith reasonably
determine or the Required Revolving A Lenders shall in good faith reasonably
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of an issuance or extension of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an L/C Issuer of any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the applicable L/C Issuer shall in good faith reasonably determine or the
Required Revolving A Lenders shall in good faith reasonably require.

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Borrower pursuant to Section 2.01, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Revolving A Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Revolving A Lender becomes a party hereto or in any documentation executed by
such Revolving A Lender pursuant to Section 2.01(f), as applicable as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate Outstanding Amount at such time of its Revolving A Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving A Credit Maturity Date” means November 9, 2021.

“Revolving A Lender” means any Person that has a Revolving A Commitment or
portion of the Total Revolving A Outstandings, each other Person that becomes a
“Revolving A Lender” in accordance with this Agreement and their successors and
assigns and, unless the context requires otherwise, includes the Swing Line
Lender.

“Revolving A Loan” has the meaning specified in Section 2.01(a).

 

33



--------------------------------------------------------------------------------

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Revolving B Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving B Lender becomes a
party hereto or in any documentation executed by such Revolving B Lender
pursuant to Section 2.01(f), as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.

“Revolving B Credit Maturity Date” means November 9, 2021.

“Revolving B Lender” means any Person that has a Revolving B Commitment or
portion of the Outstanding Amounts of the Revolving B Loans, each other Person
that becomes a “Revolving B Lender” in accordance with this Agreement and their
successors and assigns.

“Revolving B Loan” has the meaning specified in Section 2.01(b).

“Revolving Commitments” means the Revolving A Commitment, the Revolving B
Commitments and or any Extended Revolving Commitment, as the context may
require.

“Revolving Loans” means the Revolving A Loans and/or the Revolving B Loans, as
the context may require.

“RMB” means lawful currency of the People’s Republic of China.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant
governmental sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed by the Borrower and the Guarantors in favor of the Administrative Agent
for the benefit of the holders of the Obligations, as amended, modified,
restated or supplemented from time to time; provided that at all times after a
Collateral Reinstatement Date, “ Security Agreement” shall be deemed to refer to
any new security agreement required to be delivered with respect to such
Collateral Reinstatement Date pursuant to Section 7.10.

 

34



--------------------------------------------------------------------------------

“Senior Notes” means up to $1,666,000,000 aggregate principal amount of (i)
4.625% senior notes due 2024 and (ii) 4.875% senior notes due 2026, in each
case, issued by the Borrower on the Closing Date.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
reasonably designated by the Administrative Agent to the Borrower as requiring
additional notice.

“Specified Event of Default” means an Event of Default under Section 9.01(a),
(b), (h), or (i).

“Specified Indebtedness” means (i) Subordinated Indebtedness (other than
Subordinated Indebtedness owing to the Borrower or a Restricted Subsidiary),
(ii) the Senior Notes, (iii) any Indebtedness issued pursuant to Section 8.01(f)
and (iv) any Permitted Refinancing Indebtedness in respect of Indebtedness
referred to in clauses (i) through (iii) above.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Specified Representations” means the representations and warranties with
respect to the Borrower and the Guarantors set forth in the first sentence of
Section 6.01 and Sections 6.02, 6.03, 6.12, 6.13, 6.16 and 6.17.

“Specified Sales” means Dispositions of (a) inventory and materials in the
ordinary course of business, (b) surplus, obsolete or worn-out property or
assets, (c) cash or Cash Equivalents, (d) Equity Interests or Indebtedness of
Unrestricted Subsidiaries, (e) accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business and (f)
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are applied substantially concurrently with such Disposition to the
purchase price of similar replacement property.

“Specified Transaction” means any of the following: (i) any investment by the
Borrower or any Restricted Subsidiary in any Person (including any Permitted
Acquisition) other than a Person that was a Wholly-Owned Restricted Subsidiary
on the first day of such period involving (w) an investment in an Unrestricted
Subsidiary, (x) the acquisition of a new Restricted Subsidiary or interest in a
joint venture, (y) an increase in the Borrower’s and its Restricted
Subsidiaries’ consolidated economic ownership of a Restricted Subsidiary or (z)
the acquisition of a product line or business unit, (ii) any Disposition
involving (x) the disposition of Equity Interests of a Subsidiary or joint
venture (other than to the Borrower or a Subsidiary) or (y) the disposition of a
product line or business unit, (iii) any incurrence or repayment of Indebtedness
(in each case, other than revolving indebtedness in the ordinary course of
business under revolving credit facilities), (iv) any Restricted Payment in
respect of the Borrower’s Equity Interests, (v) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or designation of an Unrestricted
Subsidiary to be a Restricted Subsidiary and (vi) any other transaction
specifically required to be given effect to on a Pro Forma Basis.

 

35



--------------------------------------------------------------------------------

“Spin-Off” means the distribution of 100% of the issued Equity Interests of the
Borrower to the holders of the common stock of ConAgra on the Closing Date as
described in the Form 10.

“Spot Rate” for a currency means the rate reasonably determined in good faith by
the Administrative Agent or the applicable L/C Issuer, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
contractually subordinated to payment of the Obligations with customary payment
blockage and other provisions and having a maturity no earlier than the date
which is ninety-one (91) days after the latest Maturity Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. It is understood that no Existing
Joint Venture (i) is a Subsidiary as of the Closing Date or (ii) shall be deemed
a Subsidiary until such time as (x) the Borrower gains greater control over
and/or ownership of such Existing Joint Venture and (y) it meets the test set
forth above.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

36



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
A-2 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to $35,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

“Syndication Agent” means each of Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association, in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET 2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Lender” means any Person that has a Term A Loan Commitment or portion of
the Outstanding Amount of Term A Loan, each other Person that becomes a “Term A
Lender” in accordance with this Agreement and their successors and assigns.

“Term A Loan” has the meaning specified in Section 2.01(c).

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Closing Date is $675,000,000.

“Term A Maturity Date” means November 9, 2021.

“Term Loan” means a Term A Loan, Extended Term Loan and/or any Incremental Term
Loan, as the case may be.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

 

37



--------------------------------------------------------------------------------

“Transaction Agreements” means the tax matters agreement, the employee matters
agreement, the transition services agreement and each of the other agreements
entered into among ConAgra and/or certain of its subsidiaries (after giving
effect to the Spin-Off), on the one hand, and the Borrower and/or certain of its
Subsidiaries, on the other, in each case, as contemplated by the Form 10 at or
prior to the time of the Spin-Off, in each case, on terms that are not less
favorable in any material respect, taken as a whole, than the terms contemplated
by the Form 10.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the Borrowing of Loans and other Credit Extensions on the
Closing Date, the issuance of the Senior Notes, the payment to ConAgra of
approximately $823,500,000 on the Closing Date, the entering into of the
Transaction Agreements, the Spin-Off and the other transactions in connection
therewith to occur on or prior to the Closing Date.

“Transferred Assets” has the meaning set forth in the definition of “Permitted
Receivables Financing.”

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower designated by
the Borrower as such in writing in accordance with Section 7.10(e); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 7.10(e).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Voting Participant” has the meaning specified in Section 11.06(e).

“Voting Participant Notification” has the meaning specified in Section 11.06(e).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

38



--------------------------------------------------------------------------------

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary 100% of the
Equity Interests of which (other than director’s qualifying shares) are directly
or indirectly owned by the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined under Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

39



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. Except to the extent disclosed in the footnotes to the
financial statements delivered pursuant to Section 7.01, the Borrower will
provide a written summary of material changes in GAAP applicable to it and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.01. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that under GAAP as of the Closing Date for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial ratios (including for purposes of
determining the Applicable Rate) shall be made on a Pro Forma Basis.

1.04 Rounding.

Any financial ratios pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

40



--------------------------------------------------------------------------------

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants, default thresholds or financial
ratio tests hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the applicable L/C Issuer, as applicable. If any basket in Article VIII
is exceeded solely as a result of fluctuations in the applicable Dollar
Equivalent amount after the last time such basket was utilized, such basket will
not be deemed to have been exceeded solely as a result of such fluctuations in
the applicable Dollar Equivalent amount. In addition, if any Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars, and such refinancing would cause the applicable dollar-denominated
restriction in Article VIII to be exceeded if calculated at the applicable
Dollar Equivalent amount on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.08 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans with
respect to the Revolving A Commitments be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided

 

41



--------------------------------------------------------------------------------

that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders that will be obligated to make Loans in such currency; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer issuing such requested Letter of Credit.

(b) Any such request shall be made to the Administrative Agent not later than
1:00 p.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each applicable Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each applicable Lender (in the case of any
such request pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 1:00 p.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c) Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders that will be obligated to make Loans in such currency consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of such Letter of Credit issuance. If the
Administrative Agent fails to obtain consent to any request for an additional
currency under this Section 1.08, the Administrative Agent shall promptly so
notify the Borrower.

1.09 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided, that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

42



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in a
written notice to the Borrower to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

1.10 Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred and is
continuing or would result therefrom) in connection with a transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition (other than any extension of credit under any Revolving
Commitments), the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom and whether any representations or warranties are true and
correct (other than the Specified Representations), at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the four consecutive Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 7.01(a) or (b) prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such ratios and provisions shall be deemed to have been complied
with. For the avoidance of doubt, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related specified
transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition (other than for purposes of determining whether an
Event of Default has occurred under Section 8.11) is consummated or the date
that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated (1) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (2) on a Pro Forma Basis but without
giving effect to such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and use of
proceeds thereof).

 

43



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans and Term Loans.

(a) Revolving A Loans. Subject to the terms and conditions set forth herein,
each Revolving A Lender severally agrees to make loans (each such loan, a
“Revolving A Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving A Commitment; provided, however, that after giving effect to
any Borrowing of Revolving A Loans, (i) the Total Revolving A Outstandings shall
not exceed the Aggregate Revolving A Commitments and (ii) the Revolving A Credit
Exposure of any Lender shall not exceed such Lender’s Revolving A Commitment.
Within the limits of each Lender’s Revolving A Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, except that all Revolving A Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

(b) Revolving B Loans. Subject to the terms and conditions set forth herein,
each Revolving B Lender severally agrees to make loans (each such loan, a
“Revolving B Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving B Commitment; provided,
however, that after giving effect to any Borrowing of Revolving B Loans, (i) the
aggregate Outstanding Amount of the Revolving B Loans shall not exceed the
Aggregate Revolving B Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving B Loans of any Lender shall not exceed such Lender’s Revolving B
Commitment. Within the limits of each Lender’s Revolving B Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein.

(c) Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make a term loan (each such loan, a “Term A
Loan”) to the Borrower in Dollars on the Closing Date in an amount not to exceed
such Lender’s Term A Loan Commitment. Amounts repaid on the Term A Loan may not
be reborrowed. The Term A Loan may consist of Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. The Term A Loan Commitments shall
terminate upon the funding of the Term A Loans and, if not previously
terminated, shall in any event terminate no later than 5:00 p.m. on the Closing
Date

(d) Incremental Commitments.

(1) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or increases in the
Revolving Commitments of any Class or the establishment of a new Class of
Extended Revolving Commitments, as applicable, in an aggregate amount (excluding
Refinancing Term Loans and any Extended Revolving Commitments that are
established concurrently with the reduction in any then existing Class of
Revolving Commitments) not to exceed $600,000,000 from one or more Eligible
Assignees (which, in each case, may include any existing Lender (but no such
Lender shall be required to participate in any such Incremental Term Loan or
additional Revolving Commitment without its consent) and shall be subject to
such consents, if any, as would be required in connection with an assignment of
a Term Loan or Revolving Commitment, as applicable, to such Person) willing to
provide such Incremental Term Loans and/or additional Revolving Commitments, as
the case may be, in their sole discretion. Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments and/or additional Revolving
Commitments being requested

 

44



--------------------------------------------------------------------------------

(which shall be in a minimum amount of $25,000,000 and minimum increments of
$10,000,000, or remaining permitted amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) (x) in the case of Incremental Term
Loan Commitments, whether the Incremental Term Loans to be borrowed pursuant to
such Incremental Term Loan Commitments are to be an increase in any existing
Class of Term Loans or a new Class of Term Loans and (y) in the case of any
additional Revolving Commitments, whether such Revolving Commitments are to be
an increase in any existing Class of Revolving Commitments or a new Class of
Extended Revolving Commitments and (iii) the date on which such Incremental Term
Loan Commitments and/or increased Revolving Commitments are requested to become
effective (which shall, unless otherwise agreed by the Administrative Agent, be
not less than ten Business Days after the date such notice is delivered).

(2) The Loan Parties, the Administrative Agent and any other Person whose
consent is required as provided above shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment or additional Revolving Commitments. Each
Additional Credit Extension Amendment pursuant to this clause (d) shall specify
the terms of the applicable Incremental Term Loans and/or additional Revolving
Commitments; provided that:

(i) any additional Revolving Commitments shall have the same terms as the then
existing Revolving Commitments (except for upfront and arrangement fees and
except that any Extended Revolving Commitments may have different terms to the
extent permitted by subclause (vi) below);

(ii) the Incremental Term Loans shall not be guaranteed by any Subsidiaries of
the Borrower that do not guarantee the existing Loans and shall be secured on a
pari passu basis by the same Collateral (and no additional collateral) securing
the then existing Obligations;

(iii) the Maturity Date of any Incremental Term Loans shall be no earlier than
the then Latest Maturity Date and (b) the Weighted Average Life to Maturity of
any Incremental Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of any then outstanding Class of Term Loans;

(iv) no Incremental Term Loan shall participate on a greater than pro rata basis
with the then outstanding Term Loans in any mandatory prepayment;

(v) Incremental Term Loans shall have such interest rates, optional prepayment
provisions and fees as may be agreed between the Lenders providing the
applicable Incremental Term Loan Commitments and the Borrower (except that any
Incremental Term Loans forming an addition to an existing Class of Term Loans
shall have the same interest rates, optional prepayment provisions and fees
(other than upfront fees) as the applicable existing Class of Term Loans);

(vi) subject to the above, any Incremental Term Loans and Extended Revolving
Commitments shall be on terms and pursuant to documentation to be determined by
the Borrower and the Lenders providing such Incremental Term Loan; provided
that, the terms applicable to any such Incremental Term Loans or Extended
Revolving Commitments (except as expressly permitted above and except for
covenants or other provisions applicable only to periods after the then Latest
Maturity Date) are not, taken as a whole, materially more restrictive to the
Borrower and its Restricted Subsidiaries, than the terms applicable to the then
outstanding Commitments and Loans, as reasonably determined by the Borrower
(except to the extent that this Agreement is amended (which shall not require
the consent of any Lender) to incorporate such more restrictive provisions for
the benefit of the then existing Lenders); and

 

45



--------------------------------------------------------------------------------

(vii) subject to Section 1.10, no Incremental Term Loan Commitment or additional
Revolving Commitment shall become effective under this Section 2.01(d) unless
(w) no Default or Event of Default shall exist giving pro forma effect to such
Incremental Term Loan Commitment or Revolving Commitment and the incurrence of
Indebtedness thereunder and use of proceeds therefrom; (x) the conditions set
forth in clauses (a) and (b) of Section 5.02 are satisfied whether or not a
Credit Extension is made on such date (and, only to the extent a Borrowing is
made on such date clause (c) is required to be complied with); (y) on a Pro
Forma Basis, giving effect to such Incremental Term Loans or additional
Revolving Commitments and the incurrence of Indebtedness thereunder (assuming,
in the case of Incremental Term Loan Commitments, that such commitments are
fully drawn on such date) and use of proceeds therefrom, the Borrower would be
in compliance with Section 8.11 and (iv) the Administrative Agent shall have
received documents and legal opinions as to such matters as are reasonably
requested by the Administrative Agent.

Upon any increase of any existing Class of Revolving Commitments or Term Loans,
the Lenders shall take any action as may be reasonably required by the
Administrative Agent to ensure that the Borrowings of such Class are held by the
Lenders of such Class on a pro rata basis in accordance with the respective
amount of Revolving Commitments or Term Loans of such Class held by each Lender.

(e) Extended Term Loans.

(1) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans on a pro rata basis (based on the aggregate outstanding Term
Loans of such Class), and on the same terms to each such Lender (“Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Term Loans of such Class and to otherwise
modify the terms of such Lender’s Term Loans of such Class pursuant to the terms
of the relevant Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Term Loans and/or
modifying the amortization schedule in respect of such Lender’s Term Loans). Any
such extension (an “Extension”) agreed to between the Borrower and any such
Lender (an “Extended Term Lender”) will be established under this Agreement
through an Additional Credit Extension Amendment reflecting the terms of the
extended Term Loans established thereby (each such extended Term Loan, an
“Extended Term Loan”). Each Extension Offer shall specify the date on which the
Borrower proposes that the Extended Term Loan shall be made or the proposed
Extended Revolving Commitment shall become effective, which shall be a date not
earlier than ten (10) Business Days after the date on which the Extension Offer
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion).

(2) The Borrower and each Extended Term Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans of such Extended Term Lender. Each Additional Credit
Extension Amendment shall specify the terms of the applicable Extended Term
Loans; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
mandatory prepayments (which shall be determined by the Borrower and set forth
in the Extension Offer), the Extended Term Loans shall, except as permitted
below, have (x) the same terms as the existing Class of Term Loans from which
they are extended or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent; provided that, the terms applicable to any such
Extended Term Loans or Extended Revolving Commitments (except as expressly
permitted above and except for covenants or other provisions applicable only to
periods after the then Latest Maturity Date) are not, taken as a whole,
materially more restrictive to the

 

46



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries, than the terms applicable to the then
outstanding Commitments and Loans, as reasonably determined by the Borrower
(except to the extent that this Agreement is amended (which shall not require
the consent of any Lender) to incorporate such more restrictive provisions for
the benefit of the then existing Lenders), (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the Maturity Date of the Class of
Term Loans to which such Extension Offer relates, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such Extension Offer relates, (iv) all Extended Term Loans shall be Guaranteed
by the Guarantors and secured by the same Collateral equally with the then
existing Loans and (v) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the then outstanding Term Loans in any mandatory prepayment thereunder.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each such Loan Notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Class
and Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Loans to be borrowed. If the Borrower fails to specify
a currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of a Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

 

47



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to a Borrowing of Revolving A Loans
denominated in Dollars is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

 

48



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the Revolving A Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving A Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that immediately
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments, (y) the Revolving A Credit Exposure of any Revolving A
Lender shall not exceed such Lender’s Revolving A Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the applicable L/C Issuer approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the applicable L/C Issuer approved such
expiry date; provided that the Revolving A Lenders’ participations in any
undrawn amount thereof are terminated on the Letter of Credit Expiration Date
and such Letter of Credit shall be Cash Collateralized or backstopped in a
manner reasonably satisfactory to the applicable L/C Issuer on or prior to the
Letter of Credit Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder)

 

49



--------------------------------------------------------------------------------

not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Revolving A Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving A Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included each L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.

 

50



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the applicable L/C Issuer. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least two (2) Business Days (or such later date and time
as the Administrative Agent and the applicable L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Restricted Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of

 

51



--------------------------------------------------------------------------------

Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving A Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date from
the Administrative Agent that the Required Revolving A Lenders have elected not
to permit such extension and directing such L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower is notified prior to 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. on the next succeeding Business Day or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency
(together with any accrued interest). If the Borrower fails to so reimburse the
applicable L/C

 

52



--------------------------------------------------------------------------------

Issuer by such time, the Administrative Agent shall promptly notify each
Revolving A Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving A
Loans that are Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving A Commitments. Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Dollar
Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving A Lender that so makes
funds available shall be deemed to have made a Revolving A Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving A Loans that are Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving A
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving A Lender funds its Revolving A Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Revolving A Lender’s obligation to make Revolving A Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or

 

53



--------------------------------------------------------------------------------

otherwise impair the obligation of the Borrower to reimburse an L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving A Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of an
L/C Issuer submitted to any Revolving A Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving A Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving A
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving A Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

54



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. Unless there was bad
faith, gross negligence, willful misconduct or a material breach of this
Agreement or any other Loan Document by the L/C Issuer as determined by a court
of competent jurisdiction in a final and nonappealable judgment, the Borrower
shall be conclusively deemed to have waived any such claim against an L/C Issuer
and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving A Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any

 

55



--------------------------------------------------------------------------------

responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable to
any Revolving A Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders, the Required
Revolving A Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of the bad faith, gross negligence, willful
misconduct or a material breach of this Agreement or any other Loan Document; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to special, indirect, punitive, consequential
or exemplary, damages suffered by the Borrower that were, as determined by a
court of competent jurisdiction in a final and nonappealable judgment, caused by
such L/C Issuer’s bad faith, willful misconduct, gross negligence or material
breach of this Agreement or any other Loan Document, or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and an L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such Law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving A Lender in accordance, subject to Section
2.15, with its

 

56



--------------------------------------------------------------------------------

Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) in
Dollars for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving A Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum of 0.125%, in each case, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment) or, if later, the fifth Business Day after the
Borrower has received an invoice therefor, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit issued by it as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(l) Monthly Reports. Each L/C Issuer shall provide to the Administrative Agent a
list of outstanding Letters of Credit issued by it (together with type and
amounts) on a monthly basis.

(m) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

 

57



--------------------------------------------------------------------------------

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving A
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving A Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving A
Commitment; provided, however, that (i) immediately after giving effect to any
Swing Line Loan, (A) the Total Revolving A Outstandings shall not exceed the
Aggregate Revolving A Commitments and (B) the Revolving A Credit Exposure of any
Revolving A Lender shall not exceed such Lender’s Revolving A Commitment, (ii)
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (iii) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving A Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

58



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 3:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans. The Swing Line Lender at any time in its
sole discretion may request that each of the Revolving A Lenders fund its risk
participation in the relevant Swing Line Loan.

(d) Repayment of Participations.

(i) At any time after any Revolving A Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving A Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving A Lender funds its Revolving A Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

59



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans or Term Loans of any Class in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 1:00 p.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (C)
any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (D) any prepayment of the Term Loans
shall be in such proportions as the Borrower shall elect and each such
prepayment shall be applied as directed by the Borrower and, absent such
direction, shall be applied in direct order of maturity to the remaining
principal amortization payments of the applicable Term Loan; and (E) any such
notice may be conditioned on the effectiveness of other financing arrangements
or one or more other transactions. Each such notice shall specify the date and
amount of such prepayment and the Class and Type(s) of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, subject to the occurrence of any
condition(s) specified therein. Any prepayment of a Eurocurrency Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the applicable Class of Loans being
prepaid of the applicable Lenders in accordance with their respective Applicable
Percentages for such Class.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment.

 

60



--------------------------------------------------------------------------------

If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments.

(A) If for any reason the Total Revolving A Outstandings at any time exceed the
Aggregate Revolving A Commitments then in effect, the Borrower shall immediately
prepay Revolving A Loans and/or Swing Line Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment in
full of the Revolving A Loans and Swing Line Loans the Total Revolving A
Outstandings exceed the Aggregate Revolving A Commitments then in effect.

(B) If for any reason the aggregate amount of the Revolving B Loans at any time
exceed the Aggregate Revolving B Commitments then in effect, the Borrower shall
immediately prepay Revolving B Loans in an aggregate amount equal to such
excess.

(ii) Asset Sales and Recovery Events. (A) Promptly following any Asset Sale or
series of Asset Sales which causes the aggregate Net Cash Proceeds received from
all Asset Sales during such Fiscal Year to exceed $20,000,000, the Borrower
shall prepay Term Loans in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds in excess of $20,000,000 derived from all such
Asset Sales (such prepayment to be applied as set forth in clause (iii) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
assets used or useful in its business or to make Permitted Acquisitions, and
(2) such reinvestment or Permitted Acquisition is consummated within three
hundred and sixty-five (365) days (or if the Borrower or any Restricted
Subsidiary has entered into a binding agreement to make such Permitted
Acquisition within such 365 day period, such period shall be extended for an
additional 180 days with respect to the portion of such Net Cash Proceeds so
committed to be reinvested or applied in such acquisition) of receipt of the Net
Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not so
reinvested shall be applied to repay the Loans immediately thereafter and (B) to
the extent of cash proceeds received in connection with a Recovery Event which
are in excess of $20,000,000 in the aggregate and which are not used to acquire
fixed or capital assets used or useful in its business within three hundred
sixty-five (365) days (as such period may be extended pursuant to the foregoing
clause (A)(2) above) of the receipt of such cash proceeds, the Borrower shall
prepay Term Loans in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (iii) below).

 

61



--------------------------------------------------------------------------------

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) (i) with respect to all amounts prepaid pursuant to Section 2.05(b)(i)(A),
as directed by the Borrower and (ii) with respect to all amounts prepaid
pursuant to Section 2.05(b)(i)(B), to the outstanding Revolving B Loans.

(B) with respect to all amounts prepaid pursuant to Section 2.05(b)(ii) by the
Borrower, ratably to the Term Loans of each Class (and to the remaining
principal amortization payments thereof as directed by the Borrower and, absent
such direction, shall be applied in direct order of maturity to the remaining
principal amortization payments of the applicable Term Loan).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

(iv) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent that any or all of the Net Cash
Proceeds of any Asset Sale by a Foreign Subsidiary (each such Asset Sale a
“Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event received by
a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery Event”) are
prohibited or delayed by applicable foreign Law of such Foreign Subsidiary from
being repatriated to the Borrower, the prepayment otherwise required hereunder
will not be required in respect of any amount equal to the portion of such Net
Cash Proceeds so affected at the time provided in Section 2.05(b)(ii), but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law of such Foreign Subsidiary will not permit repatriation
to the Borrower or any Domestic Subsidiary (the Borrower hereby agreeing to use,
and cause its Subsidiaries to use, commercially reasonable efforts to overcome
or eliminate any such restrictions on repatriation), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local Law, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof and additional
costs relating to such repatriation) to the repayment of Term Loans pursuant to
this Section 2.05 or (ii) to the extent that the Borrower has determined in good
faith, after consultation with the Administrative Agent, that repatriation to
the Borrower or any Domestic Subsidiary of any of or all the Net Cash Proceeds
of any Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have material (as reasonably
determined by the Borrower) adverse tax consequences (including by way of
reduction in tax attributes) with respect to such Net Cash Proceeds, the
prepayment otherwise required hereunder will not be required in respect of any
amount equal to the portion of such Net Cash Proceeds so affected at the time
provided in Section 2.05(b)(ii), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable adverse tax consequences
with respect to such Net Cash Proceeds remain (the Borrower hereby agreeing to
use commercially reasonable efforts to overcome or eliminate any adverse tax
consequences), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds would no longer have material (as reasonably
determined by the Borrower) adverse tax consequences, such repatriation will be

 

62



--------------------------------------------------------------------------------

promptly effected and such repatriated Net Cash Proceeds will be promptly (and
in any event not later than five Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.05.

2.06 Termination or Reduction of Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving A Commitments and Aggregate Revolving B Commitments of any
Class or from time to time permanently reduce such Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
1:00 p.m. five Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) any such notice may be
conditioned on the effectiveness of other financing arrangements or one or more
other transactions. The Borrower shall not terminate or reduce the Aggregate
Revolving A Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving A Outstandings would exceed the
Aggregate Revolving A Commitments. The Borrower shall not terminate or reduce
the Aggregate Revolving B Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the aggregate Outstanding Amount of the
Revolving B Loans would exceed the Aggregate Revolving B Commitments. If, after
giving effect to any reduction of the Aggregate Revolving A Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving A Commitments, such sublimit shall be automatically reduced
by the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of Commitments. Any
reduction of Commitments shall be applied to the applicable Commitment of each
Lender of the applicable Class according to its Applicable Percentage. All fees
accrued with respect thereto until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Revolving A Lenders on the
Revolving A Credit Maturity Date the aggregate principal amount of all Revolving
A Loans made to the Borrower that are outstanding on such date. The Borrower
shall repay to the Revolving B Lenders on the Revolving B Credit Maturity Date
the aggregate principal amount of all Revolving B Loans that are outstanding on
such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made (including pursuant to a refinancing of such Swing Loan under
Section 2.04(c)(i)) and (ii) the Revolving A Credit Maturity Date.

(c) Term A Loan. The Borrower shall repay the outstanding principal amount of
the Term A Loan in equal quarterly installments of $8,437,500 on the last
Business Day of each March, June, September and December, beginning with
March 31, 2017 (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), with the outstanding principal
balance of the Term A Loan due on the Term A Maturity Date, unless accelerated
sooner pursuant to Section 9.02.

 

63



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan (including any Swing Line Loan) shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of the Base Rate plus the Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

(a) Commitment Fees.

(i) The Borrower shall pay to the Administrative Agent, for the account of each
Revolving A Lender in accordance with its Applicable Percentage, a commitment
fee in Dollars equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving A Commitments exceed the
sum of (y) the Outstanding Amount of Revolving A Loans and (z) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Revolving A Commitments
for purposes of determining the commitment fee. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article V is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

64



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Administrative Agent, for the account of each
Revolving B Lender in accordance with its Applicable Percentage, a commitment
fee in Dollars equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving B Commitments exceed the
aggregate Outstanding Amount of the Revolving B Loans. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the applicable Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
separately agreed in writing. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without

 

65



--------------------------------------------------------------------------------

further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive the termination of the aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Class, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Loan Parties shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent

 

66



--------------------------------------------------------------------------------

of the Alternative Currency payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case, at the option of the
Administrative Agent, be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or an L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

67



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

 

68



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing that has not been reimbursed, (ii) as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 9.02(c) or (iv) there shall exist a Defaulting Lender that is a
Revolving A Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within three Business Days (in all other cases) following any request
by the Administrative Agent or any L/C Issuer provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(b) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
100% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall provide Cash Collateral
for the Outstanding Amount of the L/C Obligations in an amount not less than the
amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit ; provided that no such notice shall be given by the
Administrative Agent in respect of any such excess resulting from fluctuations
in the applicable Dollar Equivalent amount of any Letter of Credit unless and
until such excess continues for a period of 30 days except to the extent that
the Dollar Equivalent exceeds 105% of the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, shall grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

69



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully

 

70



--------------------------------------------------------------------------------

funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(b). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(a)(i), 2.09(a)(ii) or 2.09(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving A Lenders in accordance with their respective Applicable Percentages
with respect to the Revolving A Commitments (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving A Credit Exposure of any Non-Defaulting
Lender that is a Revolving A Lender to exceed such Non-Defaulting Lender’s
Revolving A Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrower shall, without

 

71



--------------------------------------------------------------------------------

prejudice to any right or remedy available to it hereunder or under applicable
Law, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower and the Administrative Agent (and,
in the case of a Defaulting Lender that is a Revolving A Lender, the Swing Line
Lender and the L/C Issuers) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Revolving A Lenders in accordance
with their Applicable Percentages (without giving effect to Section 2.15(b)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, a Loan Party or other applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party, the Administrative Agent or other applicable withholding
agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both U.S. federal backup withholding and withholding taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the applicable withholding agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so

 

72



--------------------------------------------------------------------------------

that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii) If any Loan Party, the Administrative Agent or other applicable
withholding agent shall be required by any applicable Laws other than the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then (A)
the applicable withholding agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable withholding agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten days after written
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded

 

73



--------------------------------------------------------------------------------

Taxes attributable to such Lender or L/C Issuer, in each case, that are payable
or paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
such Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Law or the taxing authorities of
a jurisdiction pursuant to such applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (1) set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below or (2) required by applicable Law other than the Internal
Revenue Code or the taxing authorities of the jurisdiction pursuant to such
applicable Law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

74



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

75



--------------------------------------------------------------------------------

Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority, other than penalties, interest, or charges attributable
to bad faith, gross negligence or willful misconduct on the part of the
Recipient) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

76



--------------------------------------------------------------------------------

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans denominated in Dollars, to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice by the Borrower, (i) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,

 

77



--------------------------------------------------------------------------------

the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of

 

78



--------------------------------------------------------------------------------

Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, absent

 

79



--------------------------------------------------------------------------------

manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
Applicable Rate or other profit) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make a payment of any Loan or any drawing
under a Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or L/C Issuer, as applicable, shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such

 

80



--------------------------------------------------------------------------------

Lender or L/C Issuer, as applicable, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable and documented out
of pocket costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise

 

81



--------------------------------------------------------------------------------

constitute a legal or equitable discharge or defense of a surety or guarantor
(other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03 Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out of pocket costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

82



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

4.06 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations (other than contingent obligations for which no claim has
been asserted) have been paid-in-full and the Commitments have terminated, and
none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 4.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Guaranteed Obligations; (b) “Ratable Share” shall mean, for
any Guarantor in respect of any payment of Obligations, the ratio (expressed as
a percentage) as of the date of such payment of Guaranteed Obligations of (i)
the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and
other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other

 

83



--------------------------------------------------------------------------------

than the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment; and (d) “Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Guaranteed
Obligations.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations (other
than contingent obligations for which no claim has been asserted) have been paid
in full. Each Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Receipt by the Administrative Agent of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

(i) Executed Agreement. Executed counterparts of this Agreement, properly
executed by a Responsible Officer of the signing Loan Party and each Lender and
L/C Issuer.

 

84



--------------------------------------------------------------------------------

(ii) Security Documents. Counterparts of the Security Agreement executed by a
Responsible Officer of each Loan Party together with:

(A) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral, perfection in which
is effectuated through the filing of a UCC financing statement;

(B) all certificates evidencing any certificated Equity Interests and all
promissory notes evidencing Indebtedness, in each case, to the extent pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers or other instruments of transfer
attached thereto (unless, with respect to the pledged Equity Interests of any
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion);

(C) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the United States registered and applied for Intellectual Property of the
Loan Parties;

(D) a duly executed Perfection Certificate and copies of UCC, United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the security documents (other than
Permitted Liens); and

(E) Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, endorsements naming the Administrative Agent as additional insured
(in the case of liability insurance) or lender loss payee (in the case of hazard
insurance) on behalf of the Lenders.

(iii) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 5.02(a) and
5.02(b) have been satisfied.

(iv) Opinions of Counsel. Favorable opinions of (i) Jones Day and (ii) Carney
Badley Spellman, P.S., addressed to the Administrative Agent and each Lender,
dated as of the Closing Date.

 

85



--------------------------------------------------------------------------------

(v) Organization Documents, Resolutions, Etc.

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing (to the extent applicable) and qualified to
engage in business in its state of organization or formation.

(b) The Lenders shall have received audited financial statements for the “Lamb
Weston” business of ConAgra for the Fiscal Year ending May 29, 2016 and the
unaudited financial statements for the “Lamb Weston” business of ConAgra for the
Fiscal Quarter ending in August 2016 and each subsequent Fiscal Quarter of the
ConAgra ending 45 days or more prior to the Closing Date.

(c) Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Closing Date.

(d) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(e) The Administrative Agent shall have received reasonable evidence
satisfactory to it that Senior Notes will be issued substantially concurrently
with the making of the initial Credit Extensions hereunder and that the Spin-Off
will be consummated on the Closing Date substantially on the terms set forth in
the Form 10.

(f) The Borrower and each of the Guarantors shall have provided documentation
and other information reasonably requested in writing at least 10 Business Days
prior to the Closing Date by the Lenders as they reasonably determine is
required by regulatory authorities in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least three Business Days prior to
the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

86



--------------------------------------------------------------------------------

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans, or a Borrowing pursuant to Section
2.03(c)) is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document shall be true and correct in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date in all material respects (except when
qualified as to materiality or Material Adverse Effect, in which case they shall
be true and correct in all respects) (provided that this clause (a) shall apply
to (x) any extensions of credit pursuant to an Incremental Term Loan only to the
extent provided in Section 2.01(d) and the applicable Additional Credit
Extension Amendment and (y) any Incremental Term Loan to be used to consummate a
Limited Condition Acquisition as provided in Section 1.10).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof (provided that this clause (b)
shall apply to (x) any extensions of credit pursuant to an Incremental Term Loan
only to the extent provided in Section 2.01(d) and the applicable Additional
Credit Extension Amendment and (y) any Incremental Term Loan to be used to
consummate a Limited Condition Acquisition as provided in Section 1.10).

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving A Lenders (in the case of any Revolving A Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans or a Borrowing pursuant to Section 2.03(c)) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

87



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Organization; Powers.

(a) (i) Each Loan Party and (ii) each other Restricted Subsidiary, except, in
the case of clause (ii), where the failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is duly
organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, (b) each of the Borrower
and its Restricted Subsidiaries has all requisite power and authority to carry
on its business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and its Restricted Subsidiaries
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. Schedule 6.01 sets forth, as of the
Closing Date, (i) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (ii) a true and
complete listing of each class of each Loan Party (other than the Borrower) and
each Subsidiary’s authorized Equity Interests, of which all of such issued
shares are (to the extent such concepts are relevant with respect to such
ownership interests) validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 6.01,
and (iii) the type of entity of the Borrower and each of its Subsidiaries. All
of the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

6.02 Authorization; Enforceability.

The Transactions are within each Loan Party’s corporate, limited liability
company or other organizational powers and have been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action. The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

6.03 Governmental Approvals; No Conflicts.

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and/or other
Permitted Liens.

6.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income and cash flows as of and for the Fiscal
Year ended May 29, 2016, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the “Lamb
Weston” business of ConAgra as of such date in accordance with GAAP.

(b) Since May 29, 2016 there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect (excluding for
the avoidance of doubt, the Transactions).

 

88



--------------------------------------------------------------------------------

6.05 Properties.

(a) Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property, in each case,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and all such property is free of all Liens other than
Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, Intellectual Property used or held for use
in or otherwise necessary to its business as currently conducted except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, the operation of their respective businesses by the Borrower and
its Restricted Subsidiaries does not infringe upon or violate the rights of any
other Person except for such infringements or violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) as of the Closing Date, that involve
this Agreement or the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim or legal action with respect to any Environmental
Liability or has knowledge or reason to believe that any such notice will be
received or is threatened and (ii) none of the Borrower or any of its Restricted
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

6.07 Compliance with Laws.

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

6.08 Investment Company Status.

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

89



--------------------------------------------------------------------------------

6.09 Taxes.

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves to the extent required by GAAP or (b) to the
extent that the failure to do so could not be expected to result in a Material
Adverse Effect.

6.10 ERISA.

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

6.11 Disclosure.

None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished) or
delivered hereunder, taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed, when taken as a whole, to be
reasonable at the time delivered. Notwithstanding anything contained in this
Section 6.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance and that actual
results may differ from projected results and that such differences may be
material.

6.12 Solvency.

(a) As of the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date, the Loan Parties, taken as a whole on
a consolidated basis, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

6.13 Security Interests in Collateral.

As of the Closing Date and at all times thereafter except during a Collateral
Suspension Period (and subject to the time period provided in Section 7.10(d),
the provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, and, upon the filing of appropriate
financing statements, the recordation of the applicable mortgages and, with
respect to any Intellectual Property, filings in the United States Patent and
Trademark Office and the United States Copyright Office, or taking such other
action as may be required for perfection under applicable Law, such Liens will
constitute, to the extent required by the Loan Documents, perfected and
continuing Liens on the Collateral, securing the

 

90



--------------------------------------------------------------------------------

Obligations, enforceable against the Borrower and/or Guarantors, as applicable,
and all third parties, and having priority over all other Liens on the
Collateral except (a) for Permitted Liens, (b) in the case of Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral and (c) to the extent that perfection of such security
interests and Liens are not required by the Loan Documents. No representation or
warranty is made under or with respect to the Laws of any non-U.S. jurisdiction
with respect to the perfection or priority of any security interest in the
Equity Interests issued by any Foreign Subsidiary or any other Collateral
located in any non-U.S. jurisdiction.

6.14 Labor Disputes.

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

6.15 No Default.

No Default has occurred and is continuing.

6.16 Federal Reserve Regulations.

No part of the proceeds of any Credit Extension have been used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U, and X.

6.17 OFAC; Anti-Corruption Laws.

No Loan Party nor any Subsidiary of a Loan Party, nor to the knowledge of any
Loan Party, any director, officer, employee or Affiliate thereof is currently
the subject of any Sanctions or located, organized or resident in a Designated
Jurisdiction in violation of Sanctions. No Credit Extension, nor the proceeds
from any Credit Extension, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business of any Person who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arrangers, the Administrative Agent, any L/C Issuer or the Swing Line
Lender) of Sanctions. The Loan Parties and their Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other applicable anti-corruption laws
in all material respects and have instituted and maintained policies and
procedures intended to promote and achieve compliance with such laws.

6.18 Insurance.

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates (including the use of self-insurance
plans). The property and general liability insurance coverage of the Borrower
and the Guarantors as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 6.18.

 

91



--------------------------------------------------------------------------------

6.19 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not Cash Collateralized:

7.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

(a) by no later than the date which occurs 90 days (or 100 days if permitted by
SEC requirements) after the end of each Fiscal Year of the Borrower, (i) the
Borrower’s audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year (it being understood that such comparative form shall be required
only to the extent required by SEC requirements prior to the financial
statements for Fiscal Year 2019), all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (except for qualifications or exceptions resulting
from pending maturity of Indebtedness under this Agreement)) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP and
(ii) at any time that the Borrower has any Unrestricted Subsidiaries, a
consolidated balance sheet and related statements of income and cash flows of
the Borrower and its Restricted Subsidiaries, in each case as at the end of such
Fiscal Year, setting forth in comparative form the corresponding consolidated
figures for the preceding Fiscal Year (it being understood that such comparative
form shall be required only to the extent required by SEC requirements prior to
the financial statements for Fiscal Year 2019), accompanied by a certificate of
a Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP (except, in the case of the financial
statements of the Borrower and its Restricted Subsidiaries, for the exclusion of
Unrestricted Subsidiaries), as at the end of and for such Fiscal Year;

(b) by no later than the date which occurs 45 days (or 50 days if permitted by
SEC requirements) after the end of each of the first three Fiscal Quarters of
the Borrower, the unaudited consolidated balance sheet and related statements of
income and cash flows for the Borrower and its Subsidiaries as of the end of and
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting
forth in each case, in comparative form (it being understood that such
comparative form shall be required only to the extent required by SEC
requirements prior to the financial statements for the Fiscal Quarter ending in
February 2018) the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its consolidated Subsidiaries in accordance with GAAP, subject to
normal year-end and audit adjustments and the absence of certain footnotes;

 

92



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred during the period
covered thereby and is continuing and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.11, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 6.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate (which delivery may, unless the Administrative Agent requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(d) promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other material reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(e) promptly (in any event, within 30 days, or such later date as determined by
the Administrative Agent in its sole discretion) thereafter, written notice of
any change in a Loan Party’s name, jurisdiction of formation or form of
organization (other than the Guarantor Name Change); and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request (provided that no such information shall be
required to be provided if providing such information would violate
confidentiality agreements or result in a loss of attorney-client privilege or a
claim of attorney work product with respect to such information so long as the
Borrower notifies the Administrative Agent that such information is being
withheld and the reason therefor).

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or a substantially

 

93



--------------------------------------------------------------------------------

similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.”

7.02 Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice (in
any event, within 5 Business Days) upon any Responsible Officer of the Borrower
obtaining actual knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) the occurrence any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

7.03 Existence; Conduct of Business.

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, maintain, renew and keep
in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
Intellectual Property rights, licenses and permits necessary in the conduct of
its business, except, in each

 

94



--------------------------------------------------------------------------------

case, where failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 8.03 and (b)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (and
those ancillary, complementary or reasonably related thereto).

7.04 Payment of Obligations.

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including material Taxes, before the same shall become delinquent
or in default (subject, where applicable, to specified grace periods), except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and (a) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.

7.05 Maintenance of Properties.

Except as would not individually or in the aggregate have a Material Adverse
Effect, the Borrower will, and will cause each of its Restricted Subsidiaries
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

7.06 Books and Records; Inspection Rights.

The Borrower will, and will cause each of its Restricted Subsidiaries to, (i)
keep proper books of record and account in which complete entries in accordance
with GAAP are made of all material dealings and transactions in relation to its
business and activities and (ii) permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, all upon
reasonable prior notice at such reasonable times and as often as reasonably
requested and at the expense of the Borrower; provided that, unless an Event of
Default has occurred and is continuing, no more than one such inspection shall
be conducted in any Fiscal Year. Notwithstanding anything to the contrary in
this Section 7.06, none of the Borrower or any of the Restricted Subsidiaries
will be required to disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

7.07 Compliance with Laws.

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

7.08 Use of Proceeds.

The proceeds of the Credit Extensions will be used (i) to consummate the
Transactions, including to make a cash payment to ConAgra on the Closing Date as
described in the definition of “Transactions”, (ii) for working capital needs
and for other general corporate purposes of the Borrower and its Restricted

 

95



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business and (iii) to finance Permitted
Acquisitions and permitted stock repurchases; provided that no more than
$175,000,000 of Revolving Loans and Swing Line Loans may be borrowed on the
Closing Date. No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the FRB, including Regulations T, U and X.

7.09 Insurance.

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers insurance in such amounts
and against such risks (including loss or damage by fire and other normally
insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including the use of self-insurance plans). The
Borrower will furnish to the Administrative Agent, upon request thereof,
information in reasonable detail as to the insurance so maintained. Except
during a Collateral Suspension Period (and subject to the time period provided
in Section 7.10(d)), the Borrower shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Borrower’s and Guarantors’ tangible personal property and assets and
business interruption insurance policies naming the Administrative Agent lender
loss payee, and (y) to all general liability and other liability policies naming
the Administrative Agent an additional insured.

7.10 Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

(a) No later than thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent) after any Person (other than an Excluded Subsidiary)
becomes a Material Restricted Subsidiary or any Material Restricted Subsidiary
that was an Excluded Subsidiary ceases to be an Excluded Subsidiary, the
Borrower shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary to deliver to the Administrative Agent a
Joinder Agreement pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of this Agreement as a Guarantor and, except during a
Collateral Suspension Period, the Collateral Documents, such Joinder Agreement
to be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions to the extent reasonably requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent.

(b) Except during a Collateral Suspension Period (and subject to the time period
provided in clause (d) below), the Borrower will cause, and will cause each
Guarantor to cause, all existing and newly-acquired owned property other than
Excluded Property to be subject at all times (subject to the time periods in
clause (a) above and (d) below) to first priority, perfected Liens in favor of
the Administrative Agent for the benefit of the holders of the Obligations to
secure the Obligations to the extent required by and in accordance with the
terms and conditions of the Collateral Documents, subject in any case to
Permitted Liens.

(c) Without limiting the foregoing, except during a Collateral Suspension Period
(and subject to the time period provided in clause (d) below), the Borrower
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 5.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the reasonable expense of the Borrower.

 

96



--------------------------------------------------------------------------------

(d) If a Collateral Suspension Period shall terminate, all Liens granted or
purported to be granted in any Loan Document shall be automatically and
immediately reinstated and the Loan Parties shall, within 30 days following
termination of such Collateral Suspension Period (or within such longer period
as to which the Administrative Agent may consent) (the “Collateral Reinstatement
Date”) take all actions as are reasonably requested by the Administrative Agent
to secure the Obligations (and perfect such security interest) by first priority
Liens (subject in any case to Permitted Liens) in favor of the Administrative
Agent on all assets of the Loan Parties other than Excluded Property and the
Administrative Agent is hereby authorized to enter into any new Collateral
Documents in connection with any Collateral Reinstatement Date.

(e) Notwithstanding the provisions of this Section 7.10 to the contrary, so long
as no Default has occurred and is then continuing or would result therefrom and
the Borrower has demonstrated compliance on a Pro Forma Basis (after giving
effect to such redesignation) with the financial covenants set forth in
Section 8.11, the Borrower may from time to time designate or change any of its
Subsidiaries’ status as a Restricted Subsidiary or an Unrestricted Subsidiary.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower therein at the date
of designation in an amount equal to the fair market value as determined in good
faith by the Borrower of the Borrower’s or its Subsidiary’s (as applicable)
investment therein.

7.11 Farm Credit Equities and Security.

(a) So long as (i) any Farm Credit Lender is a Lender hereunder and (ii) such
Farm Credit Lender has notified the Borrower that it is eligible to receive
patronage distributions directly from such Farm Credit Lender or one of its
Affiliates on account of the Loans made by such Farm Credit Lender hereunder,
the Borrower may acquire equity in such Farm Credit Lender in such amounts and
at such times as such Farm Credit Lender may require in accordance with such
Farm Credit Lender’s bylaws and capital plan (as each may be amended from time
to time), except that the maximum amount of equity that the Borrower shall be
required pursuant to this sentence to purchase in such Farm Credit Lender in
connection with the Loans made by such Farm Credit Lender shall not exceed the
maximum amount required by such bylaws and capital plan on the Closing Date (or,
if applicable, at the time such Farm Credit Lender becomes a Lender hereunder
via assignment to the extent the Borrower has consented to such Farm Credit
Lender becoming a Lender). The Borrower acknowledges receipt, as of the Closing
Date and to the extent applicable, of a copy of (i) each such Farm Credit
Lender’s most recent annual report, (ii) each such Farm Credit Lender’s Notice
to Prospective Stockholders and (iii) each such Farm Credit Lender’s bylaws and
capital plan, which describe the nature of all of the Borrower’s equity in each
such Farm Credit Lender acquired in connection with its patronage loan from such
Farm Credit Lenders (the “Farm Credit Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that each relevant Farm Credit Lender’s
bylaws and capital plan (as each may be amended from time to time) shall govern
(i) the rights and obligations of the parties with respect to the Farm Credit
Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with such Farm Credit Lender,
(ii) the Borrower’s eligibility for patronage distributions from such Farm
Credit Lender (in the form of Farm Credit Equities and cash) and (iii) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

97



--------------------------------------------------------------------------------

(c) Each party hereto acknowledges that each Farm Credit Lender has a statutory
first Lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities that the Borrower may now own or hereafter
acquire in such Farm Credit Lender, which statutory Lien shall be for such Farm
Credit Lender’s sole and exclusive benefit. Notwithstanding anything to the
contrary herein or in any other Loan Document, the Farm Credit Equities shall
not constitute security for the Obligations due to any other holder thereof. To
the extent that any of the Loan Documents create a Lien on the Farm Credit
Equities or on patronage accrued by the relevant Farm Credit Lender for the
account of the Borrower (including, in each case, proceeds thereof), such Lien
shall be for such Farm Credit Lender’s sole and exclusive benefit and shall not
be subject to pro rata sharing hereunder. Neither the Farm Credit Equities nor
any accrued patronage shall be offset against the Obligations except that, in
the event of an Event of Default, the relevant Farm Credit Lender may elect,
solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have any obligation to retire its Farm Credit Equities upon any Default or
any other default by the Borrower or any other Loan Party, or at any other time,
either for application to the Obligations or otherwise.

7.12 Post-Closing.

(a) Take all necessary actions to satisfy the items described on Schedule 7.12
(as may be updated pursuant to this Agreement) within the applicable period of
time specified in such Schedule (or such longer period as the Administrative
Agent may agree in its sole discretion).

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder any Loan or other
Obligation hereunder (other than contingent obligations for which no claim has
been asserted) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding and not Cash Collateralized:

8.01 Indebtedness.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 8.01 and
Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that any Indebtedness owing by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

98



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of any of the foregoing; provided that the aggregate principal amount of
Indebtedness incurred in reliance on this clause (d) shall not exceed the
greater of (i) $200,000,000 and (ii) 9.0% of Consolidated Total Assets (as shown
on or determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of
incurrence thereof) at any time outstanding;

(e) obligations in connection with any Permitted Receivables Financing;

(f) (i) unsecured Indebtedness of the Loan Parties; provided that (x) both
immediately before and after giving effect to the incurrence of such
Indebtedness, the Borrower shall be in compliance with the financial covenants
set forth in Section 8.11 on a Pro Forma Basis, (y) such indebtedness (A) shall
have a maturity date no earlier than 91 days following the then Latest Maturity
Date (as of the date such Indebtedness was incurred) and (B) shall not require
any scheduled payment of principal prior to the maturity date thereof and (z)
the covenants and events of default contained in such Indebtedness are not,
taken as a whole, materially more restrictive on the Borrower and its Restricted
Subsidiaries (as determined in good faith by a Responsible Officer of the
Borrower) than the terms of this Agreement unless the Borrower enters into an
amendment to this Agreement with the Administrative Agent (which amendment shall
not require the consent of any other Lender) to add such more restrictive terms
for the benefit of the Lenders and (ii) Permitted Refinancing Indebtedness in
respect of the foregoing;

(g) Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a Permitted Acquisition (provided that such
Indebtedness was not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary)
so long as, immediately after giving effect to such Permitted Acquisition, the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.11 on a Pro Forma Basis and any Permitted Refinancing Indebtedness in
respect of the foregoing;

(h) Indebtedness in respect of Swap Contracts; provided that such Swap Contracts
are (or were) entered into in for the purpose of mitigating risks associated
with fluctuations in interest rates, foreign exchange rates or commodity prices,
and not for purposes of speculation;

(i) Indebtedness of Restricted Subsidiaries of the Borrower that are not Loan
Parties in an aggregate principal amount outstanding at any one time not to
exceed (x) $50,000,000 plus (y) in the case of Foreign Subsidiaries organized
under the Laws of the People’s Republic of China, RMB450,000,000;

(j) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 8.05;

(k) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties and similar arrangements, in each case in the ordinary course of
business;

 

99



--------------------------------------------------------------------------------

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Restricted Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid;

(m) other Indebtedness of the Borrower and its Restricted Subsidiaries in a
principal amount up to but not exceeding in the aggregate outstanding on the
date such Indebtedness is incurred the greater of (i) $200,000,000 and (ii) 9%
of Consolidated Total Assets (as shown on or determined in accordance with the
most recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b) prior to the date of incurrence thereof) at such time;

(n) the Senior Notes issued on the Closing Date in an aggregate principal amount
not to exceed $1,700,000,000 and any Permitted Refinancing Indebtedness in
respect of the foregoing;

(o) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business

(p) Indebtedness incurred in the ordinary course of business in connection with
cash pooling arrangements and cash management incurred in the ordinary course of
business in respect of netting services and similar arrangements in each case in
connection with cash management and deposit accounts, but only to the extent,
with respect to any such arrangements, that the total amount of deposits subject
to such arrangements equals or exceeds the total amount of overdrafts or similar
obligations subject thereto;

(q) Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;

(r) Guarantees of Indebtedness otherwise permitted by this Section 8.01 and of
other obligations otherwise permitted hereunder; and

(s) any Refinancing Debt Securities and any Permitted Refinancing Indebtedness
in respect of the foregoing.

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the applicable Dollar Equivalent amount of
any Indebtedness will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 8.01. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Borrower dated such date prepared in accordance with GAAP.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

100



--------------------------------------------------------------------------------

Further, for purposes of determining compliance with this Section 8.01, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 8.01, the Borrower may, in its sole discretion, classify or divide such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 8.01 and will be entitled to only include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
(or any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred pursuant to only such clause or clauses
(or any portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(a) of this Section 8.01.

8.02 Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document to secure Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 8.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary (other than any replacements of such
property or assets and accessions thereto and proceeds thereof, and in the case
of any Restricted Subsidiary, after-acquired property of such Restricted
Subsidiary of the same type and consistent with that contemplated at the time
such original Lien was created) and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date and any Permitted Refinancing
Indebtedness in respect thereof;

(d) any Farm Credit Lender’s statutory Lien in its Farm Credit Equities;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 8.01(d), (ii) except in the case of
Permitted Refinancing Indebtedness such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) except in the case
of Permitted Refinancing Indebtedness, the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and the financing thereof and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or Restricted Subsidiary (other than any replacements of such property or assets
and accessions thereto and proceeds thereof, and in the case of any acquired
Restricted Subsidiary, after-acquired

 

101



--------------------------------------------------------------------------------

property of such Restricted Subsidiary of the same type and consistent with that
contemplated at the time such original Lien was created) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary and
Permitted Refinancing Indebtedness in respect thereof;

(g) Liens upon real or personal property leased under operating leases in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries in favor of the lessor created at the inception of the lease
transaction, securing obligations of the Borrower or any of its Restricted
Subsidiaries under or in respect of such lease and extending to or covering only
the property subject to such lease and improvements thereon;

(h) Liens of sellers or creditors of sellers of farm products encumbering such
farm products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food Security Act of 1985 or pursuant to similar state laws to
the extent such Liens may be deemed to extend to the assets of such Person;

(i) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

(j) Liens upon Equity Interests of Unrestricted Subsidiaries;

(k) Liens in favor of a Receivables Financing SPC or Receivables Financier
created or deemed to exist in connection with a Permitted Receivables Financing
(including, without limitation, any related filings of any financing statements,
any Liens on deposit and securities accounts maintained in connection with any
Permitted Receivables Financing and any Liens on the Equity Interests of a
Receivables Financing SPC), but only to the extent that any such Lien relates to
the applicable Transferred Assets actually sold, contributed, financed or
otherwise conveyed or pledged pursuant to such transaction;

(l) Liens on Collateral securing Indebtedness permitted by Section 8.01(s);
provided that such Liens are subject to a Permitted Intercreditor Agreement;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of sellers of goods to the Borrower and its Restricted Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(p) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 8.04;

(q) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities;

(r) leases, licenses, subleases or sublicenses and Liens on the property covered
thereby, in each case, granted to others in the ordinary course of business
which do not (i) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure any
Indebtedness;

 

102



--------------------------------------------------------------------------------

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(u) Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of the Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of any Restricted
Subsidiary in the ordinary course of business;

(v) Liens on any cash earnest money deposits made by the Borrower or any of the
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens consisting of an agreement to dispose of any property in a Disposition
permitted hereunder, to the extent that such Disposition would have been
permitted on the date of the creation of such Lien;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(z) Liens on property subject to any sale and leaseback transaction permitted
hereunder and general intangibles related thereto;

(aa) other Liens on assets of the Borrower and the Restricted Subsidiaries
securing other obligations of the Borrower and the Restricted Subsidiaries in
the aggregate principal amount not to exceed the greater of $100,000,000 and
4.5% of Consolidated Total Assets (as shown on or determined in accordance with
the most recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b) prior to the date of creation thereof) at any time
outstanding;

(bb) Liens on assets of Restricted Subsidiaries that are not Guarantors securing
Indebtedness permitted by Section 8.01(i); and

(cc) Liens securing Swap Contracts in a net amount not to exceed $50,000,000.

 

103



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 8.02, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 8.02, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such Lien or liability secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

8.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing: (i) any Restricted Subsidiary of the Borrower
may merge into a Loan Party in a transaction in which such Loan Party is the
surviving entity, (ii) any Guarantor may merge into or consolidate with any
Person in a transaction in which the surviving entity is or becomes a Guarantor;
provided that any such merger or consolidation involving a Person that is not a
Restricted Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 8.04, (iii) any Restricted Subsidiary that is
not a Guarantor may (x) liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders or (y) merge or
consolidate with any other Person (other than a Loan Party), provided that (1) a
Restricted Subsidiary is the surviving Person and (2) any such merger or
consolidation involving a Person that is not a Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 8.04; (iv) the Borrower or any Restricted Subsidiary may merge with any
other Person in connection with a Permitted Acquisition, provided that (x) if
the Borrower is a party to such transaction, the Borrower is the continuing or
surviving corporation and (y) if a Guarantor is a party to such transaction,
such Guarantor is the surviving Person; and (v) any permitted sale or
disposition under Section 8.05 may be effectuated pursuant to a merger,
consolidation, liquidation or dissolution.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, (i) engage to any substantial extent in any business other than businesses
of the type conducted by the Borrower and its Subsidiaries on the Closing Date
and ancillary, complementary or reasonably related thereto or (ii) change its
Fiscal Year from the basis in effect on the Closing Date or with respect to a
Restricted Subsidiary that was acquired or formed after the Closing Date, from
the basis in effect on the date such entity became a Restricted Subsidiary;
provided that (x) any Restricted Subsidiary may change its fiscal year to
conform to the Fiscal Year of the Borrower and (y) with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed)
the Borrower and its Restricted Subsidiaries may change their Fiscal Year to end
on December 31 so long as, if requested by the Administrative Agent, the
Borrower shall have entered into an amendment to this Agreement with the
Administrative Agent (which amendment shall not require the consent of any other
Lender) to ensure that such change in Fiscal Year does not materially adversely
affect the rights of the Lenders or the Borrower under this Agreement and to
otherwise appropriately update the terms hereof in light of such change in
Fiscal Year and fiscal periods.

For the avoidance of doubt, nothing in this Section 8.03 shall prohibit the
consummation of the Transaction.

 

104



--------------------------------------------------------------------------------

8.04 Investments, Loans, Advances and Acquisitions.

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
(including by way of Guarantees) or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

(a) investments in cash and Cash Equivalents;

(b) investments in existence on the Closing Date and described in Schedule 8.04
and amendments, extensions and renewals thereof that do not increase the amount
thereof and investments reflected on Schedule 6.01;

(c) operating deposit accounts with depository institutions and other ordinary
course cash management;

(d) investments received in connection with a disposition permitted under
Section 8.05(h) or (i);

(e) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

(f) investments by (i) any Loan Party in any Loan Party, (ii) any Restricted
Subsidiary that is not a Loan Party in the Borrower or any other Restricted
Subsidiary and (iii) any Loan Party in any Restricted Subsidiary that is not a
Loan Party; provided that the aggregate principal amount of investments
outstanding pursuant to this clause (iii) shall not exceed the greater of
$150,000,000 and 7.0% of Consolidated Total Assets (as shown on or determined in
accordance with the most recent financial statements of the Borrower delivered
pursuant to Section 7.01(a) or (b) prior to the date of the making thereof) at
any time outstanding;

(g) loans and advances to employees in the ordinary course of business not
exceeding $10,000,000 in the aggregate;

(h) investments in the form of Swap Contracts permitted by Section 8.01(h);

(i) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds, performance bonds and other
deposits of like nature arising in the ordinary course of business;

(j) investments by any Receivables Financing SPC, the Borrower or any Restricted
Subsidiary in a Receivables Financing SPC in each case made in connection with a
Permitted Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by the Borrower or a Restricted Subsidiary
to a Receivables Financing SPC or by a Receivables Financing SPC to the Borrower
or a Restricted Subsidiary in connection therewith;

(k) the Farm Credit Equities and any other stock or securities of, or
investments in, a Farm Credit Lender or its investment services or programs;

 

105



--------------------------------------------------------------------------------

(l) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers and investments consisting of the prepayment of
suppliers and service providers on customary terms in the ordinary course of
business;

(m) Guarantees of Indebtedness permitted by Section 8.01 and of other
obligations otherwise permitted hereunder;

(n) investments in prepaid expenses, utility and workers’ compensation,
performance and other similar deposits, each as entered into in the ordinary
course of business;

(o) investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(p) investments to the extent made with (i) Qualified Equity Interests of the
Borrower or (ii) the cash proceeds of any Equity Issuance by the Borrower so
long as such investment is consummated within 90 days of such Equity Issuance
(provided that such cash proceeds shall not be included in the Available
Amount);

(q) additional investments in an aggregate amount not to exceed the greater of
$250,000,000 and 11.5% of Consolidated Total Assets (as shown on or determined
in accordance with the most recent financial statements of the Borrower
delivered pursuant to Section 7.01(a) or (b) prior to the date of the making
thereof) at any time outstanding;

(r) the Transactions and Permitted Acquisitions;

(s) other investments so long as, on a Pro Forma Basis immediately after the
making of any such investment, the Consolidated Net Leverage Ratio does not
exceed 3.75 to 1.00;

(t) subject to the absence of any continuing Event of Default and compliance by
the Borrower on a Pro Forma Basis with the covenants set forth in Section 8.11
(each in accordance with Section 1.10, if applicable), investments from the
Available Amount; and

(u) investments made during a Collateral Suspension Period.

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested (with respect to any investment made other than in the
form of cash or Cash Equivalents, valued at the fair market value thereof (as
reasonably determined by the Borrower in good faith) at the time of the making
thereof), without adjustment for subsequent increases or decreases in the value
of such investment, less any amount repaid, returned, distributed or otherwise
received in respect of any investment, in each case, in cash, and the amount of
any investment constituting a Guarantee shall be determined as stated in the
definition of “Guarantee.”

Any investment in any Person other than a Loan Party that is otherwise permitted
by this Section 8.04 may be made through intermediate investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above.

 

106



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 8.04, if an investment
meets, in whole or in part, the criteria of one or more of the categories of
investments (or any portion thereof) permitted in this Section 8.04, the
Borrower may, in its sole discretion, classify or divide such investment (or any
portion thereof) in any manner that complies with this Section 8.04 and will be
entitled to only include the amount and type of such investment (or any portion
thereof) in one of the above clauses and such investment will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

8.05 Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease, license otherwise dispose of any asset, including any Equity
Interest of any Restricted Subsidiary owned by it (any such transaction a
“Disposition”), except:

(a) any Specified Sale;

(b) Dispositions of assets (i) among the Borrower and the Guarantors and
(ii) from any Restricted Subsidiary that is not a Guarantor to any Loan Party or
another Restricted Subsidiary;

(c) any sale of Transferred Assets by such Person to a Receivables Financing SPC
and subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

(d) (i) sale and leaseback transactions permitted by Section 8.06;

(e) to the extent constituting a Disposition, the creation of Liens, the making
of investments, the consummation of fundamental changes and the making of
Restricted Payments permitted by Sections 8.02, 8.03 (other than
Section 8.03(a)(iv)), 8.04 and 8.07, respectively;

(f) to the extent constituting a Disposition, the unwinding of any Swap Contract
pursuant to its terms;

(g) transfers of condemned real property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned such property (whether by deed in lieu of condemnation
or otherwise), and transfers of properties that have been subject to a casualty
to the respective insurer of such property as part of an insurance settlement;

(h) Dispositions of other assets so long as the aggregate amount thereof sold or
otherwise disposed of in any single Fiscal Year by the Borrower and its
Restricted Subsidiaries shall not have a book value (as determined in good faith
by the Borrower) in excess of ten percent (10%) (or fifteen percent (15%) during
any Collateral Suspension Period) of the Consolidated Total Assets owned on the
later of the Closing Date or the last day of the immediately prior Fiscal Year;
provided that to the extent any such Disposition or series of related
Dispositions involve assets or property with an aggregate fair market value in
excess of $10,000,000 (i) no Event of Default shall have occurred and be
continuing at the time of such Disposition, (ii) such Disposition is for at
least fair market value (as determined in good faith by the Borrower) and
(iii) the consideration received by the Borrower or the applicable Restricted
Subsidiary for such Disposition shall consist of at least 75% cash and Cash
Equivalent (it being understood that for purposes of this clause (iii) the
following shall be deemed to be cash and Cash Equivalents

 

107



--------------------------------------------------------------------------------

(x) any liabilities relating to any asset or of any Restricted Subsidiary that
is subject to such Disposition (other than liabilities that are expressly
subordinated to the Obligations) to the extent that the Borrower and its
Restricted Subsidiaries are released from any liability thereunder, (y) any note
or security that is sold for cash and Cash Equivalents by the Borrower or the
applicable Restricted Subsidiary within 180 days following the date of receipt
thereof and (z) Designated Non-Cash Consideration in an aggregate amount for all
such Dispositions not to exceed $50,000,000 at any time outstanding (without
giving effect to any write-down or write–off thereof));

(i) non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business and abandonment or lapse of Intellectual Property
that is, in the reasonable business judgment of the Borrower or its Restricted
Subsidiary, no longer used in or useful in the conduct of their respective
businesses; and

(j) sales of non-core assets acquired pursuant to a Permitted Acquisition.

8.06 Sale and Leaseback Transactions.

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as they property sold or transferred, except for (i) any such transactions
consummated within 180 days of the acquisition by the Borrower or any Restricted
Subsidiary of the asset subject to such sale and leaseback and (ii) other such
transactions involving assets with an aggregate fair market value not to exceed
$150,000,000.

8.07 Restricted Payments.

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, make any Restricted Payment, except:

(a) Restricted Payments payable solely in Qualified Equity Interests;

(b) Restricted Payments made by any Restricted Subsidiary of the Borrower to any
Loan Party (directly or indirectly through Subsidiaries) and, in the case of
dividends or other distributions paid by Subsidiaries, ratably (or on a more
favorable basis from the perspective of the Borrower) to other Persons that own
the applicable class of Equity Interests in such Subsidiary;

(c) in the case of a Receivables Financing SPC, to make Restricted Payments to
its owners to the extent of net income or other assets available therefor under
applicable law;

(d) the Borrower or any Restricted Subsidiary may redeem or repurchase Equity
Interests or other stock-based awards under any stock option plan, incentive
plan, compensation plan or other benefit plan from officers, employees and
directors of the Borrower or any of its Subsidiaries (or their estates, spouses
or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as (i) no
Event of Default has occurred and is continuing and (ii) the aggregate amount of
cash used to effect Restricted Payments pursuant to this clause (d) in any
Fiscal Year of the Borrower does not exceed the sum of (y) $15,000,000 plus (z)
the net cash proceeds of any “key-man” life insurance policies of the Borrower
or any Restricted Subsidiary that have not been used to make any repurchases,
redemptions or payments under this Section 8.07(d);

 

108



--------------------------------------------------------------------------------

(e) repurchases of Equity Interests or other stock-based awards under any stock
option plan, incentive plan, compensation plan or other benefit plan that occur
or are deemed to occur upon the exercise of any such awards to the extent
representing a portion of the exercise price of such award or the withholding
taxes applicable to such award;

(f) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
Section 8.04;

(g) the Borrower may purchase fractional shares of its Equity Interests arising
out of stock dividends, splits, combinations or business combinations (provided
such transaction shall not be for the purpose of evading this limitation);

(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
consummate the Transactions;

(i) Restricted Payments made by any Restricted Subsidiary that is not a Loan
Party to any other Restricted Subsidiary and, in the case of dividends or other
distributions paid by Subsidiaries, ratably (or on a more favorable basis from
the perspective of the Borrower) to other Persons that own the applicable class
of Equity Interests in such Restricted Subsidiary;

(j) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments from the Available Amount so long as immediately after giving effect
thereto on a Pro Forma Basis, (i) no Event of Default shall have occurred and/or
be continuing or be directly or indirectly caused as a result thereof and (ii)
the Borrower is in compliance with the financial covenants set forth in Section
8.11;

(k) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments using the proceeds of a substantially concurrent offering of Equity
Interests (other than Disqualified Equity Interests) of the Borrower; provided
that such proceeds shall not be included in the Available Amount;

(l) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments in an aggregate principal amount not to exceed the greater of
(x) $200,000,000 and (y) 9.0% of Consolidated Total Assets (as shown on or
determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of the
making thereof) so long as immediately after giving effect thereto on a Pro
Forma Basis, no Event of Default shall have occurred and/or be continuing or be
directly or indirectly caused as a result thereof;

(m) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments so long as at the time of the making thereof and after giving effect
thereto on a Pro Forma Basis, (i) no Event of Default shall have occurred and/or
be continuing or be directly or indirectly caused as a result thereof and (ii)
the Consolidated Net Leverage Ratio is less than or equal to 3.75 to 1.00; and

(n) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments during a Collateral Suspension Period so long as no Event of Default
shall have occurred and/or be continuing or be directly or indirectly caused as
a result thereof.

 

109



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 8.07 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 8.07 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

8.08 Transactions with Affiliates.

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly enter
into any transaction with any Affiliate (other than (x) transactions among the
Borrower and/or one or more Restricted Subsidiaries not involving any other
Affiliate and (y) transactions the terms of which are not in the good faith
judgment of the Borrower materially less favorable to the Borrower and its
Restricted Subsidiaries as could reasonably be expected to be obtained in a
comparable transaction with a Person not an Affiliate); provided that the
foregoing will not prohibit:

(a) employment, compensation, indemnification, reimbursement and severance
arrangements for officers and directors of the Borrower and its Subsidiaries in
the ordinary course of business or that are approved by the Board of Directors
of the Borrower;

(b) transactions with any Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Borrower solely as a result of the Borrower or a Restricted
Subsidiary having Control over such Person;

(c) ordinary course transactions with any Person that is an Affiliate solely as
a result of the fact that a member of the Borrower’s or any Restricted
Subsidiary’s Board of Directors is a director, officer or employee of such
Person;

(d) transactions approved by a majority of the disinterested members of the
Board of Directors of the Borrower;

(e) Restricted Payments permitted by Section 8.07;

(f) Permitted Receivables Financings;

(g) the Transaction Agreements and the transactions contemplated thereby; and

(h) transactions entered into during a Collateral Suspension Period.

8.09 Restrictive Agreements.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts in any material respect the
ability of any such Person to (i) in the case of any Restricted Subsidiary, pay
dividends or make any other distributions to any Loan Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease or
transfer any of its properties or assets to any Loan Party, or (v) in the case
of any Domestic Subsidiary, act as a Guarantor pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in

 

110



--------------------------------------------------------------------------------

respect of any of the matters referred to in clauses (i)-(v) above) for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 8.01(d); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 8.01, so long
as the Borrower has determined that such restrictions do not materially impair
the ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, (E) any restrictions regarding licenses or sublicenses by
the Borrower and its Subsidiaries of Intellectual Property in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property), (F) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder, (G)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (H) customary provisions in
leases and other contracts restricting the assignment thereof, (I) customary
restrictions contained in documents executed in connection with any Permitted
Receivables Financing, (J) any Lien permitted hereunder or any document or
instrument governing any such Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (K) any
indenture agreement, instrument or other arrangement relating to the assets or
business of any Restricted Subsidiary and existing prior to the consummation of
the Permitted Acquisition in which such Subsidiary was acquired; (L) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.04 and applicable solely to such
joint venture and/or Equity Interests therein, (M) restrictions contained in
subordination provisions relating to intercompany Indebtedness, (N) any
agreements existing on the Closing Date and set forth on Schedule 8.09, (O)
restrictions in the indenture governing the Senior Notes as in effect on the
Closing Date or contained in any agreements governing other Indebtedness issued
following the Closing Date so long as not materially more restrictive (as
determined in good faith by the Borrower) than the terms applicable under the
indenture governing the Senior Notes as in effect on the Closing Date, (P)
restrictions applicable to any Person at the time such Person becomes a
Subsidiary so long as such restriction applies on to such Person and its
Subsidiaries and was not entered into in contemplation of such Person becoming a
Subsidiary, (Q) restrictions entered into during a Collateral Suspension Period;
(R) replacements, renewals, amendments and refinancings of any agreements
described above so long as such replacement, renewals, amendments and
refinancings are not materially more restrictive than the terms of the agreement
being replaced, renewed, amended or refinanced; and (S) restrictions in respect
of assets that, taken as a whole, are immaterial, provided that in good faith
judgment of the Borrower, such conditions would not have a material adverse
effect on the ability of any Loan Party to satisfy its Obligations hereunder.

(b) The Borrower will not, nor will it permit any Guarantor to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets to secure
the Obligations pursuant to the Loan Documents, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for the Obligations except (i) pursuant to this Agreement and the other
Loan Documents, (ii) pursuant to applicable Law, (iii) pursuant to any document
or instrument governing Indebtedness incurred pursuant to Section 8.01(d);
provided that in the case of Section 8.01(d) any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith (and any accessions, products or proceeds thereof), (iv)
customary restrictions and conditions contained in agreements relating to the
sale of

 

111



--------------------------------------------------------------------------------

a Subsidiary or assets pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (v) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness,
(vi) customary provisions in leases and other contracts restricting the
assignment thereof, (vii) pursuant to the documents executed in connection with
any Permitted Receivables Financing (but only to the extent that the related
prohibitions against other encumbrances pertain to the applicable Transferred
Assets actually sold, contributed, financed or otherwise conveyed or pledged
pursuant to such Permitted Receivables Financing), (viii) restrictions in any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (ix)) software and other Intellectual Property licenses
pursuant to which the Borrower or Subsidiary is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (x) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
8.04 and applicable solely to such joint venture and/or Equity Interests
therein, (xi) any agreements existing on the Closing Date and set forth on
Schedule 8.09, (xii) restrictions in the indenture governing the Senior Notes as
in effect on the Closing Date or contained in any agreements governing other
Indebtedness issued following the Closing Date so long as not materially more
restrictive (as determined in good faith by the Borrower) than the terms
applicable under the indenture governing the Senior Notes as in effect on the
Closing Date, (xiii) restrictions entered into during any Collateral Suspension
Period, (xiv) replacements, renewals, amendments and refinancings of any
agreements described above so long as such replacement, renewals, amendments and
refinancings are not materially more restrictive than the terms of the agreement
being replaced, renewed, amended or refinanced, and (xv) restrictions in respect
of assets that, taken as a whole, are immaterial, provided that in good faith
judgment of the Borrower, such conditions would not have a material adverse
effect on the ability of any Loan Party to satisfy its Obligations hereunder.

8.10 Prepayments of Specified Indebtedness and Amendments to Specified
Indebtedness and Organizational Documents.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
optionally make any prepayment, repurchase, redemption, defeasance or otherwise
retire or acquire for value (collectively, “prepayments”) any principal of
Specified Indebtedness other than:

(i) prepayments in exchange for or from the proceeds of Qualified Equity
Interests or Permitted Refinancing Indebtedness (provided that such proceeds or
reduction in Indebtedness shall not increase the Available Amount);

(ii) the Borrower and its Restricted Subsidiaries may make other prepayments
from the Available Amount so long as immediately after giving effect thereto on
a Pro Forma Basis, (x) no Event of Default shall have occurred and be continuing
or be directly or indirectly caused as a result thereof and (y) the Borrower is
in compliance with the financial covenants set forth in Section 8.11;

(iii) the Borrower and its Restricted Subsidiaries may make other prepayments in
lieu of Restricted Payments permitted by Section 8.07(j) (and which shall
constitute usage of such provision for purposes of determining the amount of
Restricted Payments permitted thereunder);

 

112



--------------------------------------------------------------------------------

(iv) the Borrower and its Restricted Subsidiaries may make other prepayments so
long as immediately after giving effect thereto on a Pro Forma Basis, (i) no
Event of Default shall have occurred and be continuing or be directly or
indirectly caused as a result thereof and (ii) the Consolidated Net Leverage
Ratio is less than or equal to 3.75 to 1.00; and

(v) the Borrower and its Restricted Subsidiaries may make other prepayments
during a Collateral Suspension Period so long as no Event of Default shall have
occurred and be continuing or be directly or indirectly caused as a result
thereof.

(b) Except during a Collateral Suspension Period, the Borrower will not, and
will not permit any Restricted Subsidiary to, amend or modify (i) the Senior
Notes or any of their Organization Documents, in either case, in a manner that
is, taken as a whole, materially adverse to the Lenders or (ii) any other
Specified Indebtedness in a manner that would result in such Indebtedness having
terms that would not have been permitted at the time of issuance pursuant to the
provision of Section 8.01 pursuant to which such Indebtedness was issued.

8.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. The Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any Fiscal Quarter (commencing
as of the end of the first full Fiscal Quarter after the Closing Date) of the
Borrower to be greater than (i) as of the end of any Fiscal Quarter during a
Collateral Suspension Period, 3.50 to 1.00 and (ii) as of the end of any Fiscal
Quarter during any other period the applicable ratio set forth below:

 

Fiscal Quarter Ending:

  

Maximum Permitted Level

After the Closing Date and on or prior to May 28, 2017    5.50 to 1.00 After May
28, 2017 and on or prior to February 25, 2018    5.25 to 1.00 After February 25,
2018 and on or prior to November 25, 2018    5.00 to 1.00 After November 25,
2018 and on or prior to August 25, 2019    4.75 to 1.00 After August 25, 2019   
4.50 to 1.00

(b) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the end of any Fiscal Quarter
(commencing as of the end of the first full Fiscal Quarter after the Closing
Date) of the Borrower to be less than 2.75 to 1.0.

 

113



--------------------------------------------------------------------------------

8.12 Sanctions; Anti-Corruption Laws.

The Loan Parties will not permit any Loan or use the proceeds of any Credit
Extension, directly or indirectly, or lend, contribute or otherwise make
available such proceeds to any Subsidiaries, joint venture partner or other
individual or entity, or in any Designated Jurisdiction that at the time of such
finding, (a) is the subject of any Sanctions; or (b) in any other manner that
will result in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent, any L/C Issuer or the Swing Line Lender) of any
Sanctions.

The Loan Parties will not use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any L/C Obligation when
and as the same shall become due and payable (and in the currency required
hereunder), whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
Section 9.01(a)) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. Any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in Section 7.02(a),
7.03 (with respect to the Borrower’s existence), 7.08 or in Article VIII;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article IX), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent;

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment of principal or interest (regardless
of amount) in

 

114



--------------------------------------------------------------------------------

respect of any Material Indebtedness, when and as the same shall become due and
payable beyond the period of grace, if any, provided in the instrument or
agreement under which such Material Indebtedness was created;

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement or (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that (x)
such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 consecutive days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
9.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
such Material Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not covered by insurance or
other creditworthy indemnitor) shall be rendered against the Borrower or any
Material Restricted Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any material assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment;

 

115



--------------------------------------------------------------------------------

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m) Change of Control. A Change of Control shall occur;

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in action or inaction based on
such assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms); or

(o) other than as a result of the occurrence of a Collateral Suspension Period,
any security interest and Lien purported to be created by any Collateral
Document in respect of any material Collateral shall cease to be in full force
and effect, or shall cease to give the Administrative Agent, for the benefit of
the holders of the Obligations, the Liens, rights, powers and privileges
purported to be created and granted under such Collateral Document (including a
perfected first priority security interest in and Lien on all of the Collateral
thereunder (except for Permitted Liens and as otherwise expressly provided in
this Agreement or in such Collateral Document)) in favor of the Administrative
Agent, or shall be asserted by Borrower or any other Loan Party not to be a
valid, perfected, first priority (except for Permitted Liens and as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in or Lien on Collateral with a fair market value in excess of
$50,000,000 covered thereby.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to

 

116



--------------------------------------------------------------------------------

make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full, to the
Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

117



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Administrative Agent, as “collateral agent” and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders authorize the Administrative Agent to enter into any Permitted
Intercreditor Agreement and one or more intercreditor agreements with a
Receivables Financier in connection with a Permitted Receivables Financing.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

118



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any such action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, gross negligence, willful misconduct or material breach of
this Agreement or any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a
Loan Party, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the

 

119



--------------------------------------------------------------------------------

satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than during the existence of a Specified Event
of Default (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of a Specified Event
of Default (which consent shall not be unreasonably withheld, conditioned or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its

 

120



--------------------------------------------------------------------------------

duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and the acceptance of such appointment by the applicable
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of an L/C Issuer or Swing Line Lender, as
applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations in such capacity
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

121



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

122



--------------------------------------------------------------------------------

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Lender or acquisition vehicle to take any further action, and (iv) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

10.10 Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, but subject to Section 11.20,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Revolving
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations, tax gross-up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made that is
unsatisfied and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and the expiration or termination of
all Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (ii)
that is sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted hereunder or under any other Loan Document, (iii)
as

 

123



--------------------------------------------------------------------------------

approved in accordance with Section 11.01, (iv) when such property is subject to
Liens permitted under Section 8.02(e) (solely to the extent that the
Administrative Agent’s Liens on such assets violate the terms of the
documentation governing such Lien) and, to the extent relating to extensions,
renewals or replacements of such Liens, Section 8.02(l) or Section 8.02(f) or
(v) upon a Collateral Suspension Period;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(e); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or is designated an Unrestricted Subsidiary in accordance
with Section 7.10(e).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements in the case of a
Maturity Date.

 

124



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default, mandatory prepayment or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby;

(v) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

(vi) change (A) any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby, or (B) the definition of “Required Revolving A Lenders” without the
written consent of each Revolving A Lender;

(vii) except in connection with a transaction permitted under Section 8.05 or
during a Collateral Suspension Period, release all or substantially all of the
Collateral without the written consent of each Lender whose Obligations are
secured by such Collateral;

(viii) release the Borrower without the consent of each Lender or, except in
connection with a transaction permitted under Section 8.02 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(ix) waive any condition set forth in Section 5.01 without the consent of each
Lender.

 

125



--------------------------------------------------------------------------------

(b) unless also signed by each L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein, (i)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders; provided, further, the Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement and any
guarantees, collateral security documents and related documents executed by any
Loan Party to (A) cure any ambiguity, omission, defect or inconsistency, in each
case, of a technical or immaterial nature, (B) comply with local Law or advice
of local counsel or (C) cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents, so long as (x) in each case, such amendment, modification or
supplement does not directly adversely affect any right of any Agent or Lender,
and (y) with respect to clause (A) above, the Required Lenders shall not have
objected in writing within five (5) Business Days of such amendment.

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(e) as to such matter.

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended nor any principal amount owed to such Lender reduced, or
the maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, any Voting Participant or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 

126



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Voting Participants, and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, Voting Participant or L/C Issuer pursuant to Article II if such
Lender, Voting Participant or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, any Voting Participant, any L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

127



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party or such Agent Party’s
material breach of its obligations hereunder; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender, any
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent, L/C Issuer, Lender or Related
Party. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

128



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower and the Guarantors, jointly and severally,
shall pay (A) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates (in the case of legal fees and
expenses, limited to the reasonable fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and if reasonably necessary
or appropriate, one local counsel in each relevant jurisdiction to the extent in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (B) all reasonable out of
pocket expenses incurred by any L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or any
demand for payment thereunder and (C) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (in the case
of legal fees and expenses, limited to the fees, charges and disbursements of
one primary outside counsel for all such persons taken as a whole (and, solely
in the case of a conflict of interest, one additional counsel for all such
persons taken as whole in each relevant jurisdiction) and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction (and
solely in the case of a conflict of interest, one additional conflicts counsel))
in connection with the enforcement or protection of its rights to the extent (1)
in connection with this Agreement and the other Loan Documents, including its
rights under this

 

129



--------------------------------------------------------------------------------

Section, or (2) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Loan Parties. The Borrower and the Guarantors,
jointly and severally, shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (in the case of legal fees and
expenses, limited to the fees, charges and disbursements of one primary outside
counsel for all such persons taken as a whole (and, solely in the case of a
conflict of interest, one additional counsel for all such persons taken as whole
in each relevant jurisdiction) and if reasonably necessary or appropriate, one
local counsel in each relevant jurisdiction (and solely in the case of a
conflict of interest, one additional conflicts counsel)) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) other than such Indemnitee and its Related Parties to the extent arising
out of, in connection with, or as a result of (A) the execution, enforcement or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (B) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (C) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property currently or formerly owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (D) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s material breach of its obligations hereunder or
under any other Loan Documents of such Indemnitee, or (y) arise out of any
investigation, litigation or proceeding that does not involve an act or omission
by the Borrower or any other Loan Party and arises solely from a dispute among
Indemnitees (except when and to the extent that one of the parties to such
dispute was acting in its capacity as an agent, arranger, bookrunner, L/C Issuer
or other agency capacity and, in such case, excepting only such party). Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such

 

130



--------------------------------------------------------------------------------

Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the bad faith, gross
negligence or willful misconduct of such Indemnitee or a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written (in reasonable detail) demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law and to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is

 

131



--------------------------------------------------------------------------------

made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder (other than, except with respect
to the Borrower, as a result of a transaction permitted under Section 8.03, 8.04
and 8.05) without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$1,000,000 in the case of any assignment in respect of a Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and

 

132



--------------------------------------------------------------------------------

is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that such consent shall not be
required if a Lender assigns to one or more of its Affiliates.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund or, with respect to the
Revolving A Commitments, such assignment is to a Revolving A Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received written notice thereof in
accordance with Section 11.02;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Incremental Term Loan Commitment or any Revolving Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility subject to such assignment, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving A Loans and Revolving A Commitments (other than an
assignment by a Revolving A Lender to any of its Affiliates).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or assignee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

133



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05 and 11.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

134



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e), it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

135



--------------------------------------------------------------------------------

(e) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Closing Date, (ii) is, by written notice to the Borrower and the
Administrative Agent in substantially the form of Exhibit H (a “Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant (such consents to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 11.06(b), it being
understood and agreed that such consent is not required in connection with the
sale of any participation to an existing Voting Participant; provided that the
Borrower shall be deemed to have consented to any such sale of a participation
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof), shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (e), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in the Administrative Questionnaire, (B) state the
dollar amount of the participation purchased and (C) include such other
information as may be required by the Administrative Agent. The selling Lender
and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 11.06(e) or delivered in connection with any
Voting Participant Notification (and for the avoidance of doubt the voting
rights of any Voting Participant shall be appropriately reduced upon any
reduction of such Voting Participant’s participation interest). The Borrower and
the Administrative Agent shall be entitled to conclusively rely on information
provided by a Lender identifying itself or its participant as a Farm Credit
Lender without verification thereof and may also conclusively rely on the
information set forth in Schedule 11.06(e), delivered in connection with any
Voting Participant Notification or otherwise furnished pursuant to this clause
(e) and, unless and until notified thereof in writing by the selling Lender, may
assume that there have been no changes in the identity of Voting Participants,
the dollar amount of participations, the contact information of the participants
or any other information furnished to the Borrower or the Administrative Agent
pursuant to this clause (e). The voting rights hereunder are solely for the
benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant (except to the extent of a sale of a
participation otherwise in compliance with the terms of this Section 11.06(e)).

 

136



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving A Commitment and Revolving A Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (with such Lender’s consent) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or the Swing Line Lender, as the case may be, and (y) any successor L/C
Issuer must be approved by the Administrative Agent (such approval to not be
unreasonably withheld, conditioned or delayed). If a Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If a Lender resigns as the Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, and the acceptance of such appointment by the applicable Lender,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the resigning L/C Issuer or Swing Line Lender,
as the case may be. At the option of the Borrower, a successor L/C Issuer or
another existing L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by the resigning L/C Issuer and
outstanding at the time of such resignation or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
become a Lender

 

137



--------------------------------------------------------------------------------

pursuant to Section 2.01(d) or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating any Loan Party or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or an agreement referenced in clause (f) of this Section or (y)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower (which source is not known by the recipient to be in breach of
confidentiality obligations with the Borrower or any Subsidiary). In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Rights of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to

 

138



--------------------------------------------------------------------------------

such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender, each L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, L/C Issuer or their respective Affiliates may have.
Each Lender and L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or an L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made) or any Letter of Credit shall remain outstanding
and not Cash Collateralized.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement

 

139



--------------------------------------------------------------------------------

and the other Loan Documents shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, a L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such Lender of an
Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

140



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

141



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
(on behalf of itself and its Affiliates), that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any Arranger, any
L/C Issuer nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the L/C Issuers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, any L/C Issuer nor any Lender has any obligation to disclose any of
such interests to the Loan Parties and their respective Affiliates. Each of the
Loan Parties hereby agrees that it will not claim that any of the Administrative
Agent, Arrangers, L/C Issuers or Lenders and their respective affiliates owes a
fiduciary duty or similar duty to it in connection with any aspect of any
transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform

 

142



--------------------------------------------------------------------------------

Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

11.20 Release of Collateral and Guaranty Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any sale,
disposition or Permitted Receivables Financing permitted by the Loan Documents,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender), at the expense of the Borrower, take such actions as shall be
reasonably required to release its security interest in any Collateral sold or
disposed of (or sold, conveyed or contributed to any Permitted Receivables
Financing, including, without limitation, entering into a customary
intercreditor agreement with a Receivables Financier), and to release any
Guaranty under any Loan Document of any Person sold or disposed of (and to
release any Liens with respect to assets of such Person, release such Person
from all Loan Documents such Person is a party to and release any other
Obligations of such Person arising under the Loan Documents), upon consummation
of such sale or disposition in accordance with the Loan Documents in each case,
other than any sale or disposition to another Loan Party.

 

143



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, at such time as (1) a Collateral Suspension Period is continuing
or (2) (a) all principal of and interest accrued to such date which constitute
Obligations shall have been paid in full in cash, (b) all fees, expenses and
other amounts then due and payable which constitute Obligations (other than
contingent obligations for which no claim has been asserted) shall have been
paid in cash, (c) all outstanding Letters of Credit shall have been
(i) terminated or (ii) fully Cash Collateralized, and (d) the Commitments shall
have expired or been terminated in full, the Administrative Agent’s Lien and the
Collateral is automatically released and the Administrative Agent shall at the
expense of the Borrower take such actions as shall be reasonably required to
evidence the release of its security interest in all Collateral and to release
any Guaranty under any Loan Document.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower, (x) in connection with any
Indebtedness permitted by Section 8.01(d) hereof (solely to the extent required
in writing by the holder of any related Lien permitted pursuant to Section
8.02(e) hereof), the Administrative Agent shall (without notice to, or vote or
consent of, any Lender), at the expense of the Borrower, take such actions as
shall be reasonably required to release its security interest in any Collateral
subject to such Lien, (y) upon designation of any Restricted Subsidiary as an
Unrestricted Subsidiary pursuant to Section 7.10(e) hereof, release the Guaranty
under any Loan Document of any such designated Unrestricted Subsidiary and
release any Liens granted by such designated Unrestricted Subsidiary and release
such designated Unrestricted Subsidiary from all Loan Documents such designated
Unrestricted Subsidiary is a party to and release all Obligations of such
designated Unrestricted Subsidiary arising under the Loan Documents and (z) in
connection with any Liens permitted by Section 8.02(f), the Administrative Agent
shall release its Liens on any assets subject to such Liens permitted under
Section 8.02(f), to the extent that the Administrative Agent’s Liens on such
assets violate the express terms of the documentation governing such Lien.

11.21 Entire Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(ii) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (A) a reduction in full or in part or cancellation of any such liability;

 

144



--------------------------------------------------------------------------------

  (B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (C) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.23 Waiver of Borrower Rights.

Each Loan Party acknowledges and agrees that, to the extent the provisions of
the Agricultural Credit Act of 1987, including 12 U.S.C §§ 2199 through 2202e,
and the implementing Farm Credit Administration regulations, 12 C.F.R.
§ 617.7000, et seq. (collectively, the “Farm Credit Law”) apply to such Loan
Party or to the transactions contemplated by this Agreement, such Loan Party
hereby irrevocably waives all Borrower Rights, including all statutory or
regulatory rights of a borrower to disclosure of effective interest rates,
differential interest rates, review of credit decisions, distressed loan
restructuring, and rights of first refusal. Each Loan Party acknowledges and
agrees that the waiver of Borrower Rights provided by this Section 11.23 is
knowingly and voluntarily made after such Loan Party has consulted with legal
counsel of its choice and has been represented by counsel of its choice in
connection with the negotiation of this Agreement and waiver of such Loan Party
set forth in this Section 11.23. Each Loan Party acknowledges that its waiver of
Borrower Rights set forth in this Section 11.23 is based on its recognition that
such waiver is material to induce commercial banks and other non-Farm Credit
Systems institutions to participate in the extensions of credit contemplated by
this Agreement and to provide extensions of credit to such Loan Party. Nothing
contained in this Section 11.23, nor the delivery to any Loan Party of any
summary of any rights under, or any notice pursuant to, the Farm Credit Law
shall be deemed to be, or be constructed to indicate the determination or
agreement by any Loan Party, any Agent, or any Lender that the Farm Credit Law,
or any rights thereunder, are or will be applicable to any Loan Party or to the
transactions contemplated by this Agreement. It is the intent of the Loan
Parties that the waiver of Borrower Rights contained in this Section 11.23
complies with and meets all of the requirements of 12 C.F.R § 617.7010(c).

[SIGNATURE PAGES FOLLOW]

 

145



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LAMB WESTON HOLDINGS, INC., as Borrower By:  

/s/ Thomas P. Werner

  Name:   Thomas P. Werner   Title:   President and Chief Executive Officer
CONAGRA FOODS LAMB WESTON, INC., as a Guarantor By:  

/s/ Bernadette Madarieta

  Name:   Bernadette Madarieta   Title:   President and Treasurer LAMB WESTON
SALES, INC., as a Guarantor By:  

/s/ Bernadette Madarieta

  Name:   Bernadette Madarieta   Title:   President and Treasurer
LAMB-WESTON/MIDWEST, INC., as a Guarantor By:  

/s/ Bernadette Madarieta

  Name:   Bernadette Madarieta   Title:   President and Treasurer



--------------------------------------------------------------------------------

Bank of America, N.A., as Administrative Agent By:  

/s/ Darleen R. DiGrazia

  Name:   Darleen R. DiGrazia   Title:   Vice President



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ J. Casey Cosgrove

  Name:   J. Casey Cosgrove   Title:   Director



--------------------------------------------------------------------------------

Bank of America, N.A., as a L/C Issuer By:  

/s/ J. Casey Cosgrove

  Name:   J. Casey Cosgrove   Title:   Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Charles D. Johnston

  Name:   Charles D. Johnston   Title:   Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a L/C Issuer By:  

/s/ Charles D. Johnston

  Name:   Charles D. Johnston   Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a L/C Issuer By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director



--------------------------------------------------------------------------------

Wells Fargo, National Association, as a Lender By:  

/s/ Peter Kiedrowski

  Name:   Peter Kiedrowski   Title:   Director



--------------------------------------------------------------------------------

Wells Fargo, National Association, as a L/C Issuer By:  

/s/ Peter Kiedrowski

  Name:   Peter Kiedrowski   Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Sangeeta Shah

  Name:   Sangeeta Shah   Title:   Director



--------------------------------------------------------------------------------

Northwest Farm Credit Services, PCA, as a Lender By:  

/s/ Paul Hadley

  Name:   Paul Hadley   Title:   Vice President



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:  

/s/ Brigitte M Sinclair

  Name:   Brigitte M Sinclair   Title:   Vice President



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ James R. Fayen

  Name:   James R. Fayen   Title:   Managing Director



--------------------------------------------------------------------------------

Cooperatieve Rabobank U.A., New York Branch, as a Lender By:  

/s/ D. Shane Bownds

  Name:   D. Shane Bownds   Title:   Executive Director By:  

/s/ Pamela Beal

  Name:   Pamela Beal   Title:   Executive Director



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Institution

   Revolving A
Commitment      Revolving
A %     Revolving B
Commitment      Revolving
B %     Term Loan A      Term Loan
A %     Total  

Bank of America, N.A.

   $ 55,319,149.00         17.333333363 %    $ 0         0.00 %    $
74,680,851.00         11.063829778 %    $ 130,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 55,319,149.00         17.333333363 %    $ 0         0.00 %    $
74,680,851.00         11.063829778 %    $ 130,000,000.00   

Wells Fargo, National Association

   $ 55,319,149.00         17.333333363 %    $ 0         0.00 %    $
74,680,851.00         11.063829778 %    $ 130,000,000.00   

Goldman Sachs Bank USA

   $ 48,936,170.00         15.333333275 %    $ 0         0.00 %    $
66,063,830.00         9.787234074 %    $ 115,000,000.00   

Northwest Farm Credit Services, PCA

   $ 0         0.00 %    $ 180,851,064.00         100.00 %    $ 244,148,936.00
        36.170212741 %    $ 425,000,000.00   

Mizuho Bank, Ltd.

   $ 29,787,234.00         9.333333325 %    $ 0         0.00 %    $
40,212,766.00         5.957446815 %    $ 70,000,000.00   

Cooperative Rabobank U.A.

   $ 29,787,234.00         9.333333325 %    $ 0         0.00 %    $
40,212,766.00         5.957446815 %    $ 70,000,000.00   

The Bank of Nova Scotia

   $ 29,787,234.00         9.333333325 %    $ 0         0.00 %    $
40,212,766.00         5.957446815 %    $ 70,000,000.00   

U.S. Bank National Association

   $ 14,893,617.00         4.666666662 %    $ 0         0.00 %    $
20,106,383.00         2.978723407 %    $ 35,000,000.00      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 

Total

   $ 319,148,936.00         100.00 %    $ 180,851,064.00         100.00 %    $
675,000,000.00         100.00 %    $ 1,175,000,000.00      

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 6.01

Subsidiaries

 

   

Legal Name

 

Type of Entity

 

Record Owner

 

Authorized Equity Interests

1.   Lamb Weston Holdings, Inc.   Corporation   N/A   N/A 2.   ConAgra Foods
Lamb Weston, Inc.   Corporation   Lamb Weston Holdings, Inc.   1,000 shares of
Common Stock 3.   Lamb Weston Sales, Inc.   Corporation   Lamb Weston Holdings,
Inc.   1,000 shares of Common Stock 4.   Ontario Asset Holdings, LLC   Limited
Liability Company   ConAgra Foods Lamb Weston, Inc.   N/A 5.  
Lamb-Weston/Midwest, Inc.   Corporation   ConAgra Foods Lamb Weston, Inc.  
10,000 shares of Common Stock 6.   South Slope Irrigation Association  
Non-Profit Corporation  

ConAgra Foods Lamb Weston, Inc. (87%)

 

State of Washington Department of Natural Resources (13%)

 

6,000 shares of Class A Common Voting Stock

 

5,000 shares of Class B Non-Voting Stock

7.   Lamb Weston International B.V.   Private Limited Liability Company
organized under the laws of The Netherlands   Lamb Weston Holdings, Inc.  
10,000 ordinary shares 8.   ConAgra Foods Lamb Weston Mexico S.A. de C.V.  
Private Company organized under the laws of Mexico   Lamb Weston International
B.V.  

500 fixed shares

Unlimited variable shares



--------------------------------------------------------------------------------

   

Legal Name

 

Type of Entity

 

Record Owner

 

Authorized Equity Interests

9.   Lamb Weston Netherlands B.V.   Private Limited Liability Company organized
under the laws of The Netherlands   Lamb Weston International B.V.   10,000
ordinary shares 10.   ConAgra Foods Japan KK   Organized under the laws of Japan
  Lamb Weston International B.V.   800 shares 11.   ConAgra International
Private Limited   Organized under the laws of Singapore   Lamb Weston
International B.V.   50,000 shares 12.   Lamb Weston Canada ULC   Canadian
Unlimited Liability Company   Lamb Weston International B.V.   One common share
13.   ConAgra (Mauritius) limited   Private Company organized under the laws of
Mauritius   Lamb Weston International B.V.   900,000 ordinary shares 14.   CFLW
(Hong Kong) limited   Private Company organized under the laws of Hong Kong  
Lamb Weston Netherlands B.V.   10,000 shares 15.   Tai Mei Agriculture limited  
Private Company organized under the laws of Hong Kong   CFLW (Hong Kong) Limited
  385,200,000 ordinary shares 16.   Tai Mei Potato Industry limited   Private
Company organized under the laws of China   Tai Mei Agriculture Limited   1,000
common shares 17.   Lamb Weston Holland B.V.   Private Limited Liability Company
organized under the laws of The Netherlands   Lamb Weston Netherlands B.V.  
44,990,000 common shares



--------------------------------------------------------------------------------

   

Legal Name

 

Type of Entity

 

Record Owner

 

Authorized Equity Interests

18.   Lamb Weston (Shanghai) Commercial Company Limited   Private LLC organized
under the laws of China   ConAgra (Mauritius) Limited   700,000 common shares



--------------------------------------------------------------------------------

Schedule 6.18

Insurance

To be provided post-closing.



--------------------------------------------------------------------------------

Schedule 7.12

Post-Closing

 

1. Within forty-five (45) days of the Closing Date, the Borrower shall deliver
to the Administrative Agent the original Promissory Note, by and among COA Delhi
Investment Fund LLC and ConAgra Lamb Weston Foods, Inc. (as successor to ConAgra
Foods, Inc.) for the principal amount of $60,137,500.

 

2. Within ten (10) days of the Closing Date, the Borrower shall provide to the
Administrative Agent the insurance certificates and insurance endorsements
required by Section 5.01(a)(ii)(E) of the Agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 8.01

Indebtedness Existing on the Closing Date

 

1. The following Tri-Party Agreements (each as amended), pursuant to which
ConAgra Foods Lamb Weston, Inc. (“CFLW”) agrees to repay loan if crop is
insufficient to cover repayment:

 

  a. Tri-Party Agreement, dated March 1, 2016, among CFLW, Northwest Farm Credit
Services, PCA and Lockwood Farms;

 

  b. Tri-Party Agreement, dated March 23, 2016, among CFLW, KeyBank NA and
Balcom & Moe, Inc.;

 

  c. Tri-Party Agreement, dated January 15, 2016, among CFLW, KeyBank NA and
Black Rock Ag, Inc.;

 

  d. Tri-Party Agreement, dated January 4, 2016, among CFLW, KeyBank NA and
Ceres Ag, Inc.;

 

  e. Tri-Party Agreement, dated February 25, 2016, among CFLW, Washington Trust
Bank and Diamondback Farms, LLC;

 

  f. Tri-Party Agreement, dated March 25, 2016, among CFLW, Columbia State Bank
and G-2 Farming;

 

  g. Tri-Party Agreement, dated March 25, 2016, among CFLW, Northwest Farm
Credit Services, PCA and Hirai Farms, LLC;

 

  h. Tri-Party Agreement, dated February 10, 2016, among CFLW, Northwest Farm
Credit Services, PCA and Horning Bros, LLC;

 

  i. Tri-Party Agreement, dated April 8, 2016, among CFLW, Washington Trust Bank
and H4 Farms, Inc.;

 

  j. Tri-Party Agreement, dated March 21, 2016, among CFLW, Northwest Farm
Credit Services, PCA and Johnson Agriprises;

 

  k. Tri-Party Agreement, dated March 1, 2016, among CFLW, Washington Trust Bank
and L.J. Olsen, Inc.;

 

  l. Tri-Party Agreement, dated February 18, 2016, among CFLW, Bank of Commerce
and Mecham Brothers, LLC;

 

  m. Tri-Party Agreement, dated January 5, 2016, among CFLW, Northwest Farm
Credit Services, PCA and Lakeview Ag & Livestock, LLC;

 

  n. Tri-Party Agreement, dated March 22, 2016, among CFLW, Washington Trust
Bank and RHD, Inc.;



--------------------------------------------------------------------------------

  o. Tri-Party Agreement, dated February 26, 2016, among CFLW, Northwest Farm
Credit Services, PCA and Ronald Lockwood Farms;

 

  p. Tri-Party Agreement, dated March 8, 2016, among CFLW, Northwest Farm Credit
Services, PCA and Richard Toevs Farms;

 

  q. Tri-Party Agreement, dated February 10, 2016, among CFLW, Washington Trust
Bank and Sun Valley Ranch, Inc.;

 

  r. Tri-Party Agreement, dated January 8, 2016, among CFLW, Washington Trust
Bank and T&R Farms, Inc.; and

 

  s. Tri-Party Agreement, dated March 8, 2016, among CFLW, Northwest Farm Credit
Services, PCA and Ted Tschirky Farms.

 

2. Capital Support Agreement, dated February 25, 2016, among ConAgra Foods Lamb
Weston, Inc., Ochoa Ag Unlimited Foods, Inc. and Lamb Weston BSW, LLC in favor
of Northwest Farm Credit Services, FLCA.

 

3. Loan by BCC NMTC CDE VIII LLC to ConAgra Foods Lamb Weston, Inc. in an
aggregate principal amount of $80,750,000.

 

4. Loan by Northwest Farm Credit Services, FLCA to ConAgra Foods Lamb Weston,
Inc. (as successor to ConAgra Foods, Inc.) in an original principal amount of
$14,500,000.



--------------------------------------------------------------------------------

Schedule 8.02

Liens Existing on the Closing Date

 

1. Lien granted to Northwest Farm Credit Services, FLCA by ConAgra Foods Lamb
Weston, Inc. (as successor to ConAgra Foods, Inc.) in uncertificated shares of
stock evidencing proprietary interests in Northwest Farm Credit Services, ACA,
an affiliate of Northwest Farm Credit Services, FLCA.



--------------------------------------------------------------------------------

Schedule 8.04

Investments Existing on the Closing Date

1. Each Investment listed in subsection (1) and subsection (2) on Schedule 8.01
is incorporated herein by reference.

2. Acquisition of all of the equity of COA Delhi Investment Fund LLC in April
2017 pursuant to those certain Option Agreements, dated as of April 15, 2014,
among ConAgra Foods Lamb Weston, Inc., COA Delhi Investment Fund LLC and the
current equity owners of COA Delhi Investment Fund LLC.

3. Loan by ConAgra Foods Lamb Weston, Inc. to COA Delhi Investment Fund LLC in
an aggregate principal amount of $60,137,500.

4. Proprietary interests in Northwest Farm Credit Services, ACA, an affiliate of
Northwest Farm Credit Services, FLCA, held by ConAgra Foods Lamb Weston, Inc.
(as successor to ConAgra Foods, Inc.) in connection with the loan by Northwest
Farm Credit Services, FLCA to ConAgra Foods Lamb Weston, Inc. listed in
subsection (4) on Schedule 8.01.

5. Investments in Existing Joint Ventures.



--------------------------------------------------------------------------------

Schedule 8.09

Restrictive Agreements Existing on the Closing Date

None.



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

 

(i) For each Loan Party:

Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention: Eryk J. Spytek

Email:     eryk.spytek@conagra.com

Borrower’s website: www.lambweston.com

with a copy to

Jones Day

250 Vesey Street

New York, NY 10281

Attention: Charles N. Bensinger III

Facsimile: 1-212-755-7306

Email: cnbensinger@jonesday.com

 

(ii) For the Administrative Agent & Swingline Lender:

Arlene Minor

Bank of America

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Telephone: 972-338-3807

Fax: 214-290-9412

Email: Arlene.l.minor@baml.com

For the Administrative Agent & Swingline Lender:

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Fax: 800-755-8743

Email: Scranton_standby_LC@bankofamerica.com



--------------------------------------------------------------------------------

For the all other notices to Administrative Agent:

Bank of America – Gateway Village

Mail Code: NC1-026-06-03

900 West Trade Street

Charlotte, NC 28255-0001

Attention: Darleen R. DiGrazia

Telephone: 980-388-5001

Fax: 704-409-0645

Email: Darleen.r.digrazia@baml.com



--------------------------------------------------------------------------------

Schedule 11.06(e)

Voting Participants

 

Lender

   Total Allocation      Revolver      Revolver %     Term Loan A      Term Loan
A %  

Northwest Farm Credit Services, PCA

   $ 25,000,000.00       $ 10,638,298.00         5.88235300622837 %    $
14,361,702.00         5.88235300622837 % 

CoBank, FCB

   $ 65,000,000.00       $ 27,659,574.00         15.2941173738408 %    $
37,340,426.00         15.2941173738408 % 

Farm Credit Services of America, FLCA

   $ 40,000,000.00       $ 17,021,277.00         9.41176492055363 %    $
22,978,723.00         9.41176492055363 % 

AgStar Financial Services, FLCA

   $ 40,000,000.00       $ 17,021,277.00         9.41176492055363 %    $
22,978,723.00         9.41176492055363 % 

1st Farm Credit Services, FLCA

   $ 37,500,000.00       $ 15,957,447.00         8.82352950934256 %    $
21,542,553.00         8.82352950934256 % 

Farm Credit Bank of Texas

   $ 35,000,000.00       $ 14,893,617.00         8.23529409813149 %    $
20,106,383.00         8.23529409813149 % 

United FCS, FLCA, d/b/a FCS Commerical Finance Group

   $ 30,000,000.00       $ 12,765,957.00         7.05882327570934 %    $
17,234,043.00         7.05882327570934 % 

AgFirst Farm Credit Bank

   $ 27,000,000.00       $ 11,489,362.00         6.35294133519723 %    $
15,510,638.00         6.35294133519723 % 

American AgCredit, FLCA

   $ 20,000,000.00       $ 8,510,638.00         4.70588218380623 %    $
11,489,362.00         4.70588218380623 % 

GreenStone Farm Credit Services, FLCA

   $ 20,000,000.00       $ 8,510,638.00         4.70588218380623 %    $
11,489,362.00         4.70588218380623 % 

AgCountry Farm Credit Services, FLCA

   $ 20,000,000.00       $ 8,510,638.00         4.70588218380623 %    $
11,489,362.00         4.70588218380623 % 

Farm Credit Mid-America, FLCA f/k/a Farm Credit Services of Mid-America, FLCA

   $ 15,000,000.00       $ 6,382,979.00         3.52941191432526 %    $
8,617,021.00         3.52941191432526 % 

Farm Credit West, FLCA

   $ 15,000,000.00       $ 6,382,979.00         3.52941191432526 %    $
8,617,021.00         3.52941191432526 % 



--------------------------------------------------------------------------------

Lender

   Total Allocation      Revolver      Revolver %     Term Loan A      Term Loan
A %  

Farm Credit East, ACA

   $ 15,000,000.00       $ 6,382,979.00         3.52941191432526 %    $
8,617,021.00         3.52941191432526 % 

Capital Farm Credit, FLCA

   $ 12,000,000.00       $ 5,106,383.00         2.82352942087197 %    $
6,893,617.00         2.82352942087197 % 

AgChoice Farm Credit, ACA for itself and/or agent/nominee for AgChoice Farm
Credit, FLCA

   $ 8,500,000.00       $ 3,617,021.00         1.99999984517647 %    $
4,882,979.00         1.99999984517647 % 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

The undersigned hereby requests (select one):

☐ A Borrowing of [Revolving A][Revolving B][Term A] Loans

☐ A conversion or continuation of [Revolving A][Revolving B][Term A] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of                             

 

  3. Denominated in                                     1

 

  4. Comprised of [Base Rate][Eurocurrency Rate] Loans

 

  5. For Eurocurrency Rate Loans: with an Interest Period of             
months.

[The Revolving A Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Agreement.]2

[The Revolving B Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(b) of the Agreement.]3

 

1  Indicate Dollars or applicable Alternative Currency.

2  Include this sentence in the case of Revolving A Borrowing.

3  Include this sentence in the case of Revolving B Borrowing.

 

A-1-1



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions specified in
Sections 5.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the Borrowing.]4

 

LAMB WESTON HOLDINGS, INC. By:     Name:     Title:    

 

4  To be included only for new Borrowings.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                                       (a
Business Day).

 

  2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the Borrowing.

 

LAMB WESTON HOLDINGS, INC. By:     Name:     Title:    

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3

[Form of]

Letter of Credit Report

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of November 9, 2016 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
and L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender. Unless otherwise defined herein,
capitalized terms used in this report shall have the meanings set forth in the
Credit Agreement.

 

DATE: [Date]

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(m) of the Credit Agreement.

[The L/C Issuer plans to issue, amend, renew, increase or extend the following
Letter(s) of Credit on [insert date].

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Currency    Financials
or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment

]

[The L/C Issuer made a payment, with respect to L/C No.             , on [insert
date, which shall be a Business Day] in the amount of [$]                    ].

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No.              on
[insert date of such failure, which shall be a Business Day], with respect to
L/C No.             .]

 

A-3-1



--------------------------------------------------------------------------------

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Currency    Financials
or
Performance
SBLC    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-3-2



--------------------------------------------------------------------------------

[L/C ISSUER], as an L/C Issuer By:     Name:   Title:  

 

A-3-3



--------------------------------------------------------------------------------

EXHIBIT A-4

[Form of]

Additional L/C Issuer Notice

 

TO: Bank of America, N.A., as Administrative Agent

 

RE: Credit Agreement, dated as of November 9, 2016 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware corporation
(the “Borrower”), the Guarantors from time to time party thereto, the Lenders
and L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender. Unless otherwise defined herein,
capitalized terms used in this Notice shall have the meanings set forth in the
Credit Agreement.

 

DATE: [Date]

 

 

[Insert Name of additional L/C Issuer] (“Lender”), a [Revolving A
Lender][Revolving B Lender] under the Credit Agreement and the Borrower hereby
provide notice to the Administrative Agent and the L/C Issuer(s) that the Lender
wishes to become an L/C Issuer for an amount of $[                 ] under the
Credit Agreement.

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-4-1



--------------------------------------------------------------------------------

LAMB WESTON HOLDINGS, INC., a Delaware corporation By:  

 

Name:   Title:   [LENDER’S NAME] By:  

 

Name:   Title:  

Acknowledged and Agreed: BANK OF AMERICA, N.A. as Administrative Agent By:  

 

Name:   Title:  

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

___________, ____            

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the [Revolving A][Revolving B][Term A] Loans from time to time made by
the Lender to the Borrower under that certain Credit Agreement, dated as of
November 9, 2016 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among the Borrower, the Guarantors from time to
time party thereto, the Lenders and L/C Issuers from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
[Revolving A][Revolving B][Term A] Loans made by the Lender from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan is denominated in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The [Revolving
A][Revolving B][Term A] Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

B-1



--------------------------------------------------------------------------------

LAMB WESTON HOLDINGS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of
Loan Made

  

Amount of Loan
Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal Balance
This Date

  

Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. Person status on an IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

 

Name:

 

Title:

Date: ________ __, 20[ ]

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

 

Name:

 

Title:

Date: ________ __, 20[ ]

 

C-2-1



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

 

Name:

 

Title:

Date: ________ __, 20[ ]

 

C-3-1



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a “10-percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

 

Name:

 

Title:

Date: ________ __, 20[ ]

 

C-4-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ________, ____

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Lamb Weston Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                 of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered [(i)] the year-end audited consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
required by Section 7.01(a) of the Agreement for the fiscal year of the Borrower
and its consolidated Subsidiaries ended as of the above date, together with the
report of an independent certified public accountant of recognized national
standing (without a “going concern” or like qualification or exception (except
for qualifications or exceptions resulting from pending maturity of Indebtedness
under the Agreement)) required by such section [and (ii) the consolidated
balance sheet and related statements of income and cash flows of the Borrower
and its Restricted Subsidiaries as at the end of such fiscal year.]1 Such
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and its
Subsidiaries [or its Restricted Subsidiaries, as applicable,] in accordance with
GAAP [(except, in the case of the financial statements of the Borrower and its
Restricted Subsidiaries, for the exclusion of Unrestricted Subsidiaries)] as at
the end of and for such fiscal year.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited consolidated balance sheet and
related statements of income and cash flows required by Section 7.01(b) of the
Agreement for the fiscal quarter of the Borrower and its Subsidiaries ended as
of the above date. Such financial statements fairly present the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject to normal year-end and audit adjustments and the absence of
certain footnotes.

 

1 

To be included if the Borrower has any Unrestricted Subsidiaries.

 

D-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition of the Borrower during the accounting
period covered by such financial statements.

3. Based on the review described in paragraph 2 hereof,

[select one:]

[to the knowledge of the undersigned, during such fiscal period no Default has
occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following is a list of each Default
that has occurred during such fiscal period and (i) its nature and status and
(ii) any action taken or proposed to be taken with respect to such Default.]

4. to the knowledge of the undersigned, since [the date of the audited financial
statements referred to in Section 6.04 of the Agreement]2 [the date of the most
recently delivered audited annual financial statements]3, the Borrower has not
had any change in GAAP or the application thereof [except as follows
                    , and such change has had the following effect on the
attached financial statements                 ].

5. The financial covenant analyses and information demonstrating compliance with
Section 8.11 of the Agreement set forth on Schedule 2 attached hereto are true
and accurate in all material respects on and as of the date of this Certificate.

6. Attached hereto as Schedule 3 is a schedule containing [(i)] a report setting
forth the information required by Section 4(f) of the Security Agreement or
confirmation that there has been no change in such information since the Closing
Date or the date of the last Compliance Certificate delivered prior hereto [(ii)
a list of any Instrument, Tangible Chattel Paper or Document that is required to
be delivered concurrently with this Certificate pursuant to Section 4(a)(i) of
the Security Agreement,] [and] [[(ii)][(iii)] an updated Schedule 2(c) to the
Security Agreement containing information required by Section 4(d) thereof with
respect to Commercial Tort Claims not previously disclosed to the Administrative
Agent, [and] [(iii)][(iv)] a listing of any Patents, Trademarks or Copyrights
required to be disclosed by Section 5 of the Security Agreement [and]
[(iv)][(v)] a list of any Pledged Equity required to be disclosed pursuant to
Section 4(g) of the Security Agreement].4

 

 

2  To be used for the initial Compliance Certificate.

3  To be used for all Compliance Certificates after the initial Compliance
Certificate.

4  To be included with Compliance Certificate, if applicable.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
             ,             .

 

LAMB WESTON HOLDINGS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1

to Compliance Certificate

[Audited annual][Unaudited quarterly] financial statements

For the [Year][Quarter] ended ___________________

 

D-4



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________

SCHEDULE 2

to Compliance Certificate

($ in 000’s)

 

I. Consolidated Net Leverage Ratio.

  

    A. Consolidated EBITDA            1.   

Consolidated Net Income: (Line A.1(i)- A.1(ii)- A.1(iii)- A.1(vi)- A.1(v))

     $_____       (i) The consolidated net income (or loss) attributable to the
Borrower for such period determined on a consolidated basis in accordance with
GAAP      $_____       (ii) to the extent included in the Borrower’s net income,
the net income (or loss) of any Person that is not a Restricted Subsidiary,
except (x) to the extent such income has actually been distributed in cash to
the Borrower or any Restricted Subsidiary during such period and (y) in the case
of the Existing Joint Ventures, for other equity of the Borrower and its
Restricted Subsidiaries in the earnings of the Existing Joint Ventures in excess
of the amount included pursuant to clause (1)(i)(x) so long as the amount
included in this clause (1)(i)(y) for any period does not exceed 6.0% of
Consolidated EBITDA for such period      $_____       (iii) to the extent
included in the Borrower’s net income, gains and losses due solely to
fluctuations in currency values and the related tax effects according to GAAP   
  $_____       (iv) to the extent included in the Borrower’s net income, the
cumulative effect of any change in accounting principles      $_____       (v)
to the extent included in the Borrower’s net income, gains and losses from
dispositions of assets outside the ordinary course of business or upon early
retirement of Indebtedness      $_____    2.    Other than with respect to
clause (iv) below, an amount which, in the determination of Consolidated Net
Income for such period, has been deducted for, without duplication:   

 

D-5



--------------------------------------------------------------------------------

(i)

  

Consolidated Interest Expense (Line A.2(i)(1)- A.2(i)(2)+ A.2(i)(3))

     $_____       (1) All interest in respect of Consolidated Funded
Indebtedness (including the interest component of synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products) accrued during such period (whether or not
actually paid during such period) determined after giving effect to any net
payments made or received under interest rate Swap Contracts      $_____      
(2) The sum of (i) all interest income during such period and (ii) to the extent
included in clause (i) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
and amounts paid (or plus any amounts received) on early terminations of Swap
Contracts      $_____       (3) The loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing      $_____   

(ii)

   provision for taxes based on income, profits or capital of the Borrower and
its Restricted Subsidiaries, including, without limitation, federal, state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations      $_____   

(iii)

   depreciation and amortization expense and all other non-cash charges
(including impairment charges), expenses or losses (except for any such expense
that (x) requires accrual of a reserve for anticipated future cash payments for
any period or (y) represents a write-down of current assets)      $_____   

(iv)

   (1) pro forma costs savings permitted to be reflected in pro forma financial
statements prepared in accordance with Regulation S-X of the Securities Exchange
Act of 1934 and (2) the amount of pro forma cost savings, operating expense
reductions and synergies (collectively, “Cost Savings”) that are reasonably
expected by the   

 

D-6



--------------------------------------------------------------------------------

   Borrower to result over the next succeeding four Fiscal Quarter period
(calculated as though such Cost Savings had been realized on the first day of
such period) as a result of, or in connection with, actions (including Permitted
Acquisitions or Dispositions outside the ordinary course of business)
consummated during such period or expected to be taken within twelve months,
provided that (A) such Cost Savings are reasonably identifiable, quantifiable
and factually supportable, (B) the aggregate amount of such Cost Savings added
pursuant to this clause (iv)(2) during such period shall not exceed an amount
equal to 10% of Consolidated EBITDA for such period (calculated without giving
effect to any amounts added back pursuant to this clause (iv)(2)) and (C) such
pro forma Cost Savings shall only be added back for quarters ending on or prior
to the last day of the fourth full Fiscal Quarter following the applicable
action, and in each case described in this clause (iv), no Cost Savings shall be
added pursuant to this clause (iv) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period    $_____ (v)    (1) non-recurring,
extraordinary or unusual cash charges, expenses or losses not exceeding
$25,000,000 in any four Fiscal Quarter period and (2) all charges, expenses or
losses in connection with the Transactions that are incurred or accrued prior to
the second anniversary of the Closing Date    $_____ (vi)    any contingent or
deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition    $_____ (vii)    the amount of write-offs or
amortization of deferred financing fees, commissions, fees and expenses
(including any write-offs or amortization of fees and expenses related to
Permitted Receivables Financings)    $_____ (viii)    losses from foreign
exchange translation adjustments or Swap Contracts during such period    $_____
(ix)    losses associated with discontinued operations (but only after such
operations are no longer owned or operated by the Borrower or a Restricted
Subsidiary)    $_____

 

D-7



--------------------------------------------------------------------------------

   (x)    acquisition integration costs and fees, including cash severance
payments made in connection with acquisitions    $_____    (xi)    any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of issuance of Equity Interests of the Borrower (provided that
such net cash proceeds shall not increase the Available Amount)    $_____   
(xii)    the fees and expenses paid to third parties during such period that
directly arise out of and are incurred in connection with any Permitted
Acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses incurred in
connection therewith) or early extinguishment of Indebtedness to the extent such
items were subject to capitalization prior to the effectiveness of Financial
Accounting Standards Board Statement No. 141R “Business Combinations” but are
required under such statement to be expensed currently    $_____ 2.1    Line
A.2(i) +A.2(ii) + A.2(iii) + A.2(iv) + A.2(v) + A.2(vi) + A.2(vii) + A.2(viii) +
A.2(ix) + A.2(x) + A.2(xi) + A.2(xii)    $_____

 

D-8



--------------------------------------------------------------------------------

3.   

The following to the extent included in the determination of Consolidated Net
Income for such period, without duplication:

 

(i) non-cash credits, income or gains, including non-cash gains from foreign
exchange translation adjustments or Swap Contracts during such period (but
excluding any non-cash credits, income or gains that represent an accrual in the
ordinary course)

   $_____    (ii) any extraordinary or unusual income or gains (including
amounts received on early terminations of Swap Contracts)    $_____    (iii) any
federal, state, local and foreign income tax credits    $_____    (iv) income
associated with discontinued operations (but only after such operations are no
longer owned or operated by the Borrower or a Restricted Subsidiary)    $_____
3.1    Line A.3(i) +A.3(ii) + A.3(iii) + A.3(iv))    $_____ 4    Consolidated
EBITDA (Line A.1 + Line A.2.1 – Line A.3.1)    $_____1

 

B.Consolidated Funded Indebtedness:

  

    The sum of:

  

(i) the outstanding principal amount of all obligations for borrowed money,
whether current or long-term (including the Loans) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments or
upon which interest payments are customarily made

   $ _____   

(ii) all obligations arising under letters of credit (including standby and
commercial), but only to the extent consisting of unpaid reimbursement
obligations in respect of drawn amounts under letters of credit

   $ _____   

(iii) all Capitalized Lease Obligations

   $ _____   

 

1  Provided that Consolidated EBITDA for certain periods specified in the
definition thereof in the Credit Agreement shall be the amount specified, or
determined as set forth, therein.

 

D-9



--------------------------------------------------------------------------------

   (iv) all obligations issued or assumed as the deferred purchase price of
assets or services purchased (other than contingent earn-out payments and other
contingent deferred payments, and trade debt incurred in the ordinary course of
business) which would appear as liabilities on a balance sheet in accordance
with GAAP    $_____    (v) all Disqualified Equity Interests of the Borrower and
its Restricted Subsidiaries    $_____    (vi) all Guarantees with respect to
outstanding Indebtedness of the type specified in clauses (i) through (v) above
of a Person that is not Borrower or any of its Restricted Subsidiaries    $_____
   (vii) all Indebtedness of the types referred to in clauses (i) through (vi)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation, limited liability company or similar limited liability
entity) in which the Borrower or any of its Restricted Subsidiaries is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person    $_____ 1.    Consolidated Funded
Indebtedness (Line B(i)+ B(ii)+ B(iii)+ B(iv)+ B(v)+ B(vi)+ B(vii))    $_____

 

D-10



--------------------------------------------------------------------------------

C. Consolidated Net Leverage Ratio (Line I.C.1 : Line I.C.2):    ____: ___
            1.    Consolidated Funded Indebtedness (Line I.B.1), minus (i)
unrestricted cash and Cash Equivalents of Loan Parties (cash or Cash Equivalents
(x) placed on deposit with a trustee to discharge or defease Indebtedness or (y)
to the extent proceeds of Indebtedness incurred to finance an acquisition and
held in escrow pending the consummation of such acquisition to consummate such
acquisition or prepay such Indebtedness shall be considered unrestricted to the
extent the related Indebtedness is included in Consolidated Funded Indebtedness)
and (ii) to the extent not prohibited from being distributed to a Loan Party
pursuant to any Law, Contractual Obligation or Organization Document, 75% of the
amount of unrestricted cash and Cash Equivalents of Restricted Subsidiaries that
are not Loan Parties (cash or Cash Equivalents segregated or held in escrow to
prepay Indebtedness or to consummate an acquisition shall be considered
unrestricted)    $_____             to                   2.    Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ended on such date
(or, if such date is not the last day of a Fiscal Quarter, ended on the last day
of the Fiscal Quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 7.01(a) or (b) of the Credit
Agreement).    $_____

 

D-11



--------------------------------------------------------------------------------

II. Consolidated Interest Coverage Ratio. (Line II(i) : Line
II(ii))                 _____ : _____

The ratio, determined as of the end of each Fiscal Quarter of the Borrower for
the most-    recently ended four Fiscal Quarters, of :

 

   (i) Consolidated EBITDA (Line I.A.4)    $_____             to          (ii)
Consolidated Interest Expense paid or payable in cash (and, to the extent not
otherwise included in Consolidated Interest Expense, the loss or discount on the
sale of Transferred Assets to any Receivables Financier in connection with a
Permitted Receivables Financing).    $_____

 

D-12



--------------------------------------------------------------------------------

SCHEDULE 3

to Compliance Certificate

For the [Year][Quarter] ended ___________________

 

☐ By checking this box, the Borrower confirms that except as previously
disclosed, no Obligor has had any change to its legal name, jurisdiction of
formation or form of organization at or before the date of this Compliance
Certificate.

 

☐ By checking this box, the Borrower confirms that there is no change in the
Collateral required to be delivered to the Administrative Agent pursuant to
Section 4(a)(i) of the Security Agreement since the [Closing Date][date of the
last such list]. If you check this box, please write “None” on the list below.

Below is a list of all Instrument, Tangible Chattel Paper or Document required
to be delivered to the Administrative Agent pursuant to Section 4(a)(i) of the
Security Agreement:

 

 

 

 

 

 

 

 

(please add more lines as necessary)

☐ By checking this box, the Borrower confirms that there are no updates to
Schedule 2(c) to Security Agreement with respect to Commercial Tort Claims not
previously disclosed to the Administrative Agent. If you check this box, please
write “None” on the list below.

Below is a list of updates to Schedule 2(c) to Security Agreement with respect
to Commercial Tort Claims not previously disclosed to the Administrative Agent:

 

 

 

 

 

 

 

 

(please add more lines as necessary)

 

☐ By checking this box, the Borrower confirms that except as previously
disclosed, there are no updates to the listing of any Patents, Trademarks or
Copyrights required to be disclosed by Section 5 of the Security Agreement. If
you check this box, please write “None” on the list below.

 

D-13



--------------------------------------------------------------------------------

Below is a listing of any Patents, Trademarks or Copyrights required to be
disclosed by Section 5 of the Security Agreement and not previously disclosed to
the Administrative Agent:

 

 

 

 

 

 

 

 

(please add more lines as necessary)

 

☐ By checking this box, the Borrower confirms that except as previously
disclosed, since the [Closing Date][date of the last such list] no Obligor has
acquired any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (and the terms of any such existing Pledged
Equity have not changed so that it) (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset. If you check this box, please write “None” on the list below.

Below is a listing of any Pledged Equity required to be disclosed by Section
4(g) of the Security Agreement and not previously disclosed to the
Administrative Agent:

 

 

 

 

 

 

 

 

(please add more lines as necessary)

 

D-14



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                 
        , 20        , is by and between                 , a
                , (the “New Subsidiary”), and Bank of America, N.A., in its
capacity as Administrative Agent under that certain Credit Agreement, dated as
of November 9, 2016 (as amended, restated, amended and restated, modified and
supplemented from time to time, the “Credit Agreement”) by and among LAMB WESTON
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), the L/C Issuers from
time to time party thereto, and BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Swing Line Lender. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Pursuant to the terms and conditions of Section 7.10 of the Credit Agreement,
the New Subsidiary is required to become a Guarantor.

Accordingly, the New Subsidiary hereby agrees with the Administrative Agent, for
the benefit of the Lenders, as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a Guarantor for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to each holder of the Obligations, as provided in
Article IV, and subject to the limitations set forth therein, of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. [The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of an “Obligor” (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, except during a Collateral Suspension Period,
all of the terms, provisions and conditions contained in the Security
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants to the Collateral Agent, for the
ratable benefit of the holders of the Secured Obligations (as such term is
defined in the Security Agreement), a continuing security interest in, any and
all right, title and interest of the New Subsidiary in and to the Collateral (as
such term is defined in the Security

 

E-1



--------------------------------------------------------------------------------

Agreement) of the New Subsidiary. The New Subsidiary hereby represents and
warrants to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, that the supplements to the schedules to the Perfection Certificate
attached hereto as Annex I are true and correct in all material respects (except
the information therein with respect to the exact legal name of the New
Subsidiary shall be correct and complete in all respects).

3. In furtherance of the foregoing, the New Subsidiary hereby grants and pledges
to the Collateral Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in and any and all right, title and
interest of the New Subsidiary in and to all Pledged Equity listed on the
attached schedules to the Perfection Certificate and all other Collateral to
secure the prompt payment and performance in full when due, whether at stated
maturity, by acceleration, as a mandatory prepayment or otherwise, of the
Secured Obligations.]1

4. The New Subsidiary hereby waives acceptance by the Administrative Agent, the
Lenders and each other holder of the Obligations of the guaranty by the New
Subsidiary under Article IV of the Credit Agreement upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in counterparts (and by the different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

6. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1  To be included only if a Collateral Suspension Period is not in effect.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

NEW SUBSIDIARY:

 

[NEW SUBSIDIARY]

  By:  

 

   

Name:

   

Title:

 

E-3



--------------------------------------------------------------------------------

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:

 

 

  Name:   Title:

 

E-4



--------------------------------------------------------------------------------

Annex I

Supplements to Perfection Certificate Schedules

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, modified and supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit and any Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any]

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1



--------------------------------------------------------------------------------

Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:            

 

        

 

   2.    Assignee[s]:            

 

        

 

  

[for each Assignee, indicate if such Assignee is a Lender or an
[Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s): Lamb Weston Holdings, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement:Credit Agreement, dated as of November 9, 2016, among Lamb
Weston Holdings, Inc., a Delaware corporation, the Guarantors from time to time
party thereto, the Lenders and L/C Issuers from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Swing Line Lender

 

F-2



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor[s]5

  

Assignee[s]6

  

Facility

Assigned7

  

Aggregate

Amount of

Commitment/Loans

for all Lenders8

  

Amount of

Commitment/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans9

  

CUSIP

Number

         $________________    $_________    ____________%            
$________________    $_________    ____________%             $________________
   $_________    ____________%   

 

[7. Trade Date: __________________]10

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
A Commitment”, “Revolving B Commitment”, “Term A Loan Commitment”, etc.).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-3



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Name:

 

Title:

[Consented to and]11 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

 

Name:

 

Title:

 

[Consented to:]12

By:

 

 

 

Name:

 

Title:

 

 

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it [is][is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation (including any tax forms or documentation) required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

F-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

PERMITTED PARI PASSU INTERCREDITOR AGREEMENT

Dated as of [                ], 20[    ]

among

BANK OF AMERICA, N.A.,

as Administrative Agent for the Credit Agreement Secured Parties,

[                ]

as the Additional First Lien Agent,

[                ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

 

G-1-1



--------------------------------------------------------------------------------

PERMITTED PARI PASSU INTERCREDITOR AGREEMENT, dated as of [            ],
20[    ] (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”), among BANK OF AMERICA,
N.A., as collateral agent and administrative agent for the Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Administrative Agent”), [            ], as
collateral agent for the Additional First Lien Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Additional First Lien Agent”), [            ], as Authorized Representative (as
defined below) for the Initial Additional First Lien Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Initial Additional Authorized Representative”), and each additional Authorized
Representative from time to time party hereto for the other Additional First
Lien Secured Parties of the Series (as defined below) with respect to which it
is acting in such capacity, and acknowledged and agreed by LAMB WESTON HOLDINGS,
INC., a Delaware corporation (the “Borrower”) and the other Grantors (as defined
below) party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Additional First Lien Agent (for itself and on
behalf of the Additional First Lien Secured Parties), the Initial Additional
Authorized Representative (for itself and on behalf of the Initial Additional
First Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Additional First Lien Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First Lien Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement; provided, that following the Discharge
of the Initial Additional First Lien Obligations, the Additional First Lien
Agent shall be the Authorized Representative of a Series of Additional First
Lien Obligations then outstanding as designated by (i) if prior to the Discharge
of Credit Agreement Obligations, the Major Non-Controlling Authorized
Representative, or (ii) if after the Discharge of Credit Agreement Obligations,
the Applicable Authorized Representative.

“Additional First Lien Debt Documents” means, with respect to the Initial
Additional First Lien Obligations or any Series of Additional First Lien
Obligations and any Refinancing of such debt, the notes, indentures, credit
agreements, security documents and other operative agreements evidencing or
governing such indebtedness and liens securing such indebtedness, including the
Initial Additional First Lien Debt Documents and the Additional

 

G-1-2



--------------------------------------------------------------------------------

First Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Additional First Lien Obligations or any Series
of Additional First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Initial Additional First Lien
Obligations) has been designated as Additional First Lien Obligations pursuant
to Section 5.13 hereto.

“Additional First Lien Obligations” means all amounts owing to any Additional
First Lien Secured Party (including the Initial Additional First Lien Secured
Parties) pursuant to the terms of any Additional First Lien Debt Document
(including the Initial Additional First Lien Debt Documents), including, without
limitation, all amounts in respect of any principal, premium, interest
(including any interest accruing subsequent to the commencement of a Bankruptcy
Case at the rate provided for in the respective Additional First Lien Debt
Document, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnification, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts.

“Additional First Lien Secured Party” means the holders of any Additional First
Lien Obligations and any Authorized Representative with respect thereto, and
shall include the Initial Additional First Lien Secured Parties.

“Additional First Lien Security Documents” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure the Additional First Lien Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

 

G-1-3



--------------------------------------------------------------------------------

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and (y)
the Non-Controlling Authorized Representative Enforcement Date, the Additional
First Lien Agent.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First Lien
Obligations or the Initial Additional First Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any Additional
Senior Class Debt or Additional Senior Class Debt Parties that become subject to
this Agreement after the date hereof, the Additional Senior Class Debt
Representative named as the “New Representative” for such Series in the
applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Laws” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, administration, rearrangement, judicial management, receivership,
insolvency, reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise), or similar federal, state, or foreign debtor relief
laws (including under any applicable corporate statute) of the United States or
other applicable jurisdictions from time to time in effect.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Collateral” means all assets and properties subject to any Lien created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, and (ii) in the case of the Additional First Lien
Obligations, the Additional First Lien Agent.

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the Administrative Agent is the Applicable Collateral
Agent, the Credit Agreement Secured Parties and (ii) at any other time, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Credit Agreement” means that certain Credit Agreement, dated as of
[                    ], 2016, among the Borrower, the other Grantors from time
to time party thereto, the Administrative Agent, the lenders from time to time
party thereto and the other parties from time to time party thereto, as amended,
restated, amended and restated, extended, supplemented, Refinanced or otherwise
modified from time to time.

 

G-1-4



--------------------------------------------------------------------------------

“Credit Agreement Loan Documents” means the Credit Agreement and the other Loan
Documents (as such term is defined in the Credit Agreement).

“Credit Agreement Obligations” means the “Obligations” (as such term is defined
in the Credit Agreement).

“Credit Agreement Secured Parties” means the Secured Parties (as such term is
defined in the Security Agreement).

“Credit Agreement Security Agreement” means that certain Security and Pledge
Agreement, dated as of [                    ], 2016, among the Borrower, the
other Grantors from time to time party thereto and the Administrative Agent, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Credit Agreement Security Documents” means the Credit Agreement Security
Agreement, the other Collateral Documents (as defined in the Credit Agreement)
and each other agreement entered into in favor of the Administrative Agent for
the purpose of securing any Credit Agreement Obligations.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of First Lien Obligations, except
(x) in connection with a Refinancing pursuant to Section 2.08 and (y) as set
forth in the definition of “Discharge of Credit Agreement Obligations”:

(a) payment in full in cash of all First Lien Obligations of such Series (other
than any indemnification obligations for which no claim or demand for payment,
whether oral or written, has been made at such time);

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations of such Series; and

(c) termination of all letters of credit issued under the Credit Agreement Loan
Documents or Additional First Lien Debt Documents, as applicable, or providing
cash collateral or backstop letters of credit acceptable to the Administrative
Agent or applicable Additional First Lien Agent, respectively, or the applicable
issuing bank, in an amount and in a manner reasonably satisfactory thereto.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations; provided, that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Debt Document which has been designated in writing by the Administrative Agent
(under the Credit Agreement as so Refinanced) to the Additional First Lien Agent
and each other Authorized Representative as the “Credit Agreement” for purposes
of this Agreement.

 

G-1-5



--------------------------------------------------------------------------------

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Debt Document.

“First Lien Debt Documents” means, collectively, (i) the Credit Agreement Loan
Documents, and (ii) the Additional First Lien Debt Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First Lien Secured Parties with respect to each Series of
Additional First Lien Obligations.

“First Lien Security Documents” means (i) the Credit Agreement Security
Documents, and (ii) the Additional First Lien Security Documents.

“Grantors” means the Borrower and each other Restricted Subsidiary of the
Borrower that has granted a security interest to any First Lien Secured Party
pursuant to any First Lien Debt Document. The Grantors (other than the Borrower)
existing on the date hereof are set forth in Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Initial Additional First Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among [the Borrower], [the Grantors
identified therein] and [            ], as [trustee][administrative agent], as
amended, restated, amended and restated, extended, supplemented, Refinanced or
otherwise modified from time to time.

“Initial Additional First Lien Debt Documents” means the Initial Additional
First Lien Agreement, the Initial Additional First Lien Security Agreement and
any security documents and other operative agreements evidencing or governing
the Indebtedness thereunder, and the Liens securing such Indebtedness, including
any agreement entered into for the purpose of securing the Initial Additional
First Lien Obligations.

“Initial Additional First Lien Obligations” means the [“Obligations”] as such
term is defined in the Initial Additional First Lien Security Agreement.

“Initial Additional First Lien Secured Parties” means the Additional First Lien
Agent, the Initial Additional Authorized Representative and [the holders] [the
lenders] of the Initial Additional First Lien Obligations [issued pursuant to]
[outstanding under] the Initial Additional First Lien Agreement.

 

G-1-6



--------------------------------------------------------------------------------

“Initial Additional First Lien Security Agreement” means the [security
agreement], dated as of the date hereof, among the Borrower, the Additional
First Lien Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, arrangement
(including under any applicable corporate statute), recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution or other winding up of or relating to the
Borrower or any other Grantor, in each case whether or not voluntary and whether
or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent pursuant to Section 5.13 hereof in order to establish an
additional Series of Additional First Lien Obligations and add Additional First
Lien Secured Parties hereunder.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
First Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral; provided, however, that if there are two outstanding Series
of Additional First Lien Obligations which have an equal outstanding principal
amount, the Series of Additional First Lien Obligations with the earlier
maturity date shall be considered to have the larger outstanding principal
amount for purposes of this definition.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

G-1-7



--------------------------------------------------------------------------------

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 120 days
(throughout which 120 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First Lien
Debt Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Debt
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) has occurred and is continuing and (y) the Additional
First Lien Obligations of the Series with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Additional First Lien Debt Document;
provided that the Non-Controlling Authorized Representative Enforcement Date
shall be stayed and shall not occur and shall be deemed not to have occurred
with respect to any Shared Collateral (1) at any time the Administrative Agent
has commenced and is diligently pursuing any enforcement action with respect to
such Shared Collateral or (2) at any time the Grantor that has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Pledged or Controlled Collateral” means any Shared Collateral in the possession
or control of a Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof or of any account in which such Shared Collateral
is held perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Pledged or Controlled Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper or any
Deposit Account, commodities account or securities account, in each case,
delivered to or in the possession or control of the Collateral Agent under the
terms of the First Lien Debt Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

G-1-8



--------------------------------------------------------------------------------

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacities as such), and
(iii) the Additional First Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First Lien Secured Parties) and (b) with respect to any First Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First Lien Obligations, and (iii) the Additional First Lien
Obligations incurred pursuant to any Additional First Lien Debt Document, which
pursuant to any Joinder Agreement are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Additional First
Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First Lien Obligations are
outstanding at any time and the holders of less than all Series of First Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest in such
Collateral at such time.

SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, amended and
restated, supplemented or otherwise modified (as permitted hereby, if
applicable) and, with respect to any statute or regulation, all statutory and
regulatory provisions consolidating, replacing or interpreting such statute or
regulation, (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, but shall not be deemed to include
the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly

 

G-1-9



--------------------------------------------------------------------------------

qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (vi) the term “or” is not exclusive.

SECTION 1.03.    Impairments. It is the intention of the First Lien Secured
Parties of each Series that the holders of First Lien Obligations of such Series
(and not the First Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of First
Lien Obligations), (y) any of the First Lien Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of First Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First Lien Obligations) on a basis ranking prior to the security interest of
such Series of First Lien Obligations but junior to the security interest of any
other Series of First Lien Obligations or (ii) the existence of any Collateral
for any other Series of First Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clause (i) or (ii) with respect
to any Series of First Lien Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of First Lien Obligations,
the results of such Impairment shall be borne solely by the holders of such
Series of First Lien Obligations, and the rights of the holders of such Series
of First Lien Obligations (including, without limitation, the right to receive
distributions in respect of such Series of First Lien Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such First Lien Obligations subject to such Impairment.

 

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01.    Priority of Claims.

(a)    Anything contained herein or in any of the First Lien Debt Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent or
any First Lien Secured Party is taking action to enforce rights in respect of
any Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of the Borrower or any other Grantor
(including any adequate protection payments) or any First Lien Secured Party
receives any payment pursuant to any intercreditor agreement (other than this
Agreement) with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by any First Lien Secured
Party or received by the Applicable Collateral Agent or any First Lien Secured
Party pursuant to any such intercreditor agreement with respect to such Shared
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the First
Lien Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”) shall be applied (i) FIRST, to the payment of all amounts
owing to each Collateral Agent (in its capacity as such) pursuant to the terms
of any First Lien Debt Document,

 

G-1-10



--------------------------------------------------------------------------------

(ii) SECOND, subject to Section 1.03, to the payment in full of the First Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First Lien Obligations of a given Series in accordance with the terms of
the applicable First Lien Debt Documents; provided that following the
commencement of any Insolvency or Liquidation Proceeding with respect to any
Grantor, solely as among the holders of First Lien Obligations and solely for
purposes of this clause SECOND and not any other documents governing First Lien
Obligations, in the event the value of the Shared Collateral is not sufficient
for the entire amount of Post-Petition Interest on the First Lien Obligations to
be allowed under Section 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other Bankruptcy Law in such
Insolvency or Liquidation Proceeding, the amount of First Lien Obligations of
each Series of First Lien Obligations shall include only the maximum amount of
Post-Petition Interest on the First Lien Obligations allowable under Section
506(a) and (b) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding; and (iii) THIRD, after the Discharge of all First Lien Obligations,
to the Borrower and the other Grantors or their successors or assigns, as their
interests may appear, or to whosoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct. If, despite the
provisions of this Section 2.01(a), any First Lien Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the First Lien Obligations to which it is then entitled in accordance with this
Section 2.01(a), such First Lien Secured Party shall hold such payment or
recovery in trust for the benefit of all First Lien Secured Parties for
distribution in accordance with this Section 2.01(a). Notwithstanding the
foregoing, with respect to any Shared Collateral upon which a third party (other
than a First Lien Secured Party) has a lien or security interest that is junior
in priority to the security interest of any Series of First Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds which are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First Lien Obligations with respect to
which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant First Lien Debt
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the First Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, any applicable real estate laws, or any
other applicable law or the First Lien Debt Documents or any defect or
deficiencies in the Liens securing the First Lien Obligations of any Series or
any other circumstance whatsoever (but, in each case, subject to Section 1.03),
each First Lien Secured Party hereby agrees that the Liens securing each Series
of First Lien Obligations on any Shared Collateral shall be of equal priority.

 

G-1-11



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement or any other First Lien Debt
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the
Administrative Agent pursuant to Section 2.03, 2.04 or 2.15 of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Applicable Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the
Administrative Agent is the Applicable Collateral Agent, no Additional First
Lien Secured Party shall, or shall instruct any Collateral Agent to, and no
Collateral Agent (other than the Applicable Collateral Agent) shall commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional First Lien Security
Document, applicable law or otherwise, it being agreed that only the
Administrative Agent (or a person authorized by it), acting in accordance with
the Credit Agreement Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral at such
time.

(b) With respect to any Shared Collateral at any time when the Additional First
Lien Agent is the Applicable Collateral Agent, (i) the Applicable Collateral
Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Applicable Collateral Agent to, commence any judicial or non judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only the Applicable Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the Additional First Lien Security Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the

 

G-1-12



--------------------------------------------------------------------------------

Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Collateral Agent had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Applicable Collateral
Agent, the Applicable Authorized Representative or the Controlling Secured Party
of any rights and remedies relating to the Shared Collateral. The foregoing
shall not be construed to limit the rights and priorities of any First Lien
Secured Party, any Collateral Agent or any Authorized Representative with
respect to any Collateral not constituting Shared Collateral.

(d) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties on all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.

SECTION 2.03. No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not (and shall be
deemed to have waived any right to) challenge, contest, or question, or support
any other Person in challenging, contesting, or questioning, in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to
(A) exercise, or direct the Applicable Collateral Agent or any other First Lien
Secured Party to exercise, any right, remedy or power with respect to any Shared
Collateral (including pursuant to any intercreditor agreement) or (B) consent to
the exercise by the Applicable Collateral Agent or any other First Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Applicable Collateral Agent
or any other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Shared Collateral, and none of the Applicable Collateral Agent, any Applicable
Authorized Representative or any other First Lien Secured Party shall be liable
for any action taken or omitted to be taken by the Applicable Collateral Agent,
such Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Shared
Collateral or any part thereof marshalled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the Applicable
Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

 

G-1-13



--------------------------------------------------------------------------------

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement, other than this
Agreement), at any time prior to the Discharge of each of the First Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First Lien Secured Parties having a security interest in
such Shared Collateral, and promptly transfer such Shared Collateral, proceeds
or payment, as the case may be, to the Applicable Collateral Agent, to be
distributed in accordance with the provisions of Section 2.01.

SECTION 2.04. Automatic Release of Liens.

(a) If at any time the Applicable Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agent for the benefit of each Series of First Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Applicable Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.

(b) Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent or the Borrower to evidence and confirm any release of Shared
Collateral provided for in this Section 2.04.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding, including any
proceeding under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against any Grantor or
any Subsidiary of a Grantor. Without limiting the generality of the foregoing,
it is acknowledged and agreed that this Agreement constitutes an agreement
within the scope of Section 510(a) of the Bankruptcy Code, including with
respect to the provisions of this Article II, and all references to “Grantor”
shall include any Grantor as debtor and debtor in possession (and any receiver,
trustee, or other estate representative for such Grantor, as the case may be) in
any Insolvency or Liquidation Proceeding.

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or any other Bankruptcy Law and
shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any

 

G-1-14



--------------------------------------------------------------------------------

equivalent provision of any other Bankruptcy Law or the use of cash collateral
under Section 363 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, each First Lien Secured Party (other than any Controlling
Secured Party or Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless any Controlling
Secured Party, or an Authorized Representative of any Controlling Secured Party,
shall then oppose or object to such DIP Financing or such DIP Financing Liens or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any First Lien
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the First Lien Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), in
each case so long as (A) the First Lien Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-á-vis all the other First Lien Secured
Parties (other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens) as existed prior to the commencement of the Bankruptcy Case,
(B) the First Lien Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First Lien Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-á-vis the First Lien Secured Parties
(other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens) as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First Lien Secured Parties are granted adequate protection with respect to First
Lien Obligations subject hereto, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01; provided that the
First Lien Secured Parties of each Series shall have a right to object to the
grant of a Lien to secure the DIP Financing over any Collateral subject to Liens
in favor of the First Lien Secured Parties of such Series or their Authorized
Representative that does not or shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code or any other Bankruptcy Law, or any similar
law, or the settlement of any claim in respect thereof), be required to be
returned or repaid, the terms and conditions of this Article II shall be fully
applicable thereto until all such First Lien Obligations shall again have been
paid in full in cash.

 

G-1-15



--------------------------------------------------------------------------------

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (and in the case of the Additional First Lien Agent
acting in such capacity, acting at the direction of the Applicable Authorized
Representative) shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, or otherwise amended or modified from time to
time, in each case, without notice to, or the consent (except to the extent a
consent is otherwise required to permit the Refinancing transaction under any
First Lien Debt Document) of, any First Lien Secured Party of any other Series,
all without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

SECTION 2.09. Applicable Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Pledged or Controlled Collateral shall be delivered, or control thereof
shall be transferred, to the Applicable Collateral Agent, and the Applicable
Collateral Agent agrees to hold (and, pending delivery or transfer of control of
the Pledged or Controlled Collateral to the Applicable Collateral Agent, each
other Collateral Agent and each Authorized Representative agrees to hold) any
Shared Collateral constituting Pledged or Controlled Collateral that is part of
the Collateral from time to time in its possession or control (or in the
possession or control of any agent or bailee) as gratuitous bailee for the
benefit of and on behalf of each other First Lien Secured Party and any
assignee, or if the Applicable Collateral Agent shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the Applicable Collateral
Agent agrees to take such actions with respect to such landlord waiver, bailee’s
letter or similar agreement or arrangement, as sub-agent or gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, in each
case, solely for the purpose of perfecting the security interest granted in such
Pledged or Controlled Collateral, if any, pursuant to the applicable First Lien
Debt Documents, subject to the terms and conditions of this Section 2.09;
provided, that at any time the Administrative Agent ceases to be the Applicable
Collateral Agent, the Administrative Agent, at the request of the Additional
First Lien Agent, shall promptly deliver all Pledged or Controlled Collateral to
the Additional First Lien Agent, in its capacity as the successor Applicable
Collateral Agent, together with any necessary endorsements (or otherwise allow
the Additional First Lien Agent to obtain control of such Pledged or Controlled
Collateral). Upon the written request of the Applicable Collateral Agent, the
Borrower shall take such further action as is reasonably required to effectuate
the transfer contemplated hereby.

(b) In the event that any First Lien Secured Party other than the Applicable
Collateral Agent receives any Pledged or Controlled Collateral, then such First
Lien Secured Party shall promptly deliver, or transfer control of, such Pledged
or Controlled Collateral (including any Proceeds therefrom), together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, to the Applicable Collateral
Agent.

 

G-1-16



--------------------------------------------------------------------------------

(c) In the event that the Applicable Collateral Agent (or any agent or bailee
thereof) has Lien filings against Intellectual Property (as defined in the
Credit Agreement Security Agreement) that is part of the Shared Collateral that
are necessary for the perfection of Liens in such Shared Collateral, the
Applicable Collateral Agent, agrees to hold such Liens as sub-agent and
gratuitous bailee for the benefit of each other First Lien Secured Party and any
assignee, in each case, solely for the purpose of perfecting the security
interest granted in such Pledged or Controlled Collateral, if any, pursuant to
the applicable First Lien Debt Documents, subject to the terms and conditions of
this Section 2.09.

(d) The duties and responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Pledged or Controlled
Collateral as gratuitous bailee or sub-agent, as applicable, for the benefit of
each other First Lien Secured Party for purposes of perfecting the Lien held by
such First Lien Secured Parties thereon.

SECTION 2.10. Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent, the
Additional First Lien Agent, on behalf of itself and each other Additional First
Lien Secured Party, agrees that no Additional First Lien Security Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Additional
First Lien Security Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(b) Without the prior written consent of the Additional First Lien Agent, in its
capacity as a Collateral Agent, the Administrative Agent agrees that no Credit
Agreement Security Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Security Document, would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative or Collateral Agent and shall be entitled to make such
determination on the basis of the information

 

G-1-17



--------------------------------------------------------------------------------

so furnished; provided, however, that if an Authorized Representative or a
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other Person as a result of such determination.

ARTICLE IV

The Applicable Collateral Agent

SECTION 4.01. Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Debt Documents, as applicable, pursuant to which the
Applicable Collateral Agent is the Collateral Agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
any First Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Debt Documents or any other agreement related thereto

 

G-1-18



--------------------------------------------------------------------------------

or to the collection of the First Lien Obligations or the valuation, use,
protection or release of any security for the First Lien Obligations, in each
case, in a manner that would not violate the terms of this Agreement (ii) any
election by any Applicable Authorized Representative or any holders of First
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by any Grantor or any Subsidiary of a
Grantor, as debtor-in-possession. Notwithstanding any other provision of this
Agreement, the Applicable Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First Lien Obligations for which such Collateral constitutes Shared Collateral.

SECTION 4.02. The Applicable Collateral Agent shall not have any duties or
obligations to any First Lien Secured Party except those expressly set forth
herein and in any other First Lien Debt Document. Without limiting the
generality of the foregoing, the Applicable Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Applicable Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Applicable Collateral Agent to liability or that is contrary to
this Agreement or applicable law;

(c) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
a Grantor or any of its Affiliates that is communicated to or obtained by the
Person serving as the Applicable Collateral Agent or any of its Affiliates in
any capacity;

(d) shall not, except as expressly set forth herein, be liable for any action
taken or not taken by it (1) in the absence of its own gross negligence or
willful misconduct or (2) in reliance on a certificate from the Borrower stating
that such action is not prohibited by the terms of this Agreement. The
Applicable Collateral Agent shall be deemed not to have knowledge of any Event
of Default under any Series of First Lien Obligations unless and until notice
describing such Event of Default and referencing the applicable First Lien Debt
Documents is given to the Applicable Collateral Agent;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or

 

G-1-19



--------------------------------------------------------------------------------

Event of Default, (4) the validity, enforceability, effectiveness or genuineness
of this Agreement, any other First Lien Security Document or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the First Lien Security Documents, (5) the
value or the sufficiency of any Collateral for any Series of First Lien
Obligations, or (6) the satisfaction of any condition set forth in any First
Lien Debt Document, other than to confirm receipt of items expressly required to
be delivered to the Applicable Collateral Agent; and

(f) need not segregate money held hereunder from other funds except to the
extent required by law or as otherwise agreed in writing and shall be under no
liability for interest on any money received by it hereunder except to the
extent required by law or as otherwise agreed in writing.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a) if to the Administrative Agent, to it at:

Bank of America, N.A.

[                    ]1

(b) if to the Additional First Lien Agent or the Initial Additional Authorized
Representative, to it at [ADDRESS], Attention: [            ] , Facsimile No.:
[            ]; email: [            ];

(c) if to any Grantor, to the Borrower, at:

c/o Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention: Eryk J. Spytek

Email: eryk.spytek@conagra.com

with a copy (which shall not constitute notice) to:

Jones Day

250 Vesey Street

New York, NY 10281

Attention: Charles N. Bensinger III

Facsimile: 1-212-755-7306

 

 

1  To be provided by Administrative Agent/Cahill.

 

G-1-20



--------------------------------------------------------------------------------

Email: cnbensinger@jonesday.com

(d) if to any other Applicable Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, sent by facsimile, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a facsimile or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or from time to time, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties. As agreed to in writing among each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and, each Collateral Agent; provided that any such
amendment, supplement or waiver which by the terms of this Agreement requires
the Borrower’s consent or which increases or could reasonably be expected to
increase the obligations or reduces or could reasonably be expected to reduce
the rights of, imposes additional duties on, or otherwise adversely affects the
Borrower or any other Grantor, shall require the consent of the Borrower.

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional First
Lien Secured Parties and Additional First Lien Obligations of the Series for
which such Authorized Representative is acting shall be subject to the terms
hereof.

 

G-1-21



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may, and at
the request of the Borrower shall, effect amendments and modifications to this
Agreement to the extent necessary to reflect any incurrence of any Additional
First Lien Obligations or any Refinancing of First Lien Obligations in
compliance with the Credit Agreement and the other First Lien Debt Documents;
provided, that the Collateral Agents may condition their execution and delivery
of any such amendment or modification on receipt of an officer’s certificate
from the Borrower certifying that such incurrence or Refinancing is permitted by
the then extant First Lien Debt Documents.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other First Lien Secured Parties, all of which
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of
Process. Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First Lien Secured Parties of the Series for which it is acting,
irrevocably and unconditionally:

 

G-1-22



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Debt Documents, or for recognition
and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First Lien
Debt Documents, the provisions of this Agreement shall control.

 

G-1-23



--------------------------------------------------------------------------------

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one
another. None of the Borrower, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than Section 2.04
or 2.09) is intended to or will amend, waive or otherwise modify the provisions
of the Credit Agreement or any Additional First Lien Debt Documents), and none
of the Borrower or any other Grantor may rely on the terms hereof (other than
Sections 2.04, 2.05, 2.08, 2.09, 2.10 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First Lien Obligations as and when the
same shall become due and payable in accordance with their terms.

SECTION 5.13. Additional Senior Debt. To the extent, but only to the extent,
permitted by the provisions of the then extant First Lien Debt Documents, the
Grantors may incur additional indebtedness and related obligations after the
date hereof that is permitted by the then extant First Lien Debt Documents to be
incurred and secured by any asset of a Grantor that would constitute Shared
Collateral on an equal and ratable basis as the Liens securing the First Lien
Obligations (such indebtedness referred to as “Additional Senior Class
Debt”). Any such Additional Senior Class Debt may be secured by a Lien and may
be Guaranteed by the Grantors on a senior basis, in each case under and pursuant
to the Additional First Lien Debt Documents relating thereto, if and subject to
the condition that the Authorized Representative of any such Additional Senior
Class Debt (each an “Additional Senior Class Debt Representative”), acting on
behalf of the holders of such Additional Senior Class Debt (such Authorized
Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement,

(i) such Additional Senior Class Debt Representative, each Collateral Agent, the
Applicable Authorized Representative and each Grantor shall have executed and
delivered an instrument substantially in the form of Annex II (with such changes
as may be reasonably approved by such Collateral Agent, the Additional Senior
Class Debt Representative and the Borrower) pursuant to which such Additional
Senior Class Debt Representative becomes an Authorized Representative hereunder,
and the Additional Senior Class Debt in respect of which such Additional Senior
Class Debt Representative is the Authorized Representative and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby;

(ii) the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First Lien Debt Documents relating to
such Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower, and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

 

G-1-24



--------------------------------------------------------------------------------

(iii) all filings, recordations and/or amendments or supplements to the First
Lien Debt Documents necessary or desirable in the reasonable judgment of the
Additional First Lien Agent as a Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Senior Class
Debt shall have been made, executed and/or delivered (or, with respect to any
such filings or recordations, acceptable provisions to perform such filings or
recordations shall have been taken in the reasonable judgment of the Additional
First Lien Agent), and all fees and taxes in connection therewith shall have
been paid (or acceptable provisions to make such payments shall have been taken
in the reasonable judgment of the Additional First Lien Agent); and

(iv) the Additional First Lien Debt Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional First Lien Agent will continue to act in its
capacity as Additional First Lien Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.

SECTION 5.14. Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Security Documents, Bank of America, N.A. is acting in the
capacity of Administrative Agent. Except as expressly provided herein or in the
Additional First Lien Security Documents, [ ] is acting in the capacity of
Additional First Lien Agent solely for the Additional First Lien Secured
Parties. Except as expressly set forth herein, neither the Administrative Agent
nor the Additional First Lien Agent shall have any duties or obligations
hereunder in respect of any of the Collateral, all of such duties and
obligations, if any, being subject to and governed by the applicable First Lien
Debt Documents.

SECTION 5.15. Integration. This Agreement together with the other First Lien
Debt Documents represents the agreement of each of the Grantors and the First
Lien Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other First Lien Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
First Lien Debt Documents.

[SIGNATURE PAGES FOLLOW]

 

G-1-25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent for the Credit Agreement Secured Parties

By:

 

 

Name:

 

 

Title:

 

 

[                             ],

as Additional First Lien Agent

By:

 

 

Name:

 

 

Title:

 

 

[                             ],

as Initial Additional Authorized Representative

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

LAMB WESTON HOLDINGS, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

THE OTHER GRANTORS LISTED ON ANNEX I HERETO

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

Name

   Jurisdiction of
Organization

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [    ] dated as of [            ], 20[    ] (this “Joinder
Agreement”), to PERMITTED PARI PASSU INTERCREDITOR AGREEMENT, dated as of
[            ], 20[ ] (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Permitted Pari Passu
Intercreditor Agreement”), among BANK OF AMERICA, N.A., as administrative agent
and as collateral agent for the Credit Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”), [            ], as collateral agent for the Additional First Lien
Secured Parties (in such capacity and together with its successors in such
capacity, the “Additional First Lien Agent”), [            ], as Authorized
Representative for the Initial Additional First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”), and each additional Authorized
Representative from time to time party thereto for the other Additional First
Lien Secured Parties of the Series with respect to which it is acting in such
capacity, and acknowledged and agreed by LAMB WESTON HOLDINGS, INC., a Delaware
corporation (the “Borrower”) and the other Grantors party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Permitted Pari Passu Intercreditor
Agreement.

B.    It is a condition to the ability of the Grantors to incur Additional First
Lien Obligations and to secure Additional Senior Class Debt with the liens and
security interests created by Additional First Lien Security Documents that the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt become an Authorized Representative and such Additional Senior Class
Debt and the Additional Senior Class Debt Parties in respect thereof become
subject to and bound by the Permitted Pari Passu Intercreditor Agreement
pursuant to Section 5.13 of the Permitted Pari Passu Intercreditor Agreement by
the execution and delivery of this Joinder Agreement by the Additional Senior
Class Debt Representative. Therefore, the undersigned Additional Senior Class
Debt Representative (the “New Representative”) is executing this Joinder
Agreement in accordance with the provision of the Permitted Pari Passu
Intercreditor Agreement in order to become an Authorized Representative
thereunder.

Accordingly, each Collateral Agent, the Applicable Authorized Representative and
the New Representative agree as follows:

SECTION 1.    In accordance with Section 5.13 of the Permitted Pari Passu
Intercreditor Agreement, the New Representative by its signature below (i)
becomes an Authorized Representative under the Permitted Pari Passu
Intercreditor Agreement with all the rights and obligations of an Authorized
Representative thereunder and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by the
Permitted Pari Passu Intercreditor Agreement, in each case with the same force
and effect as if the New Representative had originally been named therein as an
Authorized Representative and (ii) the New Representative, on its behalf and on
behalf of such Additional Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Permitted Pari Passu Intercreditor Agreement
applicable to it as Authorized Representative and to the Additional Senior Class
Debt

 

Annex II-1



--------------------------------------------------------------------------------

Parties that it represents as Additional First Lien Secured Parties. Each
reference to an “Authorized Representative” in the Permitted Pari Passu
Intercreditor Agreement shall be deemed to include the New Representative. The
terms of the Permitted Pari Passu Intercreditor Agreement are hereby
incorporated herein by reference.

SECTION 2.    The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder Agreement in its capacity as [agent] [trustee] under [describe new
facility], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, and (iii) the Additional
First Lien Debt Documents relating to such Additional Senior Class Debt provide
that, upon the New Representative’s entry into this Joinder Agreement, the
Additional Senior Class Debt Parties in respect of such Additional Senior Class
Debt will be subject to and bound by the provisions of the Permitted Pari Passu
Intercreditor Agreement as Additional First Lien Secured Parties.

SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signature of the New Representative. Delivery of an
executed signature page to this Joinder Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder Agreement.

SECTION 4.    Except as expressly supplemented hereby, the Permitted Pari Passu
Intercreditor Agreement shall remain in full force and effect.

SECTION 5.    THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Permitted Pari Passu Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Permitted Pari Passu Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8.    The Borrower agrees to reimburse each Collateral Agent, in each
case solely in accordance with the terms of the First Lien Debt Document
applicable to such

 

Annex II-2



--------------------------------------------------------------------------------

Collateral Agent, for its reasonable out-of-pocket expenses in connection with
this Joinder Agreement including, to the extent included in the First Lien Debt
Document applicable to such Collateral Agent, the reasonable fees, other charges
and disbursements of counsel.

 

Annex II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the Permitted Pari Passu Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [     ] for the holders of [     ] By:  

 

  Name:   Title:

 

Address for notices:

                                                                                
                         

                                                             
                                             

attention of:                                                          
          

Facsimile:                                                           
            

 

Annex II-4



--------------------------------------------------------------------------------

Acknowledged by:

 

[BANK OF AMERICA, N.A.],

as the Applicable Collateral Agent

By:

 

 

 

Name:

 

Title:

[BANK OF AMERICA, N.A.],

as the Applicable Authorized Representative

By:

 

 

 

Name:

 

Title:

[EACH OTHER COLLATERAL AGENT]

 

Annex II-5



--------------------------------------------------------------------------------

Acknowledged by:

 

LAMB WESTON HOLDINGS, INC.

By:

 

 

 

Name:

 

Title:

THE OTHER GRANTORS

LISTED ON SCHEDULE I HERETO

By:

 

 

 

Name:

 

Title:

 

Annex II-6



--------------------------------------------------------------------------------

Schedule I to the

Joinder Agreement to the

Permitted Pari Passu Intercreditor Agreement

Grantors

 

Name

   Jurisdiction of
Organization     



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

JUNIOR PRIORITY INTERCREDITOR AGREEMENT

among

BANK OF AMERICA, N.A.,

as Senior Priority Representative for the First Lien Credit Agreement Secured
Parties,

[            ],

as Second Priority Representative for the Initial Second Priority Debt Secured
Parties,

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]

 

G-2-1



--------------------------------------------------------------------------------

JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among BANK OF AMERICA, N.A.
(“Bank of America”) as Representative for the First Lien Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “First Lien Collateral Agent”), [            ], acting in its
capacity as [trustee] [administrative agent] [and collateral agent] under the
Initial Second Lien Debt Agreement, as Representative for the Initial Second
Priority Debt Secured Parties (in such capacity and together with its successors
in such capacity, the “Initial Second Lien Representative ”), and each
additional Senior Priority Representative and Second Priority Representative
that from time to time becomes a party hereto pursuant to Section 8.09, and
acknowledged and agreed by LAMB WESTON HOLDINGS, INC., a Delaware corporation
(the “Borrower”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
First Lien Credit Agreement Secured Parties), the Initial Second Lien
Representative (for itself and on behalf of the Initial Second Priority Debt
Secured Parties) and each additional Senior Priority Representative (for itself
and on behalf of the Additional Senior Secured Parties under the applicable
Additional Senior Priority Debt Facility) and each additional Second Priority
Representative (for itself and on behalf of the Additional Second Priority
Secured Parties under the applicable Additional Second Priority Debt Facility)
agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
or, if defined in the UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Second Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by the Borrower and/or any other Guarantor (other than
Indebtedness constituting Initial Second Lien Debt Obligations) which
Indebtedness and guarantees are secured by Liens on the Second Priority
Collateral (or a portion thereof) having the same priority (but without regard
to control of remedies, other than as provided by the terms of the applicable
Second Priority Debt Documents) as the Liens securing the Initial Second Lien
Debt Obligations; provided, however, that (i) such Indebtedness is permitted to
be incurred, secured and guaranteed on such basis by each Senior Priority Debt
Document and Second Priority Debt Document in effect at the time of such
incurrence and (ii) the Representative for the holders of such Indebtedness
shall have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) the Second Lien
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional Second Priority Debt incurred or issued by the Borrower after the
incurrence or issuance of the Initial Second Lien Debt Obligations, then the
Borrower, the Initial Second Lien Representative and the Representative for the
holders of such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement. Additional Second Priority Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.

 

G-2-2



--------------------------------------------------------------------------------

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements, indentures or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Second Priority Collateral Documents.

“Additional Second Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Second Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses (including, without limitation, any
interest, fees, or expenses which accrue after the commencement of any
Insolvency or Liquidation Proceeding or which would accrue but for the operation
of Bankruptcy Laws, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Second Priority Debt, (b)
all other amounts payable to the related Additional Second Priority Secured
Parties under the related Additional Second Priority Debt Documents and (c) any
renewals or extensions of the foregoing.

“Additional Second Priority Secured Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness or any other Additional Second Priority Debt Obligation, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any Guarantor under any
related Additional Second Priority Debt Documents.

“Additional Senior Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by the Borrower and/or any other Guarantor (other than
Indebtedness constituting First Lien Credit Agreement Obligations) which
Indebtedness and guarantees are secured by Liens on the Senior Priority
Collateral (or a portion thereof) having the same priority (but without regard
to control of remedies) as the Liens securing the First Lien Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each Senior Priority Debt
Document and Second Priority Debt Document in effect at the time of such
incurrence and (ii) the Representative for the holders of such Indebtedness
shall have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) the Permitted Pari Passu
Intercreditor Agreement pursuant to and by satisfying the conditions set forth
therein; provided, further, that, if such Indebtedness will be the initial
Additional Senior Priority Debt incurred or issued by the Borrower after the
Closing Date, then the Borrower, the First Lien Collateral Agent and the
Representative for such Indebtedness shall have executed and delivered the
Permitted Pari Passu Intercreditor Agreement. Additional Senior Priority Debt
shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

 

G-2-3



--------------------------------------------------------------------------------

“Additional Senior Priority Debt Documents” means, with respect to any series,
issue or class of Additional Senior Priority Debt, the promissory notes, credit
agreements, loan agreements, note purchase agreements, indentures, or other
operative agreements evidencing or governing such Indebtedness or the Liens
securing such Indebtedness, including the Senior Priority Collateral Documents.

“Additional Senior Priority Debt Facility” means each credit agreement, loan
agreement, note purchase agreement, indenture or other governing agreement with
respect to any Additional Senior Priority Debt.

“Additional Senior Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Senior Priority Debt, (a) all principal of, and
premium and interest, fees, and expenses (including, without limitation, any
interest, fees, or expenses which accrue after the commencement of any
Insolvency or Liquidation Proceeding or which would accrue but for the operation
of Bankruptcy Laws, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Priority Debt, (b)
all other amounts payable to the related Additional Senior Secured Parties under
the related Additional Senior Priority Debt Documents and (c) any renewals or
extensions of the foregoing.

“Additional Senior Secured Parties” means, with respect to any series, issue or
class of Additional Senior Priority Debt, the holders of such Indebtedness or
any other Additional Senior Priority Debt Obligation, the Representative with
respect thereto, any trustee or agent therefor under any related Additional
Senior Priority Debt Documents and the beneficiaries of each indemnification
obligation undertaken by the Borrower or any Guarantor under any related
Additional Senior Priority Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bank of America” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Laws” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, administration, rearrangement, judicial management, receivership,
insolvency, reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise), or similar federal, state, or foreign debtor relief
laws (including under any applicable corporate statute) of the United States or
other applicable jurisdictions from time to time in effect.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

G-2-4



--------------------------------------------------------------------------------

“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.

“Closing Date” means the date hereof.

“Collateral” means the Senior Priority Collateral and the Second Priority
Collateral.

“Collateral Documents” means the Senior Priority Collateral Documents and the
Second Priority Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Copyrights” means (a) all registered United States copyrights in all work that
is subject to copyright protection pursuant to Title 17 of the United States
Code, now existing or hereafter created or acquired, all registrations thereof,
and all applications in connection therewith, including, without limitation,
registrations and applications in the United States Copyright Office any similar
office or agency of the United States, any state thereof or any other country or
political subdivision thereof, or otherwise, and (b) all renewals thereof.

“Debt Facility” means any Senior Priority Debt Facility and any Second Priority
Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second Lien
Representative, so long as the Second Priority Debt Facility under the Initial
Second Lien Debt Documents is the only Second Priority Debt Facility under this
Agreement and (ii) at any time when clause (i) does not apply, the “Applicable
Authorized Representative” (or similarly defined term) (as defined in the Second
Lien Intercreditor Agreement) at such time.

“Designated Senior Representative” means (i) the First Lien Collateral Agent, so
long as the Senior Priority Debt Facility under the First Lien Credit Agreement
is the only Senior Priority Debt Facility under this Agreement and (ii) at any
time when clause (i) does not apply, the “Applicable Collateral Agent” (or
similarly defined term) (as defined in the Permitted Pari Passu Intercreditor
Agreement) at such time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of Senior Obligations” means, except to the extent otherwise
expressly provided in Section 5.06 and Section 6.04:

(a) payment in full in cash of all Senior Obligations (other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made);

 

G-2-5



--------------------------------------------------------------------------------

(b) termination or expiration of all commitments, if any, to extend credit that
would constitute Senior Obligations; and

(c) termination of all letters of credit issued under the Senior Priority Debt
Documents or providing cash collateral or backstop letters of credit reasonably
acceptable to the applicable Senior Priority Representative or issuing bank in
an amount and in a manner reasonably satisfactory to the applicable Senior
Priority Representative and issuing bank.

“Disposition” means any conveyance, sale, lease, assignment, transfer, license
or other disposition.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“First Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successor
administrative agent and collateral agent as provided in Section 10.06 of the
First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
November 9, 2016, among the Borrower, the Guarantors from time to time party
thereto, the lenders from time to time party thereto, Bank of America, as
administrative agent and collateral agent, and the other parties thereto.

“First Lien Credit Agreement Credit Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations” (as such term
is defined in the First Lien Credit Agreement).

“First Lien Credit Agreement Secured Parties” means the Secured Parties (as such
term is defined in the Security Agreement).

“Grantors” means the Borrower and each Subsidiary of the Borrower that has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

“Guarantors” means the “Guarantors” as defined in the First Lien Credit
Agreement.

 

G-2-6



--------------------------------------------------------------------------------

“Initial Second Lien Debt Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [            ], among [the Borrower], [the Guarantors
identified therein] and [            ], as [trustee][administrative agent].

“Initial Second Lien Debt Documents” means the Initial Second Lien Debt
Agreement and the other “[Loan Documents]” as defined in the Initial Second Lien
Debt Agreement.

“Initial Second Lien Debt Obligations” means the “[Obligations]” as defined in
the Initial Second Lien Debt Agreement.

“Initial Second Priority Debt Secured Parties” means the holders of the Initial
Second Lien Debt Obligations.

“Initial Second Lien Representative” has the meaning assigned to such term in
the introductory paragraph of this Agreement and shall include any successor
[administrative agent] [trustee] [and collateral agent] as provided in Section
[            ] of the Initial Second Lien Debt Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, arrangement
(including under any applicable corporate statute), recapitalization or
adjustment or marshalling of the assets or liabilities of the Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Borrower or any other Grantor or any similar case or proceeding
relative to the Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, or other winding up of or relating to the
Borrower or any other Grantor, in each case whether or not voluntary and whether
or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property” means, with respect to any Grantor, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by
such Grantor, including Patents, Copyrights, Trademarks and all related
documentation and registrations and all additions, improvements or accessions to
any of the foregoing.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex I
or Annex II hereof required to be delivered by a Representative to the
Designated Senior Representative or Designated Second Priority Representative,
as the case may be, pursuant to Section 8.09 hereof in order to include an
additional Debt Facility hereunder and to become the Representative hereunder
for the Senior Priority Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

 

G-2-7



--------------------------------------------------------------------------------

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Permitted Pari Passu Intercreditor Agreement” means (i) an intercreditor
agreement substantially in the form of Exhibit G-1 to the First Lien Credit
Agreement, or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Senior Priority Representative with respect to each
Senior Priority Debt Facility in existence at the time such intercreditor
agreement is entered into and the Borrower, and which provides that the Liens
securing all Indebtedness covered thereby shall be of equal priority (but
without regard to the control of remedies).

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Priority Representative or any Senior Priority Secured Party from
a Second Priority Secured Party in respect of Shared Collateral pursuant to this
Agreement and shall include all “proceeds,” as such term is defined in the UCC.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, loan agreement, note
purchase agreement, indenture or other agreement. “Refinanced” and “Refinancing”
have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Priority Representatives and the Second
Priority Representatives.

 

G-2-8



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably acceptable to the Second Priority
Representative with respect to each Second Priority Debt Facility in existence
at the time such intercreditor agreement is entered into and the Borrower, and
which provides that the Liens securing all Indebtedness covered thereby shall be
of equal priority (but without regard to the control of remedies).

“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any Initial Second Lien Debt Documents or any other Second Priority
Debt Document or any other assets of the Borrower or any other Grantor with
respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the [“Collateral Documents”] as
defined in the Initial Second Lien Debt Agreement and each of the security
agreements and other instruments and documents executed and delivered by the
Borrower or any other Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.

“Second Priority Debt Documents” means (a) the Initial Second Lien Debt
Documents and (b) any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Lien Debt Agreement
and any Additional Second Priority Debt Facilities.

“Second Priority Debt Obligations” means the Initial Second Lien Debt
Obligations and any Additional Second Priority Debt Obligations.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days (through which 180 day period such
Second Priority Representative was the Designated Second Priority
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the Second Priority Debt Document for which such Second Priority
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Second Priority Representative that (x) such Second Priority Representative
is the Designated Second Priority Representative and that an Event of Default
(under and as defined in the Second Priority Debt Document for which such Second
Priority Representative has been named as Representative) has occurred and is
continuing and (y) the Second Priority Debt Obligations of the

 

G-2-9



--------------------------------------------------------------------------------

series, issue or class with respect to which such Second Priority Representative
is the Second Priority Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Second Priority Debt Document; provided that the
Second Priority Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred (1) at any time a Designated Senior
Representative has commenced and is diligently pursuing any enforcement action
with respect to any Shared Collateral or (2) at any time any Grantor which has
granted a security interest in any Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Secured Parties under the Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of any Initial Second
Lien Debt Obligations or the Initial Second Priority Debt Secured Parties, the
Initial Second Lien Representative and (ii) in the case of any Additional Second
Priority Debt Facility and the Additional Second Priority Secured Parties
thereunder, the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Second Priority Debt Facility that is
named as the Representative in respect of such Additional Second Priority Debt
Facility in the applicable Joinder Agreement.

“Second Priority Secured Parties” means the Initial Second Priority Debt Secured
Parties and any Additional Second Priority Secured Parties.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Priority Secured Parties and the Second
Priority Secured Parties.

“Senior Lien” means the Liens on the Senior Priority Collateral in favor of the
Senior Priority Secured Parties under the Senior Priority Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Priority Debt Obligations.

“Senior Priority Class Debt” has the meaning assigned to such term in Section
8.09.

“Senior Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Senior Priority Collateral” means any “Collateral” (or equivalent term) as
defined in any First Lien Credit Agreement Credit Document or any other Senior
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Senior Priority Collateral Document as security for any Senior Obligations.

 

G-2-10



--------------------------------------------------------------------------------

“Senior Priority Collateral Documents” means the “Collateral Documents” as
defined in the First Lien Credit Agreement and each of the security agreements
and other instruments and documents executed and delivered by the Borrower or
any other Grantor for purposes of providing collateral security for any Senior
Obligation.

“Senior Priority Debt Documents” means (a) the First Lien Credit Agreement
Credit Documents and (b) any Additional Senior Priority Debt Documents.

“Senior Priority Debt Facilities” means the First Lien Credit Agreement and any
Additional Senior Priority Debt Facilities.

“Senior Priority Representative” means (i) in the case of any First Lien Credit
Agreement Obligations or the First Lien Credit Agreement Secured Parties, the
First Lien Collateral Agent and (ii) in the case of any Additional Senior
Priority Debt Facility and the Additional Senior Secured Parties thereunder, the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Priority Debt Facility that is named as the
Representative in respect of such Additional Senior Priority Debt Facility in
the applicable Joinder Agreement.

“Senior Priority Secured Parties” means the First Lien Credit Agreement Secured
Parties and any Additional Senior Secured Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Priority Debt Facility (or their
Representatives) and the holders of Second Priority Debt Obligations under at
least one Second Priority Debt Facility (or their Representatives) hold a
security interest at such time (or, in the case of the Senior Priority Debt
Facilities, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Senior Priority Collateral under one or more
Senior Priority Debt Facilities does not constitute Second Priority Collateral
under one or more Second Priority Debt Facilities, then such portion of such
Senior Priority Collateral shall constitute Shared Collateral only with respect
to the Second Priority Debt Facilities for which it constitutes Second Priority
Collateral at such time and shall not constitute Shared Collateral for any
Second Priority Debt Facility which does not have a security interest in such
Collateral at such time.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

G-2-11



--------------------------------------------------------------------------------

SECTION 1.02. Terms Generally. The rules of interpretation set forth in Sections
1.02, 1.03, 1.04 and 1.05 of the First Lien Credit Agreement are incorporated
herein mutatis mutandis.

ARTICLE 2

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01. Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Secured Parties on the Shared Collateral or of any Liens granted
to any Senior Priority Representative or any other Senior Priority Secured Party
on the Shared Collateral (or any actual or alleged defect in any of the
foregoing) and notwithstanding any provision of the UCC, any applicable Law, any
Second Priority Debt Document or any Senior Priority Debt Document or any other
circumstance whatsoever, each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby agrees that (a) any Lien on the Shared Collateral securing or
purporting to secure any Senior Obligations now or hereafter held by or on
behalf of any Senior Priority Representative or any other Senior Priority
Secured Party or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Shared Collateral securing or purporting to secure any Second Priority Debt
Obligations and (b) any Lien on the Shared Collateral securing or purporting to
secure any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Secured
Parties or any other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Shared Collateral
securing or purporting to secure any Senior Obligations. All Liens on the Shared
Collateral securing or purporting to secure any Senior Obligations shall be and
remain senior in all respects and prior to all Liens on the Shared Collateral
securing or purporting to secure any Second Priority Debt Obligations for all
purposes, whether or not such Liens securing or purporting to secure any Senior
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any Grantor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Priority Debt Documents and
the Senior Obligations may be amended, restated, amended and restated,
supplemented or otherwise modified, and the Senior Obligations, or a portion
thereof, may be Refinanced from time to time and (c) the aggregate amount of the
Senior Obligations may be increased, in each case, without notice to or consent
by the Second Priority Representatives or the Second Priority Secured Parties
and without affecting the provisions hereof, except as otherwise expressly set
forth herein. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, restatement, amendment and
restatement, supplement or other modification, or any Refinancing, of either the
Senior Obligations or the Second Priority Debt Obligations, or any portion
thereof. As between the Borrower and the other Grantors and the Second Priority
Secured Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower or any other Grantor contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

 

G-2-12



--------------------------------------------------------------------------------

SECTION 2.03. Prohibition on Contesting Liens. (a) Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of any Senior
Priority Representative or any of the other Senior Priority Secured Parties or
any other agent or trustee therefor in any Senior Priority Collateral or the
allowability of any claims asserted with respect to any Senior Obligations in
any proceeding (including any Insolvency or Liquidation Proceeding) and (b) each
Senior Priority Representative, for itself and on behalf of each Senior Priority
Secured Party under its Senior Priority Debt Facility, agrees that it shall not
(and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any Second Priority Representative or any of the Second
Priority Secured Parties in the Second Priority Collateral or the allowability
of any claims asserted with respect to any Second Priority Debt Obligations in
any proceeding (including any Insolvency or Liquidation Proceeding).
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Priority Representative to enforce
this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Priority Debt
Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant any additional Liens on any asset or property of any Grantor to secure any
Second Priority Debt Obligation unless it has also granted, or concurrently
therewith also grants, a Lien on such asset or property of such Grantor to
secure the Senior Obligations; and (b) if any Second Priority Representative or
any Second Priority Secured Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Debt Obligations that are not also
subject to the Liens securing all Senior Obligations under the Senior Priority
Collateral Documents, such Second Priority Representative or Second Priority
Secured Party (i) shall notify the Designated Senior Representative promptly
upon becoming aware thereof and, unless such Grantor shall promptly also grant a
similar Lien on such assets or property to each Senior Priority Representative
as security for the Senior Obligations, shall assign such Lien to the Designated
Senior Representative as security for all Senior Obligations for the benefit of
the Senior Priority Secured Parties (but may retain a junior Lien on such assets
or property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to each Senior Priority Representative, shall be deemed
to hold and have held such Lien for the benefit of each Senior Priority
Representative and the other Senior Priority Secured Parties as security for the
Senior Obligations. To the extent that the provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other right or remedy available to any Senior Priority Representative or any
other Senior Priority Secured Party, each Second Priority Representative agrees,
for itself and on behalf of the other Second Priority Secured Parties for which
it has been named the Representative, that any amounts received by or
distributed to any Second Priority Secured Party pursuant to or as a result of
any Lien granted in contravention of this Section 2.04 shall be subject to
Section 4.01 and Section 4.02.

 

G-2-13



--------------------------------------------------------------------------------

SECTION 2.05. Perfection Of Liens. Except for the limited agreements of the
Senior Priority Representatives pursuant to Section 5.05 hereof, none of the
Senior Priority Representatives or the Senior Priority Secured Parties shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Shared Collateral for the benefit of the Second Priority Representatives
or the Second Priority Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Priority Secured Parties and the Second Priority Secured Parties and shall not
impose on the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives, the Second Priority Secured
Parties or any agent or trustee therefor any obligations in respect of the
disposition of Proceeds of any Shared Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or Governmental Authority or any applicable Law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Priority Debt Documents or Second Priority Debt
Documents to the contrary, collateral consisting of cash and cash equivalents
pledged to secure First Lien Credit Agreement Obligations consisting of
reimbursement obligations in respect of Letters of Credit or otherwise held by
the First Lien Collateral Agent pursuant to Section 2.03, 2.04, 2.05, 2.14 or
2.15 of the First Lien Credit Agreement (or any equivalent successor provision)
shall be applied as specified in the First Lien Credit Agreement and will not
constitute Shared Collateral.

ARTICLE 3

ENFORCEMENT

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Secured Party will (x) exercise or seek
to exercise any rights or remedies (including setoff) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or other action brought with respect to the Shared Collateral or any
other Senior Priority Collateral by any Senior Priority Representative or any
Senior Priority Secured Party in respect of the Senior Obligations, the exercise
of any right by any Senior Priority Representative or any Senior Priority
Secured Party (or any agent or sub-agent on their behalf) in respect of the
Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which any
Senior Priority Representative or any Senior Priority Secured Party either is a
party or may have rights as a third party beneficiary, or any other exercise by
any such party of any rights and remedies relating to the Shared Collateral
under the Senior Priority Debt Documents or otherwise in respect of the Senior
Priority Collateral or the Senior Obligations, or (z) object to the forbearance
by the Senior Priority Secured Parties from bringing or pursuing any

 

G-2-14



--------------------------------------------------------------------------------

foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and (ii)
except as otherwise provided herein, the Senior Priority Representatives and the
Senior Priority Secured Parties shall have the exclusive right to enforce
rights, exercise remedies (including setoff and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Shared Collateral or any other Senior Priority Collateral
without any consultation with or the consent of any Second Priority
Representative or any Second Priority Secured Party; provided, however, that (A)
in any Insolvency or Liquidation Proceeding commenced by or against the Borrower
or any other Grantor, any Second Priority Representative may file a claim, proof
of claim, or statement of interest with respect to the Second Priority Debt
Obligations under its Second Priority Debt Facility in a manner that is
consistent with the terms and conditions of this Agreement, (B) any Second
Priority Representative may take any action (not adverse to the prior Liens on
the Shared Collateral securing the Senior Obligations or the rights of the
Senior Priority Representatives or the Senior Priority Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Shared Collateral, (C) any Second Priority Representative
and the Second Priority Secured Parties may exercise their rights and remedies
as unsecured creditors, to the extent provided and subject to the restrictions
contained in Section 5.04, (D) any Second Priority Representative may exercise
the rights and remedies provided for in Section 6.03 and the Second Priority
Secured Parties may file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance that is not permitted by this
Agreement of the claims or Liens of the Second Priority Secured Parties or the
avoidance of any Second Priority Lien to the extent not inconsistent with the
terms of this Agreement, (E) any Second Priority Secured Party may (subject to
the provisions of Section 6.10(b)) vote on any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding that
conforms to the terms and conditions of this Agreement, and (F) from and after
the Second Priority Enforcement Date, the Designated Second Priority
Representative (or such other Person, if any, as is so authorized under the
Second Lien Intercreditor Agreement) may exercise or seek to exercise any rights
or remedies (including setoff) with respect to any Shared Collateral in respect
of any Second Priority Debt Obligations, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
but only so long as (1) a Designated Senior Representative has not commenced and
is not diligently pursuing any enforcement action with respect to any of the
Shared Collateral or (2) any Grantor which has granted a security interest in
any Shared Collateral is not then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding. In exercising
rights and remedies with respect to the Senior Priority Collateral, the Senior
Priority Representatives and the Senior Priority Secured Parties may enforce the
provisions of the Senior Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code or any other applicable Law of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

 

G-2-15



--------------------------------------------------------------------------------

(b) So long as the Discharge of Senior Obligations has not occurred, except as
expressly provided in the proviso to clause (ii) of Section 3.01(a) but subject
to Section 4.01, each Second Priority Representative, on behalf of itself and
each Second Priority Secured Party under its Second Priority Debt Facility,
agrees that it will not take or receive any Shared Collateral or any Proceeds of
Shared Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Shared Collateral in respect of Second
Priority Debt Obligations. Without limiting the generality of the foregoing,
unless and until the Discharge of Senior Obligations has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.01(a), the sole
right of the Second Priority Representatives and the Second Priority Secured
Parties with respect to the Shared Collateral is to hold a Lien on the Shared
Collateral in respect of Second Priority Debt Obligations pursuant to the Second
Priority Debt Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that neither such
Second Priority Representative nor any such Second Priority Secured Party will
take any action that would hinder, delay or interfere with any exercise of
remedies undertaken by any Senior Priority Representative or any Senior Priority
Secured Party with respect to the Shared Collateral under the Senior Priority
Debt Documents, including any Disposition of the Shared Collateral, whether by
foreclosure or otherwise, and (ii) each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby waives any and all rights it or any such Second
Priority Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which the Senior Priority Representatives or the Senior
Priority Secured Parties seek to enforce or collect the Senior Obligations or
the Liens granted on any of the Senior Priority Collateral, regardless of
whether any action or failure to act by or on behalf of any Senior Priority
Representative or any other Senior Priority Secured Party is adverse to the
interests of the Second Priority Secured Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Priority Representatives or the Senior Priority Secured Parties with
respect to the Senior Priority Collateral as set forth in this Agreement and the
Senior Priority Debt Documents.

(e) Until the Discharge of Senior Obligations, except as expressly provided in
the proviso in clause (ii) of Section 3.01(a), the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
(or any Person authorized by it) shall have the exclusive right to exercise any
right or remedy with respect to the Collateral, and the Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Second Priority

 

G-2-16



--------------------------------------------------------------------------------

Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this Section
shall impair the right of any Second Priority Representative or other agent or
trustee acting on behalf of the Second Priority Secured Parties to take such
actions with respect to the Collateral after the Discharge of Senior Obligations
as may be otherwise required or authorized pursuant to any intercreditor
agreement governing the Second Priority Secured Parties or the Second Priority
Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of Section
3.01(a), each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Priority Secured
Parties and the Senior Priority Representatives upon the request of the
Designated Senior Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Shared Collateral under any of the Second Priority Debt
Documents or otherwise in respect of the Second Priority Debt Obligations.

SECTION 3.03. Actions Upon Breach. Should any Second Priority Representative or
any Second Priority Secured Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Priority Representative or other Senior Priority Secured
Party (in its or their own name or in the name of the Borrower or any other
Grantor) or the Borrower may obtain relief against such Second Priority
Representative or such Second Priority Secured Party by injunction, specific
performance or other appropriate equitable relief. Each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, hereby (i) agrees that the Senior Priority
Secured Parties’ damages from the actions of the Second Priority Representatives
or any Second Priority Secured Party may at that time be difficult to ascertain
and may be irreparable and waives any defense that the Borrower, any other
Grantor or the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any Senior Priority Representative, any other Senior Priority Secured
Party or the Borrower.

ARTICLE 4

PAYMENTS

SECTION 4.01. Application of Proceeds. So long as the Discharge of Senior
Obligations has not occurred and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, the Shared Collateral or Proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Shared Collateral upon the exercise of remedies shall be
applied by the Designated Senior Representative to the Senior Obligations in
such order as specified in the relevant Senior Priority Debt Documents and, if
applicable, the Permitted Pari Passu Intercreditor Agreement, until the
Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, each applicable Senior Priority Representative shall deliver
promptly to the Designated Second Priority Representative any Shared Collateral
or Proceeds

 

G-2-17



--------------------------------------------------------------------------------

thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents and, if applicable, the Second Lien Intercreditor
Agreement.

SECTION 4.02. Payments Over. So long as the Discharge of Senior Obligations has
not occurred, any Shared Collateral or Proceeds thereof received by any Second
Priority Representative or any Second Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Shared
Collateral or otherwise shall be segregated and held in trust for the benefit of
and forthwith paid over to the Designated Senior Representative for the benefit
of the Senior Priority Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Secured Party. This authorization is coupled with an
interest and is irrevocable.

ARTICLE 5

OTHER AGREEMENTS

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, agrees that, in
the event of a Disposition of any specified item of Shared Collateral (including
all or substantially all of the Equity Interests of the Borrower or any
Subsidiary of the Borrower) (i) in connection with the exercise of remedies in
respect of Collateral by a Designated Senior Representative or (ii) if not in
connection with the exercise of remedies in respect of Collateral by the
Designated Senior Representative, so long as such Disposition is permitted by
the terms of the Senior Priority Debt Documents and, in the case of this clause
(ii) other than in connection with the Discharge of Senior Obligations, the
Liens granted to the Second Priority Representatives and the Second Priority
Secured Parties upon such Shared Collateral (but not on the Proceeds thereof
that were not applied to the payment of Senior Obligations) to secure Second
Priority Debt Obligations shall terminate and be released, automatically and
without any further action, concurrently with the termination and release of all
Liens granted upon such Shared Collateral to secure Senior Obligations. Upon
delivery to a Second Priority Representative of an Officer’s Certificate stating
that any such termination and release of Liens securing the Senior Obligations
has become effective (or shall become effective concurrently with such
termination and release of the Liens granted to the Second Priority Secured
Parties and the Second Priority Representatives) and any necessary or proper
instruments of termination or release prepared by the Borrower or any other
Grantor, such Second Priority Representative will promptly execute, deliver or
acknowledge, at the Borrower’s sole cost and expense and without any
representation or warranty, such instruments to evidence such termination and
release of the Liens.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Secured Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Designated Senior Representative and
any officer or agent of the Designated

 

G-2-18



--------------------------------------------------------------------------------

Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Priority Representative or such Second Priority Secured
Party or in the Designated Senior Representative’s own name, from time to time
in the Designated Senior Representative’s discretion, for the purpose of
carrying out the terms of Section 5.01(a), to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of Section 5.01(a), including
any termination statements, endorsements or other instruments of transfer or
release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior
Priority Debt Document of Proceeds of Shared Collateral to the repayment of
Senior Obligations pursuant to the Senior Priority Debt Documents, provided that
nothing in this Section 5.01(c) shall be construed to prevent or impair the
rights of the Second Priority Representatives or the Second Priority Secured
Parties to receive Proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Priority Collateral Document and a
Second Priority Collateral Document each require any Grantor (i) to make payment
in respect of any item of Shared Collateral, (ii) to deliver or afford control
over any item of Shared Collateral to, or deposit any item of Shared Collateral
with, (iii) to register ownership of any item of Shared Collateral in the name
of or make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable Law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Secured Party, such Grantor may, until the applicable Discharge
of Senior Obligations has occurred, comply with such requirement under the
Second Priority Collateral Document as it relates to such Shared Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Designated Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, subject in each case to the rights of the
Grantors under the Senior Priority Debt Documents, the Designated Senior
Representative and the Senior Priority Secured Parties shall have the sole and
exclusive right (a) to adjust settlement for any insurance policy covering the
Shared Collateral in the event of any loss thereunder and (b) to approve any
award granted in any condemnation or similar proceeding affecting the Shared
Collateral.

 

G-2-19



--------------------------------------------------------------------------------

Unless and until the Discharge of Senior Obligations has occurred, and subject
to the rights of the Grantors under the Senior Priority Debt Documents and the
Second Priority Debt Documents, including but not limited to reinvestment
rights, all proceeds of any such policy and any such award, if in respect of the
Shared Collateral, shall be paid (i) first, prior to the occurrence of the
Discharge of Senior Obligations, to the Designated Senior Representative for the
benefit of Senior Priority Secured Parties pursuant to the terms of the Senior
Priority Debt Documents, (ii) second, after the occurrence of the Discharge of
Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Secured Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Senior
Obligations or Second Priority Debt Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct. If any Second Priority
Representative or any Second Priority Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the Designated Senior
Representative (or after the Discharge of Senior Obligations, the Designated
Second Priority Representative) to receive such amounts in accordance with the
terms of Section 4.02.

SECTION 5.03. Certain Amendments.

(a) No Second Priority Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be prohibited by or conflict with any of the terms of this Agreement. The
Designated Second Priority Representative agrees to deliver to the Designated
Senior Representative copies of (i) any amendments, supplements or other
modifications to the Second Priority Collateral Documents and (ii) any new
Second Priority Collateral Documents promptly after effectiveness thereof. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Second Priority Representative pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Priority Secured Parties (as defined in
the Junior Priority Intercreditor Agreement referred to below), including liens
and security interests granted to Bank of America, N.A., as collateral agent,
pursuant to or in connection with the Credit Agreement dated as of November 9,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), among Lamb Weston Holdings, Inc., the lenders from
time to time party thereto, Bank of America, N.A., as administrative agent and
collateral agent, and the other parties thereto, and (ii) the exercise of any
right or remedy by the Second Priority Representative or any other secured party
hereunder is subject to the limitations and provisions of the Junior Priority
Intercreditor Agreement dated as of [            ], 20[ ] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Junior Priority Intercreditor Agreement”), among Bank of America, N.A., as
First Lien Collateral Agent, [            ], as

 

G-2-20



--------------------------------------------------------------------------------

Initial Second Lien Representative, [Lamb Weston Holdings, Inc.] and the other
parties thereto. In the event of any conflict between the terms of the Junior
Priority Intercreditor Agreement and the terms of this Agreement, the terms of
the Junior Priority Intercreditor Agreement shall govern.”

(b) In the event that each applicable Senior Priority Representative and/or the
Senior Priority Secured Parties enter into any amendment, waiver or consent in
respect of any of the Senior Priority Collateral Documents for the purpose of
adding to or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document or changing in any manner
the rights of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Borrower or any other Grantor thereunder (including the release of
any Liens in Senior Priority Collateral) in a manner that is applicable to all
Senior Priority Debt Facilities, then such amendment, waiver or consent shall
apply automatically to any comparable provision of each comparable Second
Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Secured Party and without any action by
any Second Priority Representative, the Borrower or any other Grantor; provided,
however, that (x) no such amendment, waiver or consent shall (i) remove assets
subject to the Lien of any Second Priority Collateral Document, except as
provided for in Section 5.01(a) or (ii) impose duties that are adverse on any
Second Priority Representative without its prior written consent and (y) written
notice of such amendment, waiver or consent shall have been given to each Second
Priority Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

(c) Each of the Senior Priority Debt Documents may be amended, restated, amended
and restated, waived, supplemented or otherwise modified in accordance with its
terms, and the indebtedness under any Senior Priority Debt Document may be
Refinanced, in each case, without the consent of any Second Priority
Representative or Second Priority Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided,
however, that, without the consent of the Second Priority Representatives, no
such amendment, restatement, supplement, modification or Refinancing (or
successive amendments, restatements, supplements, modifications or Refinancings)
shall contravene any provision of this Agreement.

(d) Each of the Second Priority Debt Facilities may be amended, restated,
waived, supplemented or otherwise modified in accordance with its terms, and the
indebtedness under the Second Priority Debt Facilities may be Refinanced, in
each case, without the consent of any Senior Priority Representative or Senior
Priority Secured Party; provided, however, that, without the consent of (x)
until the Discharge of First Lien Credit Agreement Obligations, the First Lien
Collateral Agent, acting with the consent of the Required Lenders (as such term
is defined in the First Lien Credit Agreement) and (y) each other Senior
Priority Representative (acting with the consent of the requisite holders of
each series of Additional Senior Priority Debt), no such amendment, restatement,
supplement or modification shall (1) contravene any provision of this Agreement,
or (2) reduce the capacity to incur Indebtedness for borrowed money constituting
Senior Obligations to an amount less than the aggregate principal amount of term
loans and aggregate principal amount of revolving commitments, in each case,
under the Senior Priority Debt Documents on the day of any such amendment,
restatement, supplement, modification or Refinancing.

 

G-2-21



--------------------------------------------------------------------------------

SECTION 5.04. Rights As Unsecured Creditors. The Second Priority Representatives
and the Second Priority Secured Parties may exercise rights and remedies as
unsecured creditors against the Borrower and any other Grantor in accordance
with the terms of the Second Priority Debt Documents and applicable Law so long
as such rights and remedies do not violate, or are not otherwise inconsistent
with, any provision of this Agreement. Nothing in this Agreement shall prohibit
the receipt by any Second Priority Representative or any Second Priority Secured
Party of the required payments of principal, premium, interest, fees and other
amounts due under the Second Priority Debt Documents so long as such receipt is
not the direct or indirect result of the exercise by a Second Priority
Representative or any Second Priority Secured Party of rights or remedies in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Secured Party becomes a judgment Lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment Lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Priority Representatives or the Senior Priority Secured
Parties may have with respect to the Senior Priority Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Priority Representative acknowledges and agrees that if it shall
at any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Priority Representative, or of agents or bailees of such Person
(such Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall at any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the applicable Senior Priority Representative shall also hold
such Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent and gratuitous bailee for the relevant Second Priority
Representatives, in each case solely for the purpose of perfecting the Liens
granted under the relevant Second Priority Collateral Documents and subject to
the terms and conditions of this Section 5.05.

(b) In the event that any Senior Priority Representative (or its agents or
bailees), or after the Discharge of Senior Obligations, any Second Priority
Representative, has Lien filings against Intellectual Property that is part of
the Shared Collateral that are necessary for the perfection of Liens in such
Shared Collateral, such Senior Priority Representative, or after the Discharge
of Senior Obligations, such Second Priority Representative, agrees to hold such
Liens as sub-agent and gratuitous bailee for the relevant Second Priority
Representatives and any assignee thereof, solely for the purpose of perfecting
the security interest granted in such Liens pursuant to the relevant Second
Priority Collateral Documents, subject to the terms and conditions of this
Section 5.05.

 

G-2-22



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Priority Representatives and the
Senior Priority Secured Parties shall be entitled to deal with the Pledged or
Controlled Collateral in accordance with the terms of the Senior Priority Debt
Documents as if the Liens under the Second Priority Collateral Documents did not
exist. The rights of the Second Priority Representatives and the Second Priority
Secured Parties with respect to the Pledged or Controlled Collateral shall at
all times be subject to the terms of this Agreement.

(d) The Senior Priority Representatives and the Senior Priority Secured Parties
shall have no obligation whatsoever to the Second Priority Representatives or
any Second Priority Secured Party to assure that any of the Pledged or
Controlled Collateral is genuine or owned by the Grantors or to protect or
preserve rights or benefits of any Person or any rights pertaining to the Shared
Collateral, except as expressly set forth in this Section 5.05. The duties or
responsibilities of the Senior Priority Representatives (and after the Discharge
of Senior Obligations, the Second Priority Representatives) under this Section
5.05 shall be limited solely to holding or controlling the Shared Collateral and
the related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

(e) The Senior Priority Representatives shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Secured Party, and each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, hereby waives and releases the Senior Priority
Representatives from all claims and liabilities arising pursuant to the
Designated Senior Representatives’ roles under this Section 5.05 as sub-agents
and gratuitous bailees with respect to the Shared Collateral.

(f) Upon the Discharge of Senior Obligations, each applicable Senior Priority
Representative shall, at the Borrower’s sole cost and expense, (i) (A) deliver
to the Designated Second Priority Representative, to the extent that it is
legally permitted to do so and as the Grantors or Designated Second Priority
Representative may direct, all Shared Collateral, including all Proceeds
thereof, held or controlled by such Senior Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign to the Designated Second Priority
Representative, to the extent that it is legally permitted to do so and as the
Grantors or the Designated Second Priority Representative may direct, its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, (B) if not
legally permitted or no direction is given and if prior to discharge of the
Second Priority Debt Obligations, deliver such Shared Collateral and assign its
rights in respect thereof as a court of competent jurisdiction may otherwise
direct or (C) if the Second Priority Debt Obligations have been discharged,
deliver such Shared Collateral to the Grantors and terminate its rights therein
as directed by the Grantors; (ii) notify any applicable insurance carrier that
it is no longer entitled to be an additional loss payee or additional insured
under the insurance policies of any Grantor issued by such insurance carrier and
(iii) notify any Governmental Authority involved in any condemnation or similar
proceeding involving any Grantor that, subject to the rights of the Grantors
under the Second Priority Debt Documents, the Designated Second Priority
Representative is entitled to approve any awards granted in such
proceeding. Upon the written

 

G-2-23



--------------------------------------------------------------------------------

request of the Designated Second Priority Representative, the Borrower shall
take such further action as is reasonably required to effectuate the transfer
contemplated hereby. The Senior Priority Representatives have no obligations to
follow instructions from any Second Priority Representative or any other Second
Priority Secured Party in contravention of this Agreement. No Senior Priority
Representative shall have any liability to any Second Priority Secured Party.

(g) None of the Senior Priority Representatives nor any of the other Senior
Priority Secured Parties shall be required to marshal any present or future
collateral security for any obligations of the Borrower or any Subsidiary to any
Senior Priority Representative or any Senior Priority Secured Party under the
Senior Priority Debt Documents or any assurance of payment in respect thereof,
or to resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have
Occurred. If, at any time substantially concurrently with or after the Discharge
of Senior Obligations has occurred, the Borrower or any Subsidiary consummates
any Refinancing or incurs any Senior Obligations (other than in respect of the
payment of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Priority Debt Document for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Shared Collateral set
forth herein and the agent, representative or trustee for the holders of such
Senior Obligations shall be the Senior Priority Representative for all purposes
of this Agreement; provided that such Senior Priority Representative shall have
become a party to this Agreement pursuant to Section 8.09. Upon receipt of
notice of such incurrence (including the identity of the new Senior Priority
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements (at the expense of the Borrower), including amendments,
supplements or modifications to this Agreement, as the Borrower or such new
Senior Priority Representative shall reasonably request in writing in order to
provide the new Senior Priority Representative the rights of a Senior Priority
Representative contemplated hereby and (b) deliver to such Senior Priority
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all Proceeds thereof, held or controlled by such Second
Priority Representative or any of its agents or bailees, including the transfer
of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign to
such Senior Priority Representative, to the extent that it is legally permitted
to do so, its rights under any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Priority Secured Parties’ remedies, the Senior Priority Secured Parties agree
that following (a) the acceleration of all of the Senior Obligations in
accordance with the terms of the applicable Senior Priority Debt Documents
governing the terms thereof or (b) the commencement of

 

G-2-24



--------------------------------------------------------------------------------

an Insolvency or Liquidation Proceeding (each, a “Purchase Event”), within
thirty (30) days of the Purchase Event, one or more of the Second Priority
Secured Parties may request, and such Senior Priority Secured Parties hereby
offer the Second Priority Secured Parties the option, to purchase all, but not
less than all, of the aggregate amount of outstanding Senior Obligations
outstanding at the time of purchase at par, plus any premium that would be
applicable upon prepayment of such Senior Obligations and accrued and unpaid
interest, fees, and expenses without warranty or representation or recourse
(except, in the case of the First Lien Credit Agreement Obligations, for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment and Assumption (as such term is defined in the First Lien
Credit Agreement)). If such right is exercised, the parties shall endeavor to
close promptly thereafter but in any event within thirty (30) days of the
request. If one or more of the Second Priority Secured Parties exercise such
purchase right, the documentation relating thereto shall be mutually acceptable
to each of the Senior Priority Representatives and the applicable Second
Priority Representative(s) named as a Representative for such exercising Second
Priority Secured Parties. If none of the Second Priority Secured Parties timely
exercise such right, the Senior Priority Secured Parties shall have no further
obligations pursuant to this Section 5.07 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the Senior
Priority Debt Documents and this Agreement.

ARTICLE 6

INSOLVENCY OR LIQUIDATION PROCEEDINGS

SECTION 6.01. Financing and Sale Issues. Until the Discharge of Senior
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding, then each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that (A) if any Senior Priority
Representative shall desire to consent (or not object) to the sale, use or lease
of cash or other collateral or to consent (or not object) to the Borrower’s or
any other Grantor’s obtaining financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), it will raise no objection to and will not otherwise contest such
sale, use or lease of such cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing any Senior
Obligations are subordinated to or have the same priority as the Liens securing
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Second Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, (y) any “carve-out” for professional and
United States Trustee fees agreed to by the Senior Priority Representatives, and
(z) all adequate protection liens granted to the Senior Priority Secured
Parties, (B) it will raise no objection to and will not otherwise contest any
motion for relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceedings or from any injunction against foreclosure or
enforcement in respect of Senior Obligations or the Senior Priority Collateral
made by any Senior Priority Representative or any other Senior Priority Secured
Party, (C) it will raise no objection to and will not otherwise contest any
lawful exercise by any Senior Priority Secured Party of the right to credit bid
Senior Obligations at any foreclosure or other sale of Senior Priority
Collateral, including pursuant to Section 363(k) of the Bankruptcy Code or any
similar

 

G-2-25



--------------------------------------------------------------------------------

provision of any other Bankruptcy Law or other applicable law, (D) it will raise
no objection to and will not otherwise contest any other request for judicial
relief made in any court by any Senior Priority Secured Party relating to the
lawful enforcement of any Lien on Senior Priority Collateral, (E) it will raise
no objection to and will not otherwise contest any election made by any Senior
Priority Representative or any other Senior Priority Secured Party of the
application of Section 1111(b) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law with respect to any of the Shared Collateral, and
(F) it will raise no objection to and will not otherwise contest or oppose any
Disposition (including pursuant to Section 363 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law) of assets of any Grantor for or
to which any Senior Priority Representative has consented or not objected that
provides, to the extent such Disposition is to be free and clear of Liens, that
the Liens securing the Senior Obligations and the Second Priority Debt
Obligations will attach to the Proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement; provided that the Second Priority
Secured Parties are not deemed to have waived any rights to credit bid on the
Shared Collateral in any such sale or disposition in accordance with Section
363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Bankruptcy Law), so long as any such credit bid provides for the
payment in full in cash of the Senior Obligations. Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its Second Priority Debt Facility, agrees that notice received three
Business Days prior to the entry of an order approving any usage of cash or
other collateral described in this Section 6.01 or approving any DIP Financing
described in this Section 6.01 shall be adequate notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, agrees that none of them shall object to, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Priority Representative or any Senior Priority Secured Parties for
adequate protection in any form, (b) any objection by any Senior Priority
Representative or any Senior Priority Secured Parties to any motion, relief,
action or proceeding based on any Senior Priority Representative’s or Senior
Priority Secured Party’s claiming a lack of adequate protection or (c) the
allowance and/or payment of pre- and/or post-petition interest, fees, expenses
or other amounts of any Senior Priority Representative or any other Senior
Priority Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law (as adequate protection or
otherwise). Notwithstanding anything contained in this Section 6.03 or in
Section 6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Priority Secured Parties (or any subset thereof) are granted adequate protection
in the form of a Lien on additional or replacement collateral and/or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,

 

G-2-26



--------------------------------------------------------------------------------

for itself and on behalf of each Second Priority Secured Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
Lien on such additional or replacement collateral and/or a superpriority claim
(as applicable), which Lien and/or superpriority claim (as applicable) is
subordinated to the Liens securing, and claims with respect to, all Senior
Obligations and such DIP Financing (and all obligations relating thereto) and
any other Liens or claims granted to the Senior Priority Secured Parties as
adequate protection, on the same basis as the other Liens securing, and claims
with respect to, the Second Priority Debt Obligations are so subordinated to the
Liens securing, and claims with respect to, Senior Obligations under this
Agreement and (ii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority Secured Parties under their
Second Priority Debt Facilities, seek or request adequate protection and such
adequate protection is granted (in each instance, to the extent such grant is
otherwise permissible under the terms and conditions of this Agreement) in the
form of a Lien on additional or replacement collateral and/or a superpriority
claim, then such Second Priority Representatives, for themselves and on behalf
of each Second Priority Secured Party under their Second Priority Debt
Facilities, agree that each Senior Priority Representative shall also be granted
a senior Lien on such additional or replacement collateral as security and
adequate protection for the Senior Obligations and any such DIP Financing and/or
a superpriority claim (as applicable) and that any Lien on such additional or
replacement collateral securing or providing adequate protection for the Second
Priority Debt Obligations and/or superpriority claim (as applicable) shall be
subordinated to the Liens on such collateral securing, and claims with respect
to, the Senior Obligations and any such DIP Financing (and all obligations
relating thereto) and any other Liens or claims granted to the Senior Priority
Secured Parties as adequate protection on the same basis as the other Liens
securing, and claims with respect to, the Second Priority Debt Obligations are
so subordinated to such Liens securing, and claims with respect to, Senior
Obligations under this Agreement. Without limiting the generality of the
foregoing, to the extent that the Senior Priority Secured Parties are granted
adequate protection in the form of payments in the amount of current
post-petition fees and expenses, and/or other cash payments, then the Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, shall not be prohibited
from seeking adequate protection in the form of payments in the amount of
current post-petition incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Senior Priority Secured Parties to
object to the amounts of fees and expenses or other cash payments so sought by
the Second Priority Secured Parties.

SECTION 6.04. Preference Issues. If any Senior Priority Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of the Borrower or any other
Grantor (or any trustee, receiver or similar Person therefor), because the
payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason (any such amount, a “Recovery”), whether
received as proceeds of security, enforcement of any right of setoff or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Priority Secured Parties shall be entitled to the benefits of this
Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Secured Party
under its

 

G-2-27



--------------------------------------------------------------------------------

Second Priority Debt Facility, hereby agrees that none of them shall be entitled
to benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, acknowledges and agrees
that (a) the grants of Liens pursuant to the Senior Priority Collateral
Documents and the Second Priority Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Shared Collateral, the Second Priority Debt Obligations are
fundamentally different from the Senior Obligations and must be separately
classified in any plan of reorganization, plan of liquidation, agreement for
composition, or other type of plan of arrangement or restructuring proposed,
confirmed, or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that any claims of the Senior Priority Secured Parties
and the Second Priority Secured Parties in respect of the Shared Collateral
constitute a single class of claims (rather than separate classes of senior and
junior secured claims), then each Second Priority Representative, for itself and
on behalf of each Second Priority Secured Party under its Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions from the Shared
Collateral shall be made as if there were separate classes of senior and junior
secured claims against the Grantors in respect of the Shared Collateral (with
the effect being that, to the extent that the aggregate value of the Shared
Collateral is sufficient (for this purpose ignoring all claims held by the
Second Priority Secured Parties), the Senior Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest, fees, and expenses, and other claims, all
amounts owing in respect of post-petition interest, fees, and expenses (whether
or not allowed or allowable under Section 506(b) of the Bankruptcy Code (or any
similar provision of any other Bankruptcy Law) or otherwise in such Insolvency
or Liquidation Proceeding) before any distribution from the Shared Collateral is
made in respect of the Second Priority Debt Obligations, with each Second
Priority Representative, for itself and on behalf of each Second Priority
Secured Party under its Second Priority Debt Facility, hereby acknowledging and
agreeing to turn over to the Designated Senior Representative amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Second Priority Secured Parties.

SECTION 6.06. No Waivers of Rights of Senior Priority Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any Senior Priority Representative or any other Senior Priority
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Priority Secured Party, including
the seeking by any Second Priority Secured Party of adequate protection or the
asserting by any Second Priority Secured Party of any of its rights and remedies
under the Second Priority Debt Documents or otherwise.

 

G-2-28



--------------------------------------------------------------------------------

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
Proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Secured Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of each Senior Priority
Representative, provided that if requested by any Senior Priority
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Priority Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Secured Party under its Second Priority Debt Facility, agrees
that it will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law senior to
or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities; Voting. 

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement or restructuring
proposed, confirmed, or adopted in an Insolvency or Liquidation Proceeding, on
account of both the Senior Obligations and the Second Priority Debt Obligations,
then, to the extent the debt obligations distributed on account of the Senior
Obligations and on account of the Second Priority Debt Obligations are secured
by Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

(b) No Second Priority Secured Party (whether in the capacity of a secured
creditor or an unsecured creditor) shall propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement or restructuring
that is inconsistent with the priorities or other provisions of this
Agreement. Without limiting the generality of the foregoing, other than with the
prior written consent of the Designated Senior Representative, no Second
Priority Secured Party (whether in the capacity of a secured creditor or an
unsecured creditor) shall vote in favor

 

G-2-29



--------------------------------------------------------------------------------

of any plan unless such plan (i) satisfies the Senior Obligations in full in
cash or (ii) is proposed or supported by the number of Senior Priority Secured
Parties required under Section 1126(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

SECTION 6.11. Post-Petition Interest.

(b) Neither any Second Priority Representative nor any other Second Priority
Secured Party shall oppose or seek to challenge any claim by any Senior Priority
Representative or any other Senior Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Senior Obligations consisting of claims
for post-petition interest, fees, or expenses under Section 506(b) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law or
otherwise.

(c) No Senior Priority Representative nor any other Senior Priority Secured
Party shall oppose or seek to challenge any claim by any Second Priority
Representative or any other Second Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of Second Priority Debt Obligations
consisting of claims for post-petition interest, fees, or expenses under Section
506(b) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law or otherwise, to the extent of the value of the Lien of the Second Priority
Representatives on behalf of the Second Priority Secured Parties on the Shared
Collateral (after taking into account the Senior Obligations).

ARTICLE 7

RELIANCE; ETC.

SECTION 7.01. Reliance. The consent by the Senior Priority Secured Parties to
the execution and delivery of the Second Priority Debt Documents to which the
Senior Priority Secured Parties have consented and all loans and other
extensions of credit made or deemed made on and after the date hereof by the
Senior Priority Secured Parties to the Borrower or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement. Each Second
Priority Representative, on behalf of itself and each Second Priority Secured
Party under its Second Priority Debt Facility, acknowledges that it and such
Second Priority Secured Parties have, independently and without reliance on any
Senior Priority Representative or other Senior Priority Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Secured Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior Priority
Representative nor any other Senior Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Priority Debt Documents, the ownership of any Shared Collateral or the
perfection or priority of any Liens thereon. The Senior Priority Secured Parties
will be entitled to manage and supervise their respective loans and extensions
of credit under the Senior Priority

 

G-2-30



--------------------------------------------------------------------------------

Debt Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Priority Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Secured Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Priority Representative nor any other Senior
Priority Secured Party shall have any duty to any Second Priority Representative
or Second Priority Secured Party to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreement with the Borrower or any other Subsidiary (including
the Second Priority Debt Documents), regardless of any knowledge thereof that
they may have or be charged with. Except as expressly set forth in this
Agreement, the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectibility of any of the Senior Obligations, the Second Priority Debt
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Shared Collateral or (c) any other matter except as expressly set
forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Priority Debt Document
or any Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Priority Debt Document or of the
terms of any Second Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Borrower or any other Grantor in respect of the
Senior Obligations (other than the Discharge of Senior Obligations subject to
Sections 5.06 and 6.04 hereof) or (ii) any Second Priority Representative or
Second Priority Secured Party in respect of this Agreement.

 

G-2-31



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

SECTION 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior
Priority Debt Document or any Second Priority Debt Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, the relative rights
and obligations of the Senior Priority Representatives and the Senior Priority
Secured Parties (as amongst themselves) with respect to any Senior Priority
Collateral shall be governed by the terms of the Permitted Pari Passu
Intercreditor Agreement and in the event of any conflict between the Permitted
Pari Passu Intercreditor Agreement and this Agreement, the provisions of the
Permitted Pari Passu Intercreditor Agreement shall control.

SECTION 8.02. Continuing Nature of This Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Priority Secured Parties may continue, at any
time and without notice to the Second Priority Representatives or any Second
Priority Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Borrower or any other Subsidiary
constituting Senior Obligations in reliance hereon. The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Borrower’s consent or which increases or
could reasonably be expected to increase the obligations or reduces or could
reasonably be expected to reduce the rights of, imposes

 

G-2-32



--------------------------------------------------------------------------------

additional duties on, or otherwise adversely affects the Borrower or any other
Grantor, shall require the consent of the Borrower. Any such amendment,
supplement or waiver shall be in writing and shall be binding upon the Senior
Priority Secured Parties and the Second Priority Secured Parties and their
respective permitted successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 and, upon such execution and delivery,
such Representative and the Secured Parties and Senior Obligations or Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The Senior Priority Representatives, the Senior Priority Secured
Parties, the Second Priority Representatives and the Second Priority Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Borrower and its Subsidiaries and all endorsers or
guarantors of the Senior Obligations or the Second Priority Debt Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Priority
Representatives, the Senior Priority Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties shall have no duty to
advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that any
Senior Priority Representative, any Senior Priority Secured Party, any Second
Priority Representative or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Senior Priority Representatives, the Senior Priority Secured Parties, the
Second Priority Representatives and the Second Priority Secured Parties shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion, (iii)
undertake any investigation or (iv) disclose any information that, pursuant to
accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Secured Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Priority Secured Parties may be applied,
reversed and reapplied, in whole or in part, to such part of the Senior
Obligations as the Senior Priority Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the Senior Priority Debt
Documents. Except as otherwise provided herein, each Second Priority
Representative, on behalf of itself and each Second Priority Secured Party under
its Second Priority Debt Facility, assents to any such extension or postponement
of the time of payment of the Senior Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Senior Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor.

 

G-2-33



--------------------------------------------------------------------------------

SECTION 8.07. Additional Grantors. The Borrower agrees that if any Subsidiary of
the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to acknowledge and agree to this Agreement by executing
and delivering a joinder in form and substance reasonably satisfactory to the
Designated Senior Representative and the Designated Second Priority
Representative. Whether or not such instrument is executed and delivered, such
Subsidiary shall be bound as a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrower or any other Grantor to any Representative to take or permit any action
under any of the provisions of this Agreement, if requested in writing by such
Representative, the Borrower shall furnish to such Representative a certificate
of a duly authorized officer of the Borrower (an “Officer’s Certificate”)
stating that all conditions precedent, if any, provided for in this Agreement,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities.

(a) To the extent, but only to the extent, permitted by the provisions of the
Senior Priority Debt Documents and the Second Priority Debt Documents then in
effect, the Borrower or any other Grantor may incur or issue and sell one or
more series or classes of Additional Second Priority Debt and one or more series
or classes of Additional Senior Priority Debt. Any such additional class or
series of Additional Second Priority Debt (the “Second Priority Class Debt”) may
be secured by a junior priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions (i)
through (iii), as applicable, of the immediately succeeding paragraph, and
Section 8.09(b). Any such additional class or series of Senior Priority Debt
Facilities (the “Senior Priority Class Debt”; and the Senior Priority Class Debt
and Second Priority Class Debt, collectively, the “Class Debt”) may be secured
by a senior Lien on Shared Collateral, in each case under and pursuant to the
Senior Priority Collateral Documents, if and subject to the condition that the
Representative of any such Senior Priority Class Debt (each, a “Senior Priority
Class Debt Representative”; and the Senior Priority Class Debt Representatives
and Second Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Priority Class
Debt (such Representative and holders in respect of any such Senior Priority
Class Debt being referred to as the

 

G-2-34



--------------------------------------------------------------------------------

“Senior Priority Class Debt Parties; and the Senior Priority Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of the immediately succeeding
paragraph, and Section 8.09(b). In order for a Class Debt Representative to
become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex I (if such Representative is a
Second Priority Class Debt Representative) or Annex II (if such Representative
is a Senior Priority Class Debt Representative) (with such changes as may be
reasonably approved by the Designated Senior Representative, such Class Debt
Representative, and the Borrower) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Class Debt Parties become subject hereto
and bound hereby;

(ii) the Borrower shall have delivered to the Designated Senior Representative
an Officer’s Certificate stating that the conditions set forth in this Section
8.09 are satisfied with respect to such Class Debt and, if requested, true and
complete copies of each of the Second Priority Debt Documents or Senior Priority
Debt Documents, as applicable, relating to such Class Debt, certified as being
true and correct by an Responsible Officer of the Borrower on behalf of the
relevant Grantor and identifying the obligations to be designated as Additional
Senior Priority Debt or Additional Second Priority Debt, as applicable, and
certifying that such obligations are permitted to be incurred and secured (I) in
the case of Additional Senior Priority Debt, on a senior basis under each of the
Senior Priority Debt Documents and Second Priority Debt Documents and (II) in
the case of Additional Second Priority Debt, on a junior basis under each of the
Senior Priority Debt Documents and Second Priority Debt Documents; and

(iii) the Second Priority Debt Documents or Senior Priority Debt Documents, as
applicable, relating to such Class Debt shall provide, or shall be amended on
terms and conditions reasonably approved by the Designated Senior Representative
and such Class Debt Representative, that each Class Debt Party with respect to
such Class Debt will be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Class Debt.

(b) With respect to any Class Debt that is issued or incurred after the Closing
Date, the Borrower and each of the other Grantors agrees that the Borrower will
take, as applicable, such actions (if any) as may from time to time reasonably
be requested in writing by any Senior Priority Representative or any Second
Priority Representative, and enter into such technical amendments, modifications
and/or supplements to the then existing Collateral Documents (or execute and
deliver such additional Collateral Documents) as may from time to time be
reasonably requested by such Persons, to ensure that the Class Debt is secured
by, and entitled to the benefits of, the relevant Collateral Documents relating
to such Class Debt, and each Secured Party (by its acceptance of the benefits
hereof) hereby agrees to, and authorizes each applicable Designated Senior
Representative and each applicable Second Priority Representative, as the case
may be, to enter into, any such technical amendments, modifications and/or
supplements (and additional Collateral Documents).

 

G-2-35



--------------------------------------------------------------------------------

SECTION 8.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in New York City in the borough of
Manhattan, the courts of the United States District Court of the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
and agrees not to commence or support any such action or proceeding in any other
jurisdiction;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by Law; and

(e) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Borrower, to it at:

c/o Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention: Eryk J. Spytek

Email: eryk.spytek@conagra.com

with a copy (which shall not constitute notice) to:

Jones Day

250 Vesey Street

New York, NY 10281

Attention: Charles N. Bensinger III

Facsimile: 1-212-755-7306

Email: cnbensinger@jonesday.com

 

G-2-36



--------------------------------------------------------------------------------

(ii) if to the First Lien Collateral Agent, to it at:

Bank of America, N.A.

[                    ]1

(iii) if to the Initial Second Lien Representative, to it at:

[                    ]

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 8.11 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 8.11. Notices
and other communications may also be delivered by e-mail to the email address of
a representative of the applicable Person provided from time to time by such
Person.

SECTION 8.12. Further Assurances. Each Senior Priority Representative, on behalf
of itself and each Senior Priority Secured Party under the Senior Priority Debt
Facility for which it is acting, each Second Priority Representative, on behalf
of itself, and each Second Priority Secured Party under its Second Priority Debt
Facility, agrees that it will take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

SECTION 8.13. Governing Law; Waiver of Jury Trial.

(A) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS

 

1 

To be provided by BOA//Cahill

 

G-2-37



--------------------------------------------------------------------------------

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Priority Representatives, the Senior Priority Secured Parties,
the Second Priority Representatives, the Second Priority Secured Parties, the
Borrower and their respective permitted successors and assigns.

SECTION 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the First Lien Credit Agreement Secured Parties. The Initial Second Lien
Representative represents and warrants that this Agreement is binding upon the
Initial Second Priority Debt Secured Parties.

SECTION 8.18. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Priority Representatives, the Senior Priority Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties, and their
respective permitted successors and assigns, and no other Person (including the
Grantors, or any trustee, receiver, debtor in possession or bankruptcy estate in
a bankruptcy or like proceeding) shall have or be entitled to assert such
rights; provided, however, that the Grantors will be entitled to assert such
rights with respect to Sections 2.02, 3.03, 5.01(d), 5.02, 5.03(b), 5.05(f),
6.07, 8.03(b), 8.08 and 8.09.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

 

G-2-38



--------------------------------------------------------------------------------

SECTION 8.20. Administrative Agent and Representative. It is understood and
agreed that (a) the First Lien Collateral Agent is entering into this Agreement
in its capacity as administrative agent and collateral agent under the First
Lien Credit Agreement and the provisions of Article X of the First Lien Credit
Agreement applicable to the Administrative Agent (as defined therein) thereunder
shall also apply to the First Lien Collateral Agent hereunder, (b) the Initial
Second Lien Representative is entering into this Agreement in its capacity as
[trustee] [administrative agent] [and collateral agent] under the Initial Second
Lien Debt Agreement and the provisions of [            ] of the Initial Second
Lien Debt Agreement applicable to the [Administrative Agent] [Trustee] (as
defined therein) thereunder shall also apply to the Initial Second Lien
Representative hereunder and (c) each other Representative party hereto is
entering into this Agreement in its capacity as trustee or agent for the secured
parties referenced in the applicable Additional Senior Priority Debt Document or
Additional Second Priority Debt Document (as applicable) and the corresponding
exculpatory and liability-limiting provisions of such agreement applicable to
such Representative thereunder shall also apply to such Representative
hereunder.

SECTION 8.21. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.22. [Reserved]

SECTION 8.23. Borrower. The Borrower agrees to act hereunder on behalf of all
Grantors and agrees that this Agreement shall be binding on such Grantors and
their successors and assigns as if they were a party hereto.

[SIGNATURE PAGES FOLLOW]

 

G-2-39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as First Lien Collateral Agent By:  

 

  Name:   Title: [    ], as Initial Second Lien Representative By:  

 

  Name:   Title:

 

Acknowledged and Agreed by: LAMB WESTON HOLDINGS, INC., as Borrower By:  

 

  Name:   Title:

[SIGNATURE PAGE TO JUNIOR PRIORITY

INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

[FORM OF] SUPPLEMENT NO. [         ] (this “Representative Supplement”) dated as
of [    ], 20[ ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of
[                ], 20[ ] (the “Junior Priority Intercreditor Agreement”), among
BANK OF AMERICA, N.A. (“Bank of America”) as Representative for the First Lien
Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “First Lien Collateral Agent”),
[                ], as Representative for the Initial Second Priority Debt
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Lien Representative ”), and each additional Senior
Priority Representative and Second Priority Representative that from time to
time becomes a party thereto pursuant to Section 8.09 of the Junior Priority
Intercreditor Agreement, and acknowledged and agreed by LAMB WESTON HOLDINGS,
INC., a Delaware corporation (the “Borrower”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrower or any other Grantor to incur
Second Priority Class Debt after the date of the Junior Priority Intercreditor
Agreement and to secure such Second Priority Class Debt with the Second Priority
Lien and to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Debt Representative in respect
of such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Junior
Priority Intercreditor Agreement. Section 8.09 of the Junior Priority
Intercreditor Agreement provides that such Second Priority Class Debt
Representative may become a Representative under, and such Second Priority Class
Debt and such Second Priority Class Debt Parties may become subject to and bound
by, the Junior Priority Intercreditor Agreement, pursuant to the execution and
delivery by the Second Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Priority Intercreditor
Agreement. The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Representative Supplement in accordance with
the requirements of the Senior Priority Debt Documents and the Second Priority
Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Priority
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Secured Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Junior Priority Intercreditor Agreement shall be deemed
to include the New Representative. The Junior Priority Intercreditor Agreement
is hereby incorporated herein by reference.

 

A-II-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe debt facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Second Priority Debt
Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Junior Priority Intercreditor Agreement as Second
Priority Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Priority Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

SECTION 8. The Borrower agrees to reimburse the Designated Senior
Representative, in accordance with the terms of the applicable Senior Priority
Debt Document, for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including, to the extent included in the applicable
Senior Priority Debt Document, the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

[SIGNATURE PAGES FOLLOW]

 

A-II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [    ] for the holders of [    ],
By:                                     
                                         
                                                 Name:         Title: Address
for notices:

 

attention of:                                        
                                                               
Telecopy:                                    
                                                                       
[        ], as Designated Senior Representative,
By:                                     
                                         
                                                 Name:         Title:

 

A-II-3



--------------------------------------------------------------------------------

Acknowledged by: [     ] By:  

 

  Name:   Title: [     ] By:  

 

  Name:   Title: LAMB WESTON HOLDINGS, INC., as Borrower By:  

 

  Name:   Title:

 

A-II-4



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] SUPPLEMENT NO. [ ] (this “Representative Supplement”) dated as of
[    ], 20[     ] to the JUNIOR PRIORITY INTERCREDITOR AGREEMENT dated as of
[                ], 20[ ] (the “Junior Priority Intercreditor Agreement”), among
BANK OF AMERICA, N.A. (“Bank of America”) as Representative for the First Lien
Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “First Lien Collateral Agent”),
[                ], as Representative for the Initial Second Priority Debt
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Lien Representative ”), and each additional Senior
Priority Representative and Second Priority Representative that from time to
time becomes a party thereto pursuant to Section 8.09 of the Junior Priority
Intercreditor Agreement, and acknowledged and agreed by LAMB WESTON HOLDINGS,
INC., a Delaware corporation (the “Borrower”).

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Priority Intercreditor Agreement.

B. As a condition to the ability of the Borrower or any other Grantor to incur
Senior Priority Class Debt after the date of the Junior Priority Intercreditor
Agreement and to secure such Senior Priority Class Debt with the Senior Lien and
to have such Senior Priority Class Debt guaranteed by the Grantors on a senior
basis, in each case under and pursuant to the Senior Priority Collateral
Documents, the Senior Priority Class Debt Representative in respect of such
Senior Priority Class Debt is required to become a Representative under, and
such Senior Priority Class Debt and the Senior Priority Class Debt Parties in
respect thereof are required to become subject to and bound by, the Junior
Priority Intercreditor Agreement. Section 8.09 of the Junior Priority
Intercreditor Agreement provides that such Senior Priority Class Debt
Representative may become a Representative under, and such Senior Priority Class
Debt and such Senior Priority Class Debt Parties may become subject to and bound
by, the Junior Priority Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Priority Class Debt Representative of an instrument in
the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Junior Priority Intercreditor
Agreement. The undersigned Senior Priority Class Debt Representative (the “New
Representative”) is executing this Representative Supplement in accordance with
the requirements of the Senior Priority Debt Documents and the Second Priority
Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Priority Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Priority Class Debt and Senior
Priority Class Debt Parties become subject to and bound by, the Junior Priority
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Senior Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Priority
Intercreditor Agreement applicable to it as a Senior

 

A-II-1



--------------------------------------------------------------------------------

Priority Representative and to the Senior Priority Class Debt Parties that it
represents as Senior Priority Secured Parties. Each reference to a
“Representative” or “Senior Priority Representative” in the Junior Priority
Intercreditor Agreement shall be deemed to include the New Representative. The
Junior Priority Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe debt facility], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Senior Priority Debt
Documents relating to such Senior Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Priority Class Debt
Parties in respect of such Senior Priority Class Debt will be subject to and
bound by the provisions of the Junior Priority Intercreditor Agreement as Senior
Priority Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Priority
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Priority Intercreditor Agreement shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Priority Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

A-II-2



--------------------------------------------------------------------------------

SECTION 8. The Borrower agrees to reimburse the Designated Senior
Representative, in accordance with the terms of the applicable Senior Priority
Debt Document, for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including, to the extent included in the applicable
Senior Priority Debt Document, the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative.

[SIGNATURE PAGES FOLLOW]

 

A-II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Priority Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [     ] for the holders of [     ],
By:                                     
                                         
                                                                   Name:
        Title:

Address for notices:

 

attention of:                                        
                                                                                

Telecopy:                                                           
                                                                  

[     ],

as Designated Senior Representative,

By:                                                            
                                                                             

        Name:         Title:

 

A-II-4



--------------------------------------------------------------------------------

Acknowledged by: [     ] By:  

 

  Name:   Title: [     ] By:  

 

  Name:   Title: LAMB WESTON HOLDINGS, INC., as Borrower By:  

 

  Name:   Title:

 

A-II-5



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

Voting Participant Notification

 

TO:    Bank of America, N.A., as Administrative Agent, and Lamb Weston Holdings,
Inc. RE:    Credit Agreement, dated as of November 9, 2016 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders and L/C Issuers from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Swing Line Lender. Unless otherwise
defined herein, capitalized terms used in this Notice shall have the meanings
set forth in the Credit Agreement. DATE:    [Date]

 

 

[Insert name of selling Lender] hereby notifies the Administrative Agent and the
Borrower that [insert full name of purchasing Lender] is a Farm Credit Lender
and is entitled to be accorded the rights of a Voting Participant under the
Credit Agreement and, subject to receipt of any consents required by the Credit
Agreement, shall be designated a Voting Participant. The amount of the
participation or sub-participation purchased is $            .

The address of [insert full name of purchasing Lender] for purposes of all
notices and other communications is                     ,                     ,
Attention of                     , Facsimile No.                     .

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[INSERT NAME OF SELLING LENDER]

By:                                                            
                                     

Name:

Title:

 

H-1



--------------------------------------------------------------------------------

[INSERT NAME OF PURCHASING LENDER]

By:                                                            
                                     

Name:

Title:

 

H-2



--------------------------------------------------------------------------------

[Consented to and]1 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent
By:                                     
                                                       Name: Title:

[Consented to:]2

 

LAMB WESTON HOLDINGS, INC. By:                                     
                                                       Name: Title:

 

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

H-3